EXHIBIT 10.6

Dated 6 August 2004

MAGYAR TELECOM B.V.

Issuer

INVITEL ZRT.

Company

MAGYAR TELECOM B.V. and CERTAIN

OF ITS SUBSIDIARIES

Original Obligors

MATEL HOLDINGS N.V. and CERTAIN

OF ITS SUBSIDIARIES

Original Subordinated Shareholder Creditors

BNP PARIBAS

Co-ordinator

BNP PARIBAS

CREDIT SUISSE FIRST BOSTON INTERNATIONAL

Arrangers

MERRILL LYNCH INTERNATIONAL BANK LIMITED

New Hedge Counterparty

BNP PARIBAS

Senior Agent

BNP PARIBAS, Hungary Branch

HUF Agent

BNP PARIBAS TRUST CORPORATION UK LIMITED

Security Trustee

THE BANK OF NEW YORK

HY Note Trustee

BNY CORPORATE TRUSTEE SERVICES LIMITED

FRN Note Trustee

 

--------------------------------------------------------------------------------

INTERCREDITOR DEED

(as amended and restated pursuant to a

supplemental deed dated 27 April 2007)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Contents

 

Clause

        Page

1

   Definitions and Interpretation    1

2

   Ranking    13

3

   Undertakings/Prohibited Payments    14

4

   Amendments    19

5

   Hedging Transactions    22

6

   Representations and Warranties    24

7

   Permitted Payments    25

8

   Turnover    27

9

   HY Note and FRN Trustee Provisions    28

10

   Subordination on Insolvency    30

11

   HY Guarantee and HY Security Documents    33

12

   FRN Guarantee and FRN Security Documents    33

13

   Priority of Security    33

14

   Enforcement Action    34

15

   Enforcement of Security    36

16

   Loss Sharing    42

17

   Consents and Limits    43

18

   Information    44

19

   Subrogation    45

20

   Protection of Subordination    45

21

   Preservation of Debt/Marshalling    47

22

   Power of Attorney    48

23

   Expenses    48

24

   Changes to the Parties    48

25

   Status of Obligors    50

26

   Notices    51

27

   Waivers, Remedies Cumulative    52



--------------------------------------------------------------------------------

28

   The Security Trustee    53

29

   Counterparts    55

30

   Partial Invalidity    55

31

   Governing Law    55

32

   Jurisdiction    56

 

Schedule 1 The Parties

   57

Schedule 2 Form of Deed of Accession

   62

Schedule 3 Security Trustee

   63

Schedule 4 Funding Loans

   74



--------------------------------------------------------------------------------

THIS DEED (this “Deed”) is dated 6 August 2004 (as amended and restated pursuant
to a supplemental deed dated 27 April 2007) and made between:

 

(1) MAGYAR TELECOM B.V. as the Issuer;

 

(2) INVITEL ZRT. as the Company;

 

(3) MATEL HOLDINGS N.V. as the Ultimate Parent;

 

(4) THE COMPANIES listed in Part I of Schedule 1 (The Parties) as the Original
Obligors (the “Original Obligors”);

 

(5) THE COMPANIES listed in Part II of Schedule 1 (The Parties) as the Original
Subordinated Shareholder Creditors (the “Original Subordinated Shareholder
Creditors”);

 

(6) BNP PARIBAS as Co-ordinator;

 

(7) BNP PARIBAS and CREDIT SUISSE FIRST BOSTON INTERNATIONAL (whether acting
individually or together) as the Arrangers;

 

(8) BNP PARIBAS as the Senior Agent;

 

(9) BNP PARIBAS, Hungary Branch as the HUF Agent;

 

(10) BNP PARIBAS TRUST CORPORATION UK LIMITED as the Security Trustee;

 

(11) THE BANK OF NEW YORK as the HY Note Trustee;

 

(12) BNY CORPORATE TRUSTEE SERVICES LIMITED as FRN Note Trustee;

 

(13) THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Parties)
as the Original Senior Lenders;

 

(14) THE FINANCIAL INSTITUTIONS listed in Part IV of Schedule 1 (The Parties) as
the Original Hedge Counterparties;

 

(15) THE FINANCIAL INSTITUTIONS listed in Part V of Schedule 1 (The Parties) as
the New Hedge Counterparties.

NOW THIS DEED WITNESSES as follows:

 

1 Definitions and Interpretation

 

1.1 Definitions

In this Deed:

“Additional Debt” in relation to any obligation or liability means:

 

  (a) any refinancing (including subsequent refinancings), novation, deferral or
extension of that obligation or liability or any part thereof;

 

  (b) any further advance made under any agreement supplemental to any relevant
Finance Document plus all related interest, fees, costs and other expenses;

 

  (c) any claim for damages or restitution in the event of rescission of any
such obligation or liability or otherwise in connection with any relevant
Finance Document;

 

1



--------------------------------------------------------------------------------

  (d) any claim against any Obligor flowing from any recovery by an Obligor or
any other person of a payment or discharge in respect of those liabilities on
the grounds of preference or otherwise; and

 

  (e) any amounts (such as post-insolvency interest) which would otherwise be
included in any such obligation or liability but for any discharge,
non-provability, unenforceability or non-allowability of the same in any
insolvency or other proceedings.

“Additional Obligor” means any Subsidiary of the Issuer that accedes to this
Deed in accordance with clause 24.3 (Additional Obligors).

“Amend” means amend, novate, vary, waive, supplement or the giving of any waiver
or consent (and “Amendment” and “Amended” shall be construed accordingly).

“Block Notice” has the meaning given to it in clause 7.4 (Suspension of
Permitted HY Subordinated Debt Payments and FRN Subordinated Debt Payments and
Permitted HY Funding Loan Debt and FRN Funding Loan Debt Payments until the
Senior Discharge Date).

“Creditor” means the Senior Creditors, the HY Creditors, the FRN Creditors and
the Subordinated Shareholder Creditors.

“Debt” means any or all (as the context requires) of the Senior Debt, the
Hedging Liabilities, the HY Issuer Debt, the HY Subordinated Debt, the HY
Funding Loan Debt, the FRN Issuer Debt, the FRN Subordinated Debt, the FRN
Funding Loan Debt and the Subordinated Shareholder Debt.

“Deed of Accession” means a deed by which a person becomes a party to this Deed,
substantially in the form of Schedule 2 (Form of Deed of Accession) with such
amendments as the Security Trustee may approve or reasonably require.

“Default” means an Event of Default or a Default (each as defined in the Senior
Facilities Agreement) or an event of default or potential event of default under
the HY Indenture, the FRN Bridge Facility Agreement or the FRN Indenture, as the
context requires.

“Enforcement Action” means:

 

  (a) in relation to any Debt, any action whatsoever to:

 

  (i) demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of such Debt; or

 

  (ii) recover all or any part of such Debt (including, without limitation, by
attachment, set-off, execution, combination of accounts or otherwise save, in
the case solely of set-off, to the extent such set-off occurs automatically by
operation of law and not as a result of any action or election and any amount so
set-off is subject to clause 8 (Turnover)); or

 

  (iii) exercise any right to crystallise, or require the Security Trustee to
crystallise, any floating charge created pursuant to the Security Documents; or

 

  (iv) exercise or enforce or require the Security Trustee to exercise or
enforce any rights under or pursuant to the provisions of any guarantee granted
by a member of the Group in relation to all or any part of such Debt or any
Encumbrance in relation to such Debt (including under the Security Documents)
whether by sale, possession, appointment of a receiver or otherwise; or

 

  (v) petition for (or take any other steps or action which may lead to) an
Insolvency Event in relation to any member of the Group; or

 

2



--------------------------------------------------------------------------------

  (vi) sue or bring or support any legal, arbitral or regulatory proceedings, or
otherwise exercise any remedy for the recovery of such Debt against any member
of the Group,

 

  (vii) provided that the taking of any action (not falling within (a)(i) to
(v) above) necessary to preserve the validity and existence of claims, including
the registration of such claims before any court or governmental authority,
shall not constitute Enforcement Action; and

 

  (b) in relation to the Hedging Liabilities:

 

  (i) any action whatsoever to declare an Early Termination Event under any
Hedge Agreement or demand payment of any amount which would become payable
following an Early Termination Date; or

 

  (ii) the occurrence of an Early Termination Date as a result of Automatic
Early Termination for which a member of the Group is the Defaulting Party,

and for this purpose “Early Termination Date”, “Automatic Early Termination” and
“Defaulting Party” shall have the meanings given to them in the ISDA 1992 or (as
the case may be) 2002 Master Agreement published by the International Swaps and
Derivatives Association.

“Euroweb Security Deposit Deed” means the security deposit deed entered into on
23 May 2006 by Invitel over its shareholding interest in Euroweb Hungary.

“Finance Document” means each of the Senior Finance Documents, the Hedge
Agreements, the HY Finance Documents, the FRN Finance Documents and the
Subordinated Shareholder Documents.

“Financial Support” means any financial support including, without limitation,
the taking of any participation, the giving of any guarantee, indemnity or other
assurance against loss, or the making of any deposit or payment.

“FRN Bridge Refinancing Date” means the date on which the FRN Bridge Facility is
refinanced in full out of the proceeds of the FRN Offering.

“FRN Creditor” means, until the FRN Bridge Refinancing Date, each of the FRN
Bridge Lenders and thereafter each of the FRN Noteholders and, at all times, the
FRN Trustee, the Security Trustee as security trustee of the FRN Creditors
pursuant to the terms hereof and, in each case, any successor thereto and any
assigns, transferees or substitutes thereof or therefore and including any
person to whom FRN Debt may be payable or owing (whether or not matured) from
time to time.

“FRN Debt” means the FRN Issuer Debt and the FRN Subordinated Debt.

“FRN Debt Permitted Refinancing” means any refinancing of the FRN Notes (the
“Refinanced FRN Notes”) (other than any refinancing of the FRN Notes with the
proceeds from the issuance of Senior Debt) provided that:

 

  (a) the issuer of the Refinanced FRN Notes shall be the Issuer;

 

  (b) the only members of the Group that guarantee the Refinanced FRN Notes
shall have guaranteed the Senior Debt, the Hedging Liabilities and the HY Debt;

 

  (c) to the extent that the Refinanced FRN Notes are to be guaranteed or
secured, the guarantees shall be given by the same guarantors of the FRN Notes
(the “Existing FRN Notes”) and the security shall be the same as the FRN
Security Documents;

 

3



--------------------------------------------------------------------------------

  (d) the maturity date of the Refinanced FRN Notes shall be no earlier than one
year after the final maturity date of the Senior Debt and there shall be no
scheduled amortisation of the Refinanced FRN Notes prior to such date;

 

  (e) the scheduled interest payments on the Refinanced Notes are no more than
either, if calculated on the basis of a floating rate, EURIBOR plus a margin not
exceeding 6 per cent. per annum or, if calculated on the basis of a fixed rate,
10.5 per cent. per annum;

 

  (f) the aggregate amount of any underwriting, arrangement, commitment or other
like fee or remuneration in respect of the Refinanced FRN Notes shall not be
substantially higher than the market rate for such payments at the time of the
issue of such Refinanced FRN Notes;

 

  (g) the terms of the Refinanced FRN Notes relating to repayment, prepayment,
representations and warranties, covenants and events of default shall, when
taken as a whole, in no event be materially more favourable to the holders of
the Refinanced FRN Notes than the equivalent provisions of the Existing FRN
Notes;

 

  (h) if the Refinanced FRN Notes have the benefit of guarantees and security
from any member of the Group, the guarantees and security therefore shall be
subordinated on the terms of this Deed;

 

  (i) the gross proceeds arising from the issue of the Refinanced FRN Notes do
not exceed the aggregate of the principal amount, accrued and unpaid interest
and fees outstanding under the Existing FRN Notes and any costs (including fees
and expenses) incurred in connection with the issue of the Refinanced FRN Notes;
and

 

  (j) to the extent of an amount equal to the outstanding principal amount of
the FRN Funding Loan Debt, the gross proceeds of the Refinanced FRN Notes shall
be on lent to the Company and used to refinance in full the FRN Funding Loan
Debt,

provided, however, that any of the paragraphs (a) through (j) of this definition
may be waived with the prior written consent of the Majority Lenders and
provided further, that if such written consent is obtained from the Majority
Lenders, then the consent of all other Parties to this Deed to such waiver(s)
shall be deemed to have been given.

“FRN Default” means an event of default as defined in the FRN Bridge Facility
Agreement or (as the case may be) FRN Indenture.

“FRN Discharge Date” means the date on which all FRN Debt has been defeased in
accordance with the terms of the FRN Finance Documents or fully discharged in
accordance with the FRN Finance Documents. For the avoidance of doubt, the date
of the refinancing of the FRN Bridge Facility with the proceeds of an FRN
Offering shall not be deemed to be the FRN Discharge Date.

“FRN Finance Documents” means, together, (i) the FRN Bridge Facility Agreement
(until the FRN Bridge Refinancing Date), (ii) the FRN Notes and the FRN
Indenture (from the FRN Bridge Refinancing Date), and (iii) (at all times) the
FRN Security Documents, the FRN Funding Loan Agreement, this Deed and all other
documents evidencing the terms of the FRN Debt and any other agreement or
document that may be entered into or executed pursuant thereto or in connection
therewith.

“FRN Funding Loan” means the intragroup loan which satisfies the criteria in
Part II of Schedule 4 (Funding Loans).

“FRN Funding Loan Agreement” means the intercompany loan agreement documenting
the FRN Funding Loan between the Issuer and the HTCC Operating Companies (as
assumed by the Company in accordance with the Steps Paper) including, until the
FRN Bridge Refinance Date, the FRN Guarantees.

 

4



--------------------------------------------------------------------------------

“FRN Funding Loan Debt” means all present and future liabilities (actual or
contingent) due, owing or incurred by the Borrower Group or an HTCC Operating
Company to the Issuer under or in connection with the FRN Funding Loan
Agreement, whether or not matured and whether or not liquidated.

“FRN Guarantee” means each senior subordinated guarantee, in respect of the FRN
Issuer Debt, to be executed by each FRN Guarantor in favour of and for the
benefit of the FRN Creditors.

“FRN Guarantor” means the Company, V-holding Zrt., Euroweb Hungary, Euroweb
Romania and each member of the Group that from time to time guarantees the FRN
Issuer Debt in accordance with the terms of the Senior Facilities Agreement, the
FRN Bridge Facility Agreement, the FRN Indenture and this Deed and provided
further that such party has acceded to this Deed pursuant to clause 24 (Changes
to the Parties).

“FRN Indenture” means a note indenture and/or other instrument pursuant to which
the FRN Notes are issued including, with effect from the FRN Bridge Refinancing
Date, the FRN Gurantees.

“FRN Issuer Debt” means all present and future liabilities (actual or
contingent) due, owing or incurred by the Issuer to the FRN Creditors or any of
them under or in connection with the FRN Finance Documents or otherwise, whether
or not matured and whether or not liquidated, including (i) any FRN Debt
Permitted Refinancing and (ii) any Additional Debt (other than any refinancing
Additional Debt referred to in paragraph (a) of such definition) in relation
thereto.

“FRN Lender Debt” means any FRN Debt arising under the FRN Bridge Facility
Agreement.

“FRN Noteholders” means the holders from time to time of the FRN Notes.

“FRN Notes” means the floating rate notes issued or to be issued by the Issuer
pursuant to the FRN Indenture as permitted pursuant to the definition of FRN
Offering in the Senior Facilities Agreement.

“FRN Security Documents” means the FRN Bridge Security Documents and the FRN
Security Documents (each as defined in the Senior Facilities Agreement)
including, for the avoidance of doubt, the Second Ranking Pledge of FRN Funding
Loan.

“FRN Trustee” means, as applicable, the FRN Bridge Trustee in its capacity as
agent for the FRN Bridge Lenders under the FRN Bridge Facility Agreement (until
the FRN Bridge Refinancing Date) and the FRN Note Trustee in its capacity as
trustee for the FRN Noteholders, or its successors from time to time or any
other agent for the FRN Bridge Lenders or trustee for the FRN Noteholders (as
applicable), in each case having become party to this Deed pursuant to clause 24
(Changes to the Parties).

“FRN Trustee Amount” means an amount not exceeding Euro 100,000 per annum with
respect to all compensation for services provided by the FRN Trustee which is
payable to the FRN Trustee pursuant to the FRN Bridge Facility Agreement (or as
the case may be) the FRN Indenture and all out-of-pocket costs and expenses
properly incurred by the FRN Trustee, including, without limitation,
(i) compensation for the costs and expenses of the collection by the FRN Trustee
of any amount payable to the FRN Trustee for the benefit of the FRN Creditors
and (ii) costs and expenses of the FRN Trustee’s agents and counsel and, for the
avoidance of doubt, “FRN Trustee Amounts” shall not include any amount of
principal or interest payable in respect of the FRN Bridge Facility or the FRN
Notes.

“FRN Subordinated Debt” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) due, owing or incurred by any FRN Guarantor to any
FRN Creditors pursuant to any FRN Guarantees together with any related
Additional Debt owed to any FRN Creditors pursuant to any FRN Guarantee provided
that Additional Debt incurred pursuant to paragraph (a) of such

 

5



--------------------------------------------------------------------------------

definition shall only be permitted to the extent such Additional Debt is
incurred in relation to a FRN Debt Permitted Refinancing.

“Hedge Agreement” means any agreement, document or instrument to be based on the
1992 or (as the case may be) 2002 ISDA Master Agreement (Multicurrency
Cross-Border) or other ISDA standard documentation documenting an interest rate
or currency swap or other hedging arrangement referred to in the definition of
Hedge Counterparty and, prior to any such arrangement being duly documented, the
terms of such arrangement as orally agreed.

“Hedge Counterparty” means any New Hedge Counterparty, any Senior Finance Party
or any FRN Bridge Lender (whether or not the FRN Bridge Facility is ever drawn)
who enters into an interest rate or currency swap or other hedging arrangement
with the Company or any HTCC Operating Company in relation to all or any part of
the Senior Debt, the HY Debt or the FRN Debt and which is named in part (iv) or
part (v) of Schedule 1 (The Original Parties) or accedes to this Deed as a New
Hedge Counterparty pursuant to a Deed of Accession.

“Hedging Liabilities” means all present and future liabilities (actual or
contingent) due, owing or incurred by the Company or any HTCC Operating Company
to the Hedge Counterparties or any of them under or in connection with the Hedge
Agreements, whether or not matured and whether or not liquidated together with
“Additional Debt” in relation thereto.

“HTCC Opco Security Deposit Deeds” means the security deposit deeds and/or
business quota pledges entered into on or about the date of the Intercreditor
Deed Supplemental Deed by the Issuer over its shareholding interest in each of
the HTCC Operating Companies.

“Hungarian Security Deposit Deeds Parallel Debt” has the meaning given thereto
in clause 28.6 (Hungarian Security Deposit Deeds Parallel Debt).

“Hungarian Security Deposit Deeds” means the Euroweb Security Deposit Deed, the
Invitel Security Deposit Deeds, the HTCC Opco Security Deposit Deeds, the
V-holding Security Deposit Deed and such other security deposit deeds over
shareholding interest in any member of the Group incorporated in Hungary entered
into from time to time in accordance with the Senior Finance Documents, the HY
Finance Documents, the FRN Finance Documents and this Deed.

“HY Creditor” means each of the HY Noteholders, the HY Note Trustee, the
Security Trustee as security trustee of the HY Creditors pursuant to the terms
hereof and, in each case, any successor thereto and any assigns, transferees or
substitutes thereof or therefore and including any person to whom HY Debt may be
payable or owing (whether or not matured) from time to time.

“HY Debt” means the HY Issuer Debt and the HY Subordinated Debt.

“HY Debt Permitted Refinancing” means any refinancing of the HY Notes (the
“Refinanced HY Notes”) (other than, if no HY Notes are outstanding, any
refinancing of the HY Notes with the proceeds from the incurrence of Senior
Debt) provided that:

 

  (a) the issuer of the Refinanced HY Notes shall be the Issuer;

 

  (b) the only members of the Group that guarantee the Refinanced HY Notes shall
have guaranteed the Senior Debt, the Hedging Liabilities and the FRN Debt;

 

  (c) to the extent that the Refinanced HY Notes are to be guaranteed or
secured, the guarantees shall be given by the same guarantors of the HY Notes
(the “Existing HY Notes”) and the security shall be the same as the HY Security
Documents;

 

  (d) the maturity date of the Refinanced HY Notes shall be no earlier than one
year after the final maturity date of the Senior Debt and there shall be no
scheduled amortisation of the Refinanced HY Notes prior to such date;

 

6



--------------------------------------------------------------------------------

  (e) the cash pay element of any interest (excluding default interest) on the
Refinanced HY Notes shall not exceed 10.75 per cent. per annum on the gross
proceeds referred to in paragraph (i) below;

 

  (f) the aggregate amount of any underwriting, arrangement, commitment or other
like fee or remuneration in respect of the Refinanced HY Notes shall not be
substantially higher than the market rate for such payments at the time of the
issue of such Refinanced HY Notes;

 

  (g) the terms of the Refinanced HY Notes relating to repayment, prepayment,
representations and warranties, covenants and events of default shall, when
taken as a whole, in no event be materially more favourable to the holders of
the Refinanced HY Notes than the equivalent provisions of the Existing HY Notes;

 

  (h) if the Refinanced HY Notes have the benefit of guarantees and security
from any member of the Group, the guarantees and security therefore shall be
subordinated on the terms of this Deed;

 

  (i) the gross proceeds arising from the issue of the Refinanced HY Notes do
not exceed the aggregate of the principal amount, accrued and unpaid interest
and fees outstanding under the Existing HY Notes and any costs (including fees
and expenses) incurred in connection with the issue of the Refinanced HY Notes;
and

 

  (j) the gross proceeds of the Refinanced HY Notes shall be on lent to the
Company and used to refinance in full the Funding Loan Debt,

provided, however, that any of the paragraphs (a) through (j) of this definition
may be waived with the prior written consent of the Majority Lenders and
provided further, that if such written consent is obtained from the Majority
Lenders, then the consent of all other Parties to this Deed to such waiver(s)
shall be deemed to have been given.

“HY Default” means an event of default as defined in the HY Indenture.

“HY Discharge Date” means the date on which all HY Debt has been defeased in
accordance with the terms of the HY Finance Documents or fully discharged in
accordance with the HY Finance Documents.

“HY Finance Documents” means, together, the HY Notes, the HY Indenture
(including the HY Guarantees), the HY Security Documents, the HY Funding Loan
Agreement, this Deed and all other documents evidencing the terms of the HY
Notes and any other agreement or document that may be entered into or executed
pursuant thereto or in connection therewith.

“HY Funding Loan” means the intragroup loan which satisfies the criteria in Part
I of Schedule 4 (Funding Loans).

“HY Funding Loan Agreement” means the intercompany loan agreement documenting
the HY Funding Loan between the Issuer and the Company.

“HY Funding Loan Debt” means all present and future liabilities (actual or
contingent) due, owing or incurred by the Company to the Issuer under or in
connection with the HY Funding Loan Agreement, whether or not matured and
whether or not liquidated.

“HY Guarantee” means each senior subordinated guarantee, in respect of the HY
Issuer Debt, to be executed by each HY Guarantor in favour of and for the
benefit of the HY Noteholders.

“HY Guarantor” means the Company, V-holding Zrt., Euroweb Hungary, Euroweb
Romania and each member of the Group that from time to time guarantees the HY
Issuer Debt in accordance with the terms of the Senior Facilities Agreement, the
HY Indenture and this Deed and provided further that such party has acceded to
this Deed pursuant to clause 24 (Changes to the Parties).

 

7



--------------------------------------------------------------------------------

“HY Indenture” means a note indenture and/or other instrument pursuant to which
the HY Notes are issued.

“HY Issuer Debt” means all present and future liabilities (actual or contingent)
due, owing or incurred by the Issuer to the HY Creditors or any of them under or
in connection with the HY Finance Documents or otherwise, whether or not matured
and whether or not liquidated, including (i) any HY Debt Permitted Refinancing
and (ii) any Additional Debt (other than any refinancing Additional Debt
referred to in paragraph (a) of such definition) in relation thereto.

“HY Noteholders” means the holders from time to time of the HY Notes.

“HY Notes” means the high yield notes issued or to be issued by the Issuer
pursuant to the HY Indenture as permitted pursuant to the definition of HY
Offering in the Senior Facilities Agreement.

“HY Note Trustee” means The Bank of New York of One Canada Square, London E14
5AL in its capacity as the trustee for the HY Noteholders or its successors from
time to time or any other trustee for the HY Noteholders, in each case having
become party to this Deed pursuant to clause 24 (Changes to the Parties).

“HY Note Trustee Amount” means an amount not exceeding Euro 100,000 per annum
with respect to all compensation for services provided by the HY Note Trustee
which is payable to the HY Note Trustee pursuant to the HY Indenture and all
out-of-pocket costs and expenses properly incurred by the HY Note Trustee,
including, without limitation, (i) compensation for the costs and expenses of
the collection by the HY Note Trustee of any amount payable to the HY Note
Trustee for the benefit of the HY Noteholders and (ii) costs and expenses of the
HY Note Trustee’s agents and counsel and, for the avoidance of doubt, “HY Note
Trustee Amounts” shall not include any amount of principal or interest payable
in respect of the HY Notes.

“HY Security Documents” means the HY Security Documents (as defined in the
Senior Facilities Agreement) including, for the avoidance of doubt, the Second
Ranking Pledge of HY Funding Loan.

“HY Subordinated Debt” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) due, owing or incurred by any HY Guarantor to any HY
Creditors pursuant to any HY Guarantees together with any related Additional
Debt owed to any HY Creditors pursuant to any HY Guarantee provided that
Additional Debt incurred pursuant to paragraph (a) of such definition shall only
be permitted to the extent such Additional Debt is incurred in relation to a HY
Debt Permitted Refinancing.

“Insolvency Event” has the meaning given to it in clause 10 (Subordination on
Insolvency).

“Insolvent Obligor” has the meaning given to it in clause 10 (Subordination on
Insolvency).

“Intercreditor Deed Supplemental Deed” means the supplemental deed amending and
restating this Deed and entered into between, amongst others, the Issuer, the
Company, the Ultimate Parent, the Senior Agent, the HUF Agent, the Security
Trustee, the HY Note Trustee, the FRN Bridge Trustee and the FRN Note Trustee
and the HTCC Operating Companies.

“Invitel Security Deposit Deeds” means the security deposit deeds entered into
on or about the date of this Deed by the Issuer and the Company over their
shareholding interest in the Company.

“Issuer” means Magyar Telecom B.V. of Teleportboulevard 140, 1043 EJ, Amsterdam,
The Netherlands as issuer of the HY Notes.

“Junior Obligations” means all payment obligations of any Obligor under the HY
Finance Documents and the FRN Finance Documents (other than the obligations
under the Junior Parallel Debt).

 

8



--------------------------------------------------------------------------------

“Junior Parallel Debt” has the meaning given thereto in clause 28.5.6.

“Obligors” means the Original Obligors and any Additional Obligors.

“Party” means a party to this Deed.

“Public Debt” means any bonds, debentures, notes or other indebtedness of a type
that could be issued or traded in any market where capital funds (whether debt
or equity) are traded, including private placement sources of debt and equity as
well as organised markets and exchanges, whether such indebtedness is issued in
a public offering or in a private placement to institutional investors or
otherwise.

“Qualified Sale” means a sale or disposition of (as the case may be) the HY
Funding Loan or the FRN Funding Loan or all or substantially all of the equity
interests in the relevant Obligor where (i) such sale is for consideration all
or substantially all of which is in the form of cash or cash equivalents,
(ii) concurrently with the completion of such sale or disposal, (A) in the case
of a sale or disposal of equity interests in an Obligor, the claims and security
interests of the Senior Finance Parties and the claims of any other provider of
pari passu or subordinated Public Debt against such Obligor and its subsidiaries
are irrevocably and unconditionally released (and not assumed by the relevant
purchaser or any affiliate thereof), or, as the case may be, (B) in the case of
a sale or disposal of the HY Funding Loan or (as the case may be) the FRN
Funding Loan, the security interests of the Senior Finance Parties over the HY
Funding Loan or (as the case may be) the FRN Funding Loan are irrevocably and
unconditionally released (and not assumed by the relevant purchaser or any
affiliate thereof), (iii) the sale is either made pursuant to a public auction
(in which the HY Noteholders or (as the case may be) the FRN Creditors have the
right to participate) or is otherwise made for fair market value, taking account
the circumstances giving rise to the sale, as certified by an independent
internationally recognised investment bank selected by the Security Trustee and
(iv) the sale is made in compliance with all applicable laws (including, without
limitation, in the case of equity interest in the Issuer or any other Obligor
incorporated in the Netherlands, in accordance with book 3, heading 9 of the
Dutch Civil Code (boek 3, title 9, Burgerlijk Wetboek)).

“Receiver” means any administrative receiver, receiver and/or manager or any
other receiver, whether appointed pursuant to any Security Document, pursuant to
any statute, by court or otherwise, of all or any of the Secured Assets.

“Second Ranking Pledge of FRN Funding Loan” means the second ranking pledge or
assignment of receivables to be entered into by the Issuer in favour of the
Security Trustee (for and on behalf of the HY Creditors and the FRN Creditors)
in the agreed form.

“Second Ranking Pledge of HY Funding Loan” means the second ranking pledge or
assignment of receivables to be entered into by the Issuer in favour of the
Security Trustee (for and on behalf of the HY Creditors) in the agreed form.

“Secured Assets” mean the assets, undertaking, goodwill, property or rights
which are the subject of the security created pursuant to any of the Security
Documents.

“Secured Creditors” means the Senior Creditors, the HY Creditors and the FRN
Creditors.

“Security Documents” means the Senior Security Documents, the HY Security
Documents and the FRN Security Documents.

“Security Trustee” means BNP Paribas Trust Corporation UK Limited of 55
Moorgate, London EC2R 6PA acting in its capacity as security trustee in relation
to the Security Documents or such other person as may from time to time act in
that capacity including, from and after the Senior Discharge Date, such other
person as the HY Note Trustee and/or the FRN Trustee shall nominate for that
purpose.

 

9



--------------------------------------------------------------------------------

“Senior Agent” means the Facility Agent acting in its capacity as agent for the
Senior Finance Parties and, in connection with this Deed, the Hedge
Counterparties or such other person as may from time to time act in that
capacity.

“Senior Creditor” means the Senior Finance Parties and the Hedge Counterparties.

“Senior Debt” means all present and future liabilities (actual or contingent)
due, owing or incurred by any Obligor to any of the Senior Finance Parties under
or in connection with the Senior Finance Documents or otherwise, whether or not
matured and whether or not liquidated, together with any Additional Debt in
relation thereto.

“Senior Default” means an Event of Default as defined in the Senior Facilities
Agreement.

“Senior Discharge Date” means the date on which the Senior Debt and the Hedging
Liabilities have been irrevocably paid and discharged and all Commitments of the
Senior Finance Parties and the Hedge Counterparties to the Obligors have been
terminated or cancelled in accordance with the Senior Finance Documents or (as
the case may be) the Hedge Agreements.

“Senior Facilities Agreement” means the Euro 165,000,000 senior multicurrency
term and revolving facilities agreement as amended and restated pursuant to the
Supplemental Agreement made between amongst others the Company, the Obligors,
the Arrangers named therein, the Security Trustee and the Lenders (as novated,
varied, supplemented, refinanced or amended from time to time).

“Senior Finance Documents” means the Finance Documents as defined in the Senior
Facilities Agreement.

“Senior Finance Parties” means the Finance Parties as defined in the Senior
Facilities Agreement.

“Senior Obligations” means all payment obligations of any Obligor under the
Senior Finance Documents and the Hedge Agreements to one or more Senior
Creditors (other than the obligations under the Senior Parallel Debt).

“Senior Parallel Debt” has the meaning given thereto in clause 28.5.1.

“Senior Secured Documents” means the Senior Finance Documents and the Hedge
Agreements;

“Senior Security Documents” means the Security Documents as defined in the
Senior Facilities Agreement.

“Share Purchase Agreement” means the share purchase agreement dated 23 December
2002 made between the Ultimate Parent and VTI as amended on 14 January 2003 and
13 May 2003.

“Standstill Period” has the meaning given to it in clause 14.1 (Restrictions on
HY Creditor and FRN Creditor Enforcement Action).

“Subordinated Shareholder Creditor” means the Original Subordinated Shareholder
Creditors and any member of the Ultimate Parent Group that accedes to this Deed
in accordance with clause 24.8 (Subordinated Shareholder Creditors).

“Subordinated Shareholder Debt” means (i) all present and future liabilities
(actual or contingent) due, owing or incurred by the Obligors (in the capacity
of subordinated debtors) or any of them to the Subordinated Shareholder
Creditors including, without limitation, under or in respect of any loan, loan
stock, loan capital, preference shares or in any other respect (including,
without limitation, the HY Funding Loan Debt and the FRN Funding Loan Debt) and
(ii) all present and future liabilities (actual or contingent) due, owing or
incurred by the Obligors (in the capacity of subordinated debtor) or any of them
to the Subordinated Shareholder

 

10



--------------------------------------------------------------------------------

Creditors and/or any other person who may hold shares in the Obligors, in each
case, in relation to the share capital of the Obligors.

“Subordinated Shareholder Document” means any agreements or instruments under
which the Subordinated Shareholder Debt arises or is regulated (including,
without limitation, the Funding Loan Agreement and the FRN Funding Loan
Agreement).

“Transaction Documents” means the Ultimate Parent/Parent Loan Agreements and the
Share Purchase Agreement.

“Trust Property” means, collectively, (i) the security, powers, rights, titles,
benefits and interests (both present and future) constituted by, and conferred
on the Security Trustee under, the Security Documents, (ii) all assets paid or
transferred to or vested in the Security Trustee or its agent or received or
recovered by the Security Trustee or its agent in connection with any of the
Security Documents whether from any Security Provider or Obligor or any other
person and (iii) all rights, benefits, interests and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by the Security Trustee
or its agent in respect of the same (or any part thereof).

“V-holding Security Deposit Deed” means the security deposit deed entered into
on or about the date of this Deed by the Issuer and the Company over their
shareholding interest in V-holding Zrt.

 

1.2 Definitions incorporated

Unless otherwise defined or interpreted in this Deed, terms defined in or whose
interpretation is provided for in the Senior Facilities Agreement in existence
on the date of this Deed (or, to the extent a defined term is amended with the
agreement of the HY Note Trustee and the FRN Trustee, such revised term) shall
have the same meaning when used in this Deed (whether before or after the Senior
Discharge Date).

 

1.3 Headings

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Deed.

 

1.4 Construction of certain terms

In this Deed, unless the context otherwise requires:

 

1.4.1  references to a clause, a sub-clause, a paragraph or a schedule is a
reference to a clause, sub-clause or paragraph of, or schedule to, this Deed.

 

1.4.2  words importing the plural shall include the singular and vice versa;

 

1.4.3  a reference to any party hereto or any party to a Finance Document
includes their respective permitted successors, assigns, replacements,
transferees and substitutes from time to time;

 

1.4.4  references to a Senior Finance Document, an HY Finance Document, an FRN
Finance Document, a Subordinated Shareholder Document or any other document or
agreement is to that document or agreement as novated, supplemented, amended,
varied or restated from time to time, but excluding for this purpose any
amendment which is contrary to any provision of this Deed;

 

1.4.5  a payment includes a prepayment or a repayment and references to pay
include repay and prepay;

 

1.4.6 

references to “administrator” includes bewindvoerder, “moratorium” includes
voorlopige surséance van betaling and definitieve surséance van betaling,
“trustee in bankruptcy”

 

11



--------------------------------------------------------------------------------

 

includes curator and “winding-up” or “administration” includes bankruptcy
(faillissement) and liquidation (felszámolas) of an entity;

 

1.4.7  references to any statute, statutory instrument or enactment shall be
deemed to include references to such statute, statutory instrument or enactment
as re-enacted, amended or extended from time to time; and

 

1.4.8  for the purposes of this Deed, to the extent that the Senior Debt has
been irrevocably paid and discharged and all Commitments of the Senior Finance
Parties to the Obligors have been terminated or cancelled in accordance with the
Senior Finance Documents, any consents required to be given prior to the Senior
Discharge Date by the Majority Lenders shall instead be given by all the Hedge
Counterparties.

 

1.5 Effect as a deed

This Deed is intended to take effect as a deed notwithstanding that a Party may
have executed it under hand only.

 

1.6 Third party rights

 

1.6.1  Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this Deed.

 

1.6.2  Notwithstanding any term of this Deed, the consent of any person who is
not a party is not required to rescind or vary this Deed at any time.

 

1.7 Inconsistencies with other Finance Documents

 

1.7.1  If there is an inconsistency between the provisions of this Deed
(regarding subordination, turnover, ranking and amendments only) and any other
Senior Finance Document, Hedge Agreement, HY Finance Document, FRN Finance
Document or Subordinated Shareholder Document, this Deed will prevail.

 

1.7.2  Notwithstanding anything to the contrary in this Deed, but without
prejudice to clause 4 (Amendments), clause 1.7.1 does not, as between any Senior
Creditor, HY Creditor, FRN Creditor and member of the Group, cure, postpone,
waive or negate in any manner any default or event of default under (i) any HY
Finance Document as provided in that HY Finance Document (but without prejudice
to any restriction in this Deed on the ability of a Creditor to take any action
consequent upon any such default or event of default) or (ii) any FRN Finance
Document as provided in that FRN Finance Document (but without prejudice to any
restriction in this Deed on the ability of a Creditor to take any action
consequent upon any such default or event of default).

 

1.8 Enforcement of certain HY Security Documents and FRN Security Documents

To the extent an HY Security Document or an FRN Security Document secures both
the HY Debt and the FRN Debt then such HY Security Document or (as the case may
be) such FRN Security Document shall for the purposes of this Deed also be
deemed to be an FRN Security Document or (as the case may be) an HY Security
Document and the HY Creditors or (as the case may be) the FRN Creditors shall
each independently be subject to the same restrictions, and benefit from the
same rights, in respect of such document as provided for under this Deed.

 

1.9 Majority Consents

Any consent required to be given under this Deed by the Senior Agent will only
be given upon the instructions of the Majority Lenders unless otherwise
specified in the Senior Facilities Agreement.

 

12



--------------------------------------------------------------------------------

2 Ranking

 

2.1 Ranking of Debt

 

2.1.1 Unless expressly provided to the contrary in this Deed, the Debt of each
Obligor shall rank with respect to such Obligor in right and priority of payment
in the following order:

First: the Senior Debt, the Hedging Liabilities, the HY Issuer Debt and the FRN
Issuer Debt (pari passu, without any preference between themselves);

Second: the HY Subordinated Debt and the FRN Subordinated Debt (pari passu,
without any preference between themselves); and

Third: the Subordinated Shareholder Debt,

and, other than the Hungarian Security Deposit Deeds, the Senior Security
Documents secure the Senior Debt and the Hedging Liabilities and the HY Security
Documents secure the HY Debt and the FRN Security Documents secure the FRN Debt,
save that (i) the second ranking share pledge in favour of the Security Trustee
over the shares in Euroweb Romania and (ii) the Second Ranking Pledge of FRN
Funding Loan secure both the HY Debt and the FRN Debt. The Hungarian Security
Deposit Deeds secure the Senior Debt, the Hedging Liabilities, the HY Debt and
the FRN Debt in accordance with clause 13 (Priority of Security).

 

2.2 Ranking of Debt unaffected

 

2.2.1  The ranking and order of priority of Debt set out in clause 2.1 (Ranking
of Debt) shall apply notwithstanding:

 

2.2.2  the order of registration, notice or execution of any Security Document
or other document;

 

2.2.3  when any Debt is incurred;

 

2.2.4  whether or when a Creditor is obliged to advance any Debt;

 

2.2.5  any fluctuation in the outstanding amount of, or any intermediate
discharge of, any Debt;

 

2.2.6  the creation in favour of any Creditor in accordance with this Deed of
any additional security over the undertaking, properties or assets of the
Obligors, the Issuer and the Ultimate Parent (or any of them) or any asset which
is subject to a floating charge in any Security Document becoming subject to a
security which is a fixed charge or a crystallised floating charge; or

 

2.2.7  any contrary provisions in any Finance Document.

 

13



--------------------------------------------------------------------------------

2.3 Classes of certain Debt inter se

This Deed does not purport to rank any element of the HY Issuer Debt inter se or
the HY Subordinated Debt inter se or the FRN Issuer Debt inter se or the FRN
Subordinated Debt inter se or the Subordinated Shareholder Debt inter se.

 

3 Undertakings/Prohibited Payments

 

3.1 Obligors/HY Guarantors/FRN Guarantors

 

3.1.1  Each HY Guarantor and each FRN Guarantor undertakes to each of the Senior
Creditors that, until the Senior Discharge Date, except as the Majority Lenders
have previously consented in writing, such HY Guarantor or such FRN Guarantor
will not, and will procure that none of its Subsidiaries directly or indirectly:

 

  (a) pay, prepay or repay or make any distribution in respect of or on account
of, or otherwise seek to reduce or redeem in whole, or in part any of the HY
Debt or (as the case may be) FRN Debt (i) except as permitted by clauses 7
(Permitted Payments) or 14 (Enforcement Action) and (ii) as contemplated by
clause 10.3 (Filing of Claims);

 

  (b) discharge any of the HY Debt or (as the case may be) FRN Debt by set-off,
any right of combination of accounts or otherwise except (i) as permitted by
clauses 7 (Permitted Payments) or 14 (Enforcement Action), (ii) as contemplated
by clause 10.3 (Filing of Claims), and (iii) subject to the provisions of
clause 8 (Turnover), if it is required to do so, or the same occurs
automatically by operation of law, under any applicable law (not including, for
the avoidance of doubt, under any contract);

 

  (c) create or permit to subsist, or permit any member of the Group to create
or permit to subsist, any Encumbrance over any of its assets for any of the HY
Debt or (as the case may be) FRN Debt except under the HY Security Documents and
the HY Indenture or (as the case may be) except under the FRN Security
Documents, the FRN Bridge Facility Agreement and the FRN Indenture;

 

  (d) defease, purchase, acquire or agree to acquire or procure any other person
to acquire on its account all or any part of the HY Debt or (as the case may be)
FRN Debt save as permitted by clause 7 (Permitted Payments);

 

  (e) give any Financial Support other than (i) the HY Guarantee, the HY
Security Documents or the indemnities under the purchase agreement in respect of
the HY Notes, to any person in respect of the HY Debt or (ii) the FRN Guarantee,
the FRN Security Documents or the indemnities under the FRN Bridge Facility
Agreement or the purchase agreement in respect of the FRN Notes, to any person
in respect of the FRN Debt or to enable any person to do any of the things
referred to in paragraph (a) above or this paragraph (e) except where such HY
Guarantor or (as the case may be) FRN Guarantor gives (or has given) Financial
Support under the Senior Facilities Agreement to the Senior Creditors in
relation to the Senior Debt and to the Hedging Liabilities in which case such
Financial Support, in respect of the HY Debt or (as the case may be) FRN Debt,
shall be subordinated in accordance with the terms of this Deed; or

 

  (f) take or omit to take any action whereby the ranking and/or subordination
provided for in this Deed may be impaired.

 

3.1.2  Each Obligor undertakes to each of the Senior Creditors, the HY Creditors
and the FRN Creditors that, until the Senior Discharge Date, except as the
Majority Lenders have previously consented in writing, and if prior to the HY
Discharge Date, except as the HY Note Trustee has previously consented in
writing and if prior to the FRN Discharge Date, except as the FRN Trustee has
previously consented in writing, such Obligor will not, and will procure that
none of its Subsidiaries directly or indirectly:

 

  (a) pay, prepay or repay or make any distribution in respect of or on account
of, or otherwise seek to reduce or redeem in whole or in part, any of the
Subordinated Shareholder Debt, (i) except as permitted by clause 7 (Permitted
Payments) and (ii) as contemplated by clause 10.3 (Filing of Claims);

 

14



--------------------------------------------------------------------------------

  (b) discharge any of the Subordinated Shareholder Debt by set-off, any right
of combination of accounts or otherwise except (i) as permitted by clause 7
(Permitted Payments), (ii) as contemplated by clause 10.3 (Filing of Claims),
and (iii) subject to the provisions of clause 8 (Turnover), if it is so required
to do so, or the same occurs automatically by operation of law, under any
applicable law (not including, for the avoidance of doubt, under any contract);

 

  (c) create or permit to subsist, or permit any member of the Group to create
or permit to subsist, any Encumbrance over any of its assets for any of the
Subordinated Shareholder Debt;

 

  (d) defease, purchase, acquire or agree to acquire or procure any other person
to acquire on its account all or any part of the Subordinated Shareholder Debt,
save as permitted by clause 7 (Permitted Payments);

 

  (e) give any Financial Support to any person in respect of the Subordinated
Shareholder Debt or to enable any person to do any of the things otherwise
prohibited by paragraph (a) or this paragraph (e);

 

  (f) take or omit to take any action whereby the ranking and/or subordination
provided for in this Deed may be impaired;

 

  (g) declare (in its capacity as shareholder of an Obligor), give notice of or
pay any dividend, or any money in redemption or repurchase of, any share capital
or make any other distribution in respect of its share capital to any other
person except (i) as permitted under clause 7 (Permitted Payments) and (ii) as
contemplated by clause 10.3 (Filing of Claims); or

 

  (h) (i) take any step to wind up or (ii) claim in the insolvency, winding up,
liquidation or bankruptcy of, any member of the Group other than as contemplated
by clause 10.3 (Filing of Claims).

 

3.2 Subordinated Shareholder Creditors

Each Subordinated Shareholder Creditor undertakes to each of the Senior
Creditors, the HY Creditors and the FRN Creditors that, until the Senior
Discharge Date, except as the Majority Lenders have previously consented in
writing, and if prior to the HY Discharge Date, except as the HY Note Trustee
has previously consented in writing and if prior to the FRN Discharge Date,
except as the FRN Trustee has previously consented in writing, no Subordinated
Shareholder Creditor will directly or indirectly:

 

3.2.1  demand or receive payment, prepayment, repayment or redemption of or any
distribution or repurchase in respect of (or on account of) any of the
Subordinated Shareholder Debt in cash or in kind or apply any money or property
in or towards the discharge of any Subordinated Shareholder Debt (i) except as
permitted by clause 7 (Permitted Payments) and (ii) save as contemplated by
clause 10.3 (Filing of Claims);

 

3.2.2  (without limiting the right to repay or prepay Subordinated Shareholder
Debt to the extent permitted by clause 7 (Permitted Payments)) sell, transfer,
assign or otherwise dispose of any Subordinated Shareholder Debt other than in
accordance with clause 24.8 (Subordinated Shareholder Creditors);

 

3.2.3 

discharge or seek to discharge all or any part of the Subordinated Shareholder
Debt by set-off, any right of combination of accounts or otherwise except to the
extent permitted by clause 7 (Permitted Payments) and save as contemplated by
clause 10.3 (Filing of Claims)

 

15



--------------------------------------------------------------------------------

 

and subject to the provisions of clause 8 (Turnover), save to the extent it is
required to do so, or the same occurs automatically by operation of law (not
including, for the avoidance of doubt, under any contract);

 

3.2.4  take, accept, create, permit to subsist or receive any Encumbrance or any
Financial Support for, or in respect of, any of the Subordinated Shareholder
Debt;

 

3.2.5  commence any proceedings against the Obligors (or any of them) or take
any action for or in respect of the recovery of any Subordinated Shareholder
Debt or any part thereof or otherwise claim or rank as a creditor in the
insolvency, winding-up, examinership, bankruptcy, administration or liquidation
of any member of the Group other than with respect to Subordinated Shareholder
Debt in accordance with the provisions of clause 10.3 (Filing of Claims);

 

3.2.6  accelerate or put on demand any of the Subordinated Shareholder Debt or
call a default or event of default (or similar occurrences) under any of the
Subordinated Shareholder Documents;

 

3.2.7  (without prejudice to the generality of clauses 3.2.1 or 3.2.6) demand,
give notice of or accept payment in respect of (i) any dividend or other
distribution in respect of, or the redemption or repurchase of, any of the
Obligors share capital for the time being in issue or (ii) any interest in
respect of, or the repayment, redemption or repurchase of, any loan stock or
loan notes or similar instruments issued by the Obligors except (i) as permitted
under clause 7 (Permitted Payments) and (ii) as contemplated by clause 10.3
(Filing of Claims); or

 

3.2.8  take or omit to take any action whereby the ranking and/or subordination
arrangements provided for in this Deed may be impaired,

provided that this clause 3 shall not prevent the Subordinated Shareholder
Creditors taking such action on the instructions of the Security Trustee in
connection with Enforcement Action taken by the Security Trustee in accordance
with the Senior Finance Documents, the HY Finance Documents or the FRN Finance
Documents.

 

3.3 HY Creditors

Each HY Creditor undertakes to each of the Senior Creditors that until the
Senior Discharge Date, except as the Majority Lenders have previously consented
in writing, it will not:

 

3.3.1  in connection with any Obligor, demand or receive payment, prepayment,
repayment or redemption of or any distribution or repurchase in respect of (or
on account of) any of the HY Subordinated Debt or (as holder of the HY Funding
Loan Debt) any of the HY Funding Loan Debt in cash or in kind or apply any money
or property in or towards the discharge of any HY Subordinated Debt or (as
holder of the HY Funding Loan Debt) any of the HY Funding Loan Debt except to
the extent permitted by clause 7 (Permitted Payments) or 14 (Enforcement Action)
and save as contemplated by clause 10.3 (Filing of Claims);

 

3.3.2  discharge or seek to discharge all or any part of the HY Subordinated
Debt or (as holder of the HY Funding Loan Debt) any of the HY Funding Loan Debt
by set-off, any right of combination of accounts or otherwise in connection with
any Obligor except to the extent permitted by clause 7 (Permitted Payments) or
14 (Enforcement Action) and save as contemplated by clause 10.3 (Filing of
Claims) and subject to the provisions of clause 8 (Turnover), save to the extent
it is required to do so, or the same occurs automatically by operation of law
(not including, for the avoidance of doubt, under any contract);

 

3.3.3  take, accept, create, permit to subsist or receive any Encumbrance or any
Financial Support for, or in respect of, any of the HY Subordinated Debt or (as
holder of the HY Funding Loan Debt) any of the HY Funding Loan Debt other than
the HY Security Documents, the HY Guarantee and the HY Indenture; or

 

16



--------------------------------------------------------------------------------

3.3.4 take or omit to take any action whereby the ranking and/or subordination
arrangements provided for in this Deed may be impaired other than in accordance
with the terms of this Deed.

 

3.4 FRN Creditors

Each FRN Creditor undertakes to each of the Senior Creditors that until the
Senior Discharge Date, except as the Majority Lenders have previously consented
in writing, it will not:

 

3.4.1  in connection with any Obligor, demand or receive payment, prepayment,
repayment or redemption of or any distribution or repurchase in respect of (or
on account of) any of the FRN Subordinated Debt or (as holder of the FRN Funding
Loan Debt) any of the FRN Funding Loan Debt in cash or in kind or apply any
money or property in or towards the discharge of any FRN Subordinated Debt or
(as holder of the FRN Funding Loan Debt) any of the FRN Funding Loan Debt except
to the extent permitted by clause 7 (Permitted Payments) or 14 (Enforcement
Action) and save as contemplated by clause 10.3 (Filing of Claims);

 

3.4.2  discharge or seek to discharge all or any part of the FRN Subordinated
Debt or (as holder of the FRN Funding Loan Debt) any of the FRN Funding Loan
Debt by set-off, any right of combination of accounts or otherwise in connection
with any Obligor except to the extent permitted by clause 7 (Permitted Payments)
and 14 (Enforcement Action) and save as contemplated by clause 10.3 (Filing of
Claims) and subject to the provisions of clause 8 (Turnover), save to the extent
it is required to do so, or the same occurs automatically by operation of law
(not including, for the avoidance of doubt, under any contract);

 

3.4.3  take, accept, create, permit to subsist or receive any Encumbrance or any
Financial Support for, or in respect of, any of the FRN Subordinated Debt or (as
holder of the FRN Funding Loan Debt) any of the FRN Funding Loan Debt other than
the FRN Security Documents, the FRN Guarantee and the FRN Indenture; or

 

3.4.4  take or omit to take any action whereby the ranking and/or subordination
arrangements provided for in this Deed may be impaired other than in accordance
with the terms of this Deed.

 

3.5 Additional Undertakings

 

3.5.1  Professional Claims

 

  (a) Notification to Security Trustee

The Obligors and the Subordinated Shareholder Creditors agree to notify the
Security Trustee in writing of any claim under, or in relation to, any of the
Due Diligence Reports (a “Professional Claim”) or any event or circumstance
which they believe could reasonably be expected to give rise to a Professional
Claim as soon as reasonably practicable after becoming aware of the same.

 

  (b) Refund of Proceeds

Any amount received by the Obligors or the Subordinated Shareholder Creditors in
respect of any Professional Claim shall (i) if an Event of Default under the
Senior Facilities Agreement has occurred and is continuing, be paid to or to the
order of the Security Trustee and, until such payment, the relevant recipient
shall hold such sums on trust for the Security Trustee or (ii) otherwise, be
paid to the Company in cash and invested in the Borrower Group. Any sums paid to
the Security Trustee shall be applied as provided in paragraph 1 of Schedule 3
(Security Trustee) but in or towards discharge of the Senior Debt only.

 

  (c) Prior Party Claims

 

17



--------------------------------------------------------------------------------

For the avoidance of doubt, nothing in this Deed shall affect or prejudice any
right of the Security Trustee and/or any of the other Senior Finance Parties to
commence and/or continue a Professional Claim. The Obligors, the Subordinated
Shareholder Creditors, the Senior Finance Parties and the Security Trustee shall
in good faith co-operate to ensure that all acts required to enable any Senior
Finance Party to commence or successfully pursue a Professional Claim and to
give effect to this clause 3.5.1 are done.

 

3.5.2  Finance Documents

Each of the Subordinated Shareholder Creditors and the Obligors undertake not to
challenge the validity and/or enforceability of any of the Finance Documents or
the Senior Debt, the Hedging Liabilities, the HY Debt or the FRN Debt.

 

3.5.3  Actions against Vivendi Telecom International S.A. (“VTI”)

The Ultimate Parent undertakes to the Security Trustee that it will to the
extent considered by its directors to be cost effective and commercially
prudent, pursue (if necessary by legal action) against VTI any right or claim to
which it may be entitled as a result of:

 

  (a) a breach by the Original Shareholder of the Share Purchase Agreement;

 

  (b) any inaccuracy in any of the warranties and representations included in
the Share Purchase Agreement; or

 

  (c) any indemnity contained in the Share Purchase Agreement.

 

3.5.4  Claims under the Share Purchase Agreement

The Ultimate Parent undertakes to the Security Trustee that it will procure that
the proceeds of any of the rights or claims referred to in clause 3.5.3 are
downstreamed to the Company through the Issuer in cash immediately following
receipt by way of subscription for equity share capital and/or the making of
loans to the Company constituting Subordinated Shareholder Debt.

 

3.5.5  Amendments and waivers of the Share Purchase Agreement

The Ultimate Parent undertakes to the Security Trustee that (i) it will not
terminate, amend or waive any rights under (including in respect of any
conditions precedent), or acquiesce in any termination or amendment of, or
waiver of rights under, the Share Purchase Agreement (and will comply with their
respective terms) other than in the case of compliance or waivers where failure
to do so would not adversely affect the rights of interests of the Senior
Finance Parties, the Hedge Counterparties, the HY Creditors and the FRN
Creditors and (ii) it will notify the Security Trustee of any material dispute,
default or breach under the Transaction Documents.

 

3.5.6  Ultimate Parent/Company

 

  (a) Notwithstanding any other provision of the Senior Finance Documents, the
Ultimate Parent undertakes to the Security Trustee that:

 

  (i) it will not at any time trade, establish or acquire any person, carry on
any business or own any assets other than:

 

  (A) rights and obligations under the Senior Finance Documents; and

 

  (B) its shareholding in the Issuer, credit balances under the Ultimate
Parent/Parent Loan Agreements and rights and obligations under the Ultimate
Parent/Parent Loan Agreements and the Share Purchase Agreement;

 

18



--------------------------------------------------------------------------------

  (ii) it will not assume, incur or otherwise permit to be outstanding any
Borrowed Money other than:

 

  (A) from the Investors provided that such Borrowed Money is immediately
injected into the Company (indirectly through loans from the Issuer) and
provided further that such Borrowed Money is subordinated to the rights of the
Senior Creditors, the HY Creditors and the FRN Creditors pursuant to this Deed;
or

 

  (B) from the Investors provided that (1) such Borrowed Money is immediately
injected into the Issuer as Subordinated Shareholder Debt and the Issuer within
5 Business Days thereafter applies such monies toward the optional redemption of
the HY Debt and/or the FRN Debt (the “Optional Redemption Amount”),
(2) simultaneously on injecting such Borrowed Money into the Issuer, the Issuer
forgives the Company for debt under the HY Funding Loan Agreement (in the case
of a redemption of the HY Debt) or under the FRN Funding Loan Agreement (in the
case of a redemption of the FRN Debt) in an amount equal to the Optional
Redemption Amount applied in redemption of the HY Debt or the FRN Debt (as the
case may be) and the Issuer and the Company enter into such documents as the
Senior Agent may reasonably require to document such forgiveness and (3) no
Default (as defined in the Senior Facilities Agreement) has occurred and is
continuing or would result from the making of any such optional redemption or
the forgiveness of the HY Funding Loan Debt and/or the FRN Funding Loan Debt;
and

 

  (b) The Issuer undertakes to the Security Trustee not to receive any Borrowed
Money from the Investors directly and acknowledges that any such Borrowed Money
shall be provided to it by the Ultimate Parent or (as the case may be) the
Company in accordance with clause 3.5.6(a)(ii).

 

4 Amendments

 

4.1  Changes to Senior Finance Documents

 

4.1.1  Subject to the terms hereof until (and including) the last to occur of
the HY Discharge Date and the FRN Discharge Date, unless (whilst any HY Debt is
outstanding) the HY Note Trustee (who shall take into account the interests of
the HY Noteholders in accordance with the HY Finance Documents) and (whilst any
FRN Debt is outstanding) the FRN Trustee (who shall take into account the
interests of the FRN Creditors in accordance with the FRN Finance Documents) has
agreed to the Amendment in writing, no Senior Creditor will:

 

  (a) assign or otherwise transfer rights and/or obligations under any Senior
Finance Document unless, simultaneously with that assignment or transfer, the
relevant transferee agrees to be bound by the provisions of this Deed by
entering into a Deed of Accession; or

 

  (b) amend or agree to amend any Senior Finance Document which would prohibit,
or create a default or event of default thereunder with respect to, any action
or event that is expressly permitted under this Deed.

 

4.1.2  Limits on Priority of Senior Debt

 

  (a) It is hereby agreed that the Senior Debt may be refinanced up to a total
aggregate amount of Euro 165,000,000 (if any HY Notes are outstanding) or Euro
300,000,000 (if no HY Notes are outstanding), in each case, less any mandatory
prepayments made under clause 7.2.2 of the original Senior Facilities Agreement
(or any equivalent clause in a future senior facilities agreement) and that any
obligations incurred in accordance with this Deed by the members of the Group in
refinancing such Senior Debt will be treated as Senior Debt and rank accordingly
in accordance with this Deed.

 

19



--------------------------------------------------------------------------------

  (b) The Parties hereby agree promptly to execute all such documents and do all
such acts as shall be necessary to effect such treatment and ranking including,
without limitation, (i) in the case of the HY Security Documents and the FRN
Security Documents, entering into such amendments, modifications or supplements
to such Security Documents as would maintain the status of the Encumbrances
created or purported to be created by the HY Security Documents and the FRN
Security Documents as ranking after the Senior Security Documents and (ii) in
the case of the Hungarian Security Deposit Deeds, entering into such amendments,
modifications or supplements to such Hungarian Security Deposit Deed or into a
release of such Hungarian Security Deposit Deed.

 

  (c) It is hereby agreed that the Senior Debt may not be refinanced and
classified as Senior Debt unless such refinancing is in accordance with
prevailing market conditions for companies similar to the Company at the time
such refinancing is being contemplated, taking into account, amongst other
things, banking regulations, interest rates and market appetite for debt of
companies the size of the Company.

 

4.2  Changes to HY Finance Documents

 

4.2.1  Until (and including) the Senior Discharge Date, unless the Majority
Lenders have agreed to the Amendment in writing, none of the Obligors, or the HY
Creditors will Amend the terms of any HY Finance Document:

 

  (a) relating to the entitlement of the HY Creditors to receive guarantees
and/or Encumbrances from members of the Ultimate Parent Group;

 

  (b) if to do so would cause any change in the terms of the HY Finance
Documents relating to (i) the rate of interest payable under the HY Finance
Documents being higher than the rate as specified in the HY Finance Documents on
the date of this Deed, (ii) the time for payment of interest or scheduled
repayment dates to change to an earlier date than as specified in the HY Finance
Documents on the date of this Deed and (iii) any increase to the amount
(including fees) or change to the currency of the amount to be repaid under any
HY Finance Document on the date of this Deed;

 

  (c) if to do so might increase the amount of payments permitted by clause 7
(Permitted Payments); or

 

  (d) in a manner which would result in the HY Guarantors being subject to
obligations inconsistent with this Deed or if to do so would cause any change in
the terms of the HY Finance Documents relating to the subordination of the HY
Guarantors obligations or the ranking of security.

 

4.2.2  Each of the Obligors and the HY Creditors agree:

 

  (a) to the extent any Amendment is made to the Senior Security Documents
(other than the Hungarian Security Deposit Deeds), such Amendment shall for all
purposes be deemed to have also been made (on the same terms and conditions,
mutatis mutandis) by the Obligors and the HY Note Trustee on behalf of the HY
Creditors in respect of the corresponding provisions of the HY Security
Documents (other than the Hungarian Security Deposit Deeds) (and so that any HY
Default which arises or would arise under the HY Finance Documents as a result
of such Amendment shall not arise or, to the extent such HY Default has already
so arisen, such HY Default shall be deemed to have been waived). Each Obligor
and the HY Note Trustee shall, at the Issuer’s expense, do all such things as
are required to implement the same Amendment to the HY Security Documents (other
than the Hungarian Security Deposit Deeds); and

 

  (b)

to the extent any Amendment is made or agreed to by the Senior Creditors in
respect of the Hungarian Security Deposit Deeds (other than an Amendment which
would result in the HY Note Trustee (on behalf of the HY Creditors) ceasing to
be a beneficiary of the security created by the Hungarian Security Deposit Deeds
unless such Amendment also

 

20



--------------------------------------------------------------------------------

 

results in the Senior Creditors and the FRN Creditors ceasing to be
beneficiaries of such security), such Amendment shall for all purposes be deemed
to have also been made by the HY Note Trustee on behalf of the HY Creditors (and
so that any HY Default which arises or would arise under the HY Finance
Documents as a result of such Amendment shall not arise or, to the extent such
HY Default has already so arisen, such HY Default shall be deemed to have been
waived). Each Obligor and the HY Note Trustee shall, at the Issuer’s expense, do
all such things as are required to implement the Amendment to the Hungarian
Security Deposit Deeds.

 

4.3 Changes to FRN Finance Documents

 

4.3.1  Until (and including) the Senior Discharge Date, unless the Majority
Lenders have agreed to the Amendment in writing, none of the Obligors, or the
FRN Creditors will Amend the terms of any FRN Finance Document:

 

  (a) relating to the entitlement of the FRN Creditors to receive guarantees
and/or Encumbrances from members of the Ultimate Parent Group;

 

  (b) if to do so would cause any change in the terms of the FRN Finance
Documents relating to (i) the margin over EURIBOR, if calculated on the basis of
a floating rate, or the rate, if calculated on the basis of a fixed rate,
payable under the FRN Finance Documents being higher than the margin over
EURIBOR or (as the case may be) fixed rate as specified in the FRN Finance
Documents on the date of this Deed, (ii) the time for payment of interest or
scheduled repayment dates to change to an earlier date than as specified in the
FRN Finance Documents on the date of this Deed and (iii) any increase to the
amount (including fees) or change to the currency of the amount to be repaid
under any FRN Finance Document on the date of this Deed;

 

  (c) if to do so might increase the amount of payments permitted by clause 7
(Permitted Payments); or

 

  (d) in a manner which would result in the FRN Guarantors being subject to
obligations inconsistent with this Deed or if to do so would cause any change in
the terms of the FRN Finance Documents relating to the subordination of the FRN
Guarantors obligations or the ranking of security.

 

4.3.2  Each of the Obligors and the FRN Creditors agree:

 

  (a) to the extent any Amendment is made to the Senior Security Documents
(other than the Hungarian Security Deposit Deeds), such Amendment shall for all
purposes be deemed to have also been made (on the same terms and conditions,
mutatis mutandis) by the Obligors and the FRN Trustee on behalf of the FRN
Creditors in respect of the corresponding provisions of the FRN Security
Documents (other than the Hungarian Security Deposit Deeds) (and so that any FRN
Default which arises or would arise under the FRN Finance Documents as a result
of such Amendment shall not arise or, to the extent such FRN Default has already
so arisen, such FRN Default shall be deemed to have been waived). Each Obligor
and the FRN Trustee shall, at the Issuer’s expense, do all such things as are
required to implement the same Amendment to the FRN Security Documents (other
than the Hungarian Security Deposit Deeds); and

 

  (b) to the extent any Amendment is made or agreed to by the Senior Creditors
in respect of the Hungarian Security Deposit Deeds (other than an Amendment
which would result in the FRN Note Trustee (on behalf of the FRN Creditors)
ceasing to be a beneficiary of the security created by the Hungarian Security
Deposit Deeds unless such Amendment also results in the Senior Creditors and the
HY Creditors ceasing to be beneficiaries of such security), such Amendment shall
for all purposes be deemed to have also been made by the FRN Trustee on behalf
of the FRN Creditors (and so that any FRN Default which arises or would arise
under the FRN Finance Documents as a result of such Amendment shall not arise
or, to the extent such FRN Default has already so arisen, such FRN Default shall
be deemed to have been waived). Each Obligor and the FRN Trustee shall, at the
Issuer’s expense, do all such things as are required to implement the Amendment
to the Hungarian Security Deposit Deeds.

 

21



--------------------------------------------------------------------------------

4.4 Changes to the Subordinated Shareholder Documents

Except as the Majority Lenders, until (and including) the Senior Discharge Date
and also, if prior to the HY Discharge Date, the HY Note Trustee and also, if
prior to the FRN Discharge Date, the FRN Trustee, have agreed to the Amendment
in writing, no Subordinated Shareholder Creditor will amend the terms of any
Subordinated Shareholder Documents (including, without limitation, the HY
Funding Loan Agreement or the FRN Funding Loan Agreement) except for Amendments
which (a) reflect a similar amendment or modification to, or of a term of, a
Finance Document or (b) would not adversely affect the rights or interests of
the Secured Creditors or the ranking or subordination arrangements provided for
in this Deed (as to which a certificate of the Security Trustee (acting
reasonably) shall be conclusive).

 

5 Hedging Transactions

 

5.1 Undertakings relating to Hedging Liabilities

Unless the Majority Lenders have previously agreed in writing:

 

5.1.1  no Hedge Counterparty will (i) demand (except to terminate or close out
any hedging transaction as permitted under clause 5.1.2 below) or receive
payment, prepayment or repayment of, or any distribution in respect of (or on
account of) and no Obligor will pay or make any distribution in respect of (or
on account of) any of the Hedging Liabilities in cash or in kind, or otherwise
apply any money or property in or towards the payment or discharge of any
Hedging Liabilities or otherwise take any Enforcement Action or (ii) discharge
or seek to discharge all or any part of the Hedging Liabilities by set-off, any
right of combination of accounts or otherwise except for:

 

  (a) scheduled payments arising under the terms of the Hedge Agreements; and/or

 

  (b) the proceeds of enforcement of the Senior Security Documents received and
applied in the order permitted by paragraph 1 of Schedule 3 (Security Trustee);

 

5.1.2  no Hedge Counterparty will exercise any right to terminate or close out
any hedging transaction under the Hedge Agreements prior to its stated maturity
unless:

 

  (a) the Company has not paid when due an amount of Hedging Liabilities and
such default continues for more than five (5) Business Days after the Hedge
Counterparty has given notice of such default (and of the Hedge Counterparty’s
intention to terminate) to the Senior Agent; or

 

  (b) the Senior Agent has declared the Senior Debt due and payable and/or
payable on demand and/or cancelled the Total Commitments in full under
clause 23.2 (Acceleration) of the Senior Facilities Agreement; or

 

  (c) an Insolvency Event occurs in relation to the Company (which is the
counterparty under such hedging transaction); or

 

  (d) upon:

 

  (i) it becoming contrary to any law or regulation for the Company or such
Hedge Counterparty to perform the payment obligations expressed to be assumed by
it in respect of any relevant Hedge Agreement or such obligations become invalid
or unenforceable against the Company; or

 

  (ii) any provision of any Hedge Agreement to which such Hedge Counterparty is
a party relating to the termination thereof (including, without limitation, the
calculation of or obligation to pay amounts upon such termination) becoming
invalid or unenforceable against the Company;

 

22



--------------------------------------------------------------------------------

  (e) upon any exchange control, foreign currency or other consent,
authorisation, licence or approval of, or registration with or declaration to,
governmental or public bodies or authorities or courts required by the Company
to authorise, or required by the Company in connection with, the execution,
delivery, validity, enforceability or admissibility in evidence of any Hedge
Agreement or the performance of its payment obligations thereunder being
modified in a manner unacceptable to such Hedge Counterparty or not being
granted or being revoked or terminated or expiring and not being renewed or
otherwise ceasing to be in full force and effect; or

 

  (f) with the prior written consent of the Senior Agent (acting on the
instructions of the Majority Lenders);

 

5.1.3  none of the Hedging Liabilities may be discharged by set-off, any right
of combination of accounts or otherwise except to the extent such Hedging
Liabilities is permitted to be paid under clause 5.1.1 above; and

 

5.1.4  neither the Ultimate Parent nor any Obligor will (and each will procure
that none of its Subsidiaries will) create or permit to subsist any Encumbrance
over any of its assets, or give any Financial Support to any person, in each
case for, in respect of or in connection with, any of the Hedging Liabilities
other than under the Senior Security Documents and in accordance with the
priority and ranking specified in this Deed.

 

5.2 Two Way Payments

Each Obligor and each Hedge Counterparty agrees that:

 

5.2.1  the Hedge Agreements will provide for “two way payments” or payments
under the “Second Method” in the event of a termination of a hedging transaction
whether upon a Termination Event or an Event of Default (each as defined in the
relevant Hedge Agreements), meaning that the defaulting party under these Hedge
Agreements will be entitled to receive payment under the relevant termination
provisions if the net replacement value of all terminated transactions effected
under the Hedge Agreements is in its favour, and netting will only be permitted
between hedging transactions that constitute Hedge Agreements and will not be
permitted between any Hedge Agreements and any other interest rate or currency
hedging arrangements which do not constitute Hedge Agreements (and, for the
avoidance of doubt, to the extent that any such Hedge Agreements do not so
provide, they will be deemed to so provide);

 

5.2.2  if, on termination or the closing out of any hedging transaction under a
Hedge Agreement, a settlement amount or other net amount falls due from that
Hedge Counterparty to the Company then that amount shall be paid by the relevant
Hedge Counterparty to the Security Trustee and applied as set out in paragraph 1
of Schedule 3 (Security Trustee); and

 

5.2.3  promptly upon receipt by any Hedge Counterparty of a request from the
Senior Agent, after the Senior Agent has declared all of the Senior Debt
immediately due and payable and/or payable on demand and/or has cancelled the
Total Commitments in full under clause 23.2 (Acceleration) of the Senior
Facilities Agreement, to exercise any rights such Hedge Counterparty may have to
terminate the hedging transactions under the Hedge Agreements, such Hedge
Counterparty will exercise such rights.

 

5.3 Hedge Agreements

Each Hedge Counterparty will promptly provide to the Senior Agent copies of all
documents constituting the Hedge Agreements to which it is party and copies of
all documents constituting or evidencing any hedging facilities provided to the
Company by that Hedge Counterparty. Such documents must be in form and substance
satisfactory to the Senior Agent, acting reasonably.

 

23



--------------------------------------------------------------------------------

5.4 Hedging Guarantee

Each Obligor confirms that the Hedge Counterparties are entitled to rely on the
guarantee in clause 17 (Guarantee) of the Senior Facilities Agreement granted by
such Obligor, subject to any limitations therein or in any Guarantor Accession
Undertaking by which such Obligor became party to the Senior Facilities
Agreement.

 

5.5 Notification

Each Hedge Counterparty shall notify the Senior Agent and the Security Trustee
of any default or any termination event (howsoever described) under each Hedge
Agreement to which it is a party, but only if the Hedge Counterparty has actual
knowledge of the event concerned. For the purpose of this clause 5.5, the Hedge
Counterparty shall not be treated as having actual knowledge of any matter of
which any division outside its treasury departments may become aware in the
context of corporate finance, advisory or financing activities from time to time
undertaken by the Hedge Counterparty for any member of the Group, the Ultimate
Parent or any of their respective Subsidiaries or Associated Companies or any
person which may be a trade competitor of, or may otherwise have commercial
interests similar to those of, the same.

 

5.6 Consultation

Each of the HUF Agent, the Senior Agent, the Security Trustee and each Hedge
Counterparty shall consult generally with regard to any matter materially
affecting the rights of the Senior Creditors as regulated by this Deed and, in
particular, upon any insolvency proceeding taking place and prior to the taking
of any enforcement action by the Security Trustee under any of the Senior
Security Documents (for the avoidance of doubt, such consultation shall include,
among other matters, discussion on the method of enforcement and realisation of
security), provided that such consultation process shall not impose upon any
such party (the “first party”) any obligation to accede to any requests made by
any other such party in respect of the exercising of any of the rights of the
first party nor shall the rights of the first party be fettered in any respect
other than as expressly provided in this Deed.

 

5.7 Refinancing

If there is a refinancing of the entire Senior Debt, the Hedge Counterparties
agree that they will release the Senior Security Documents provided that there
is granted replacement security acceptable to each of them in their absolute
discretion of at least an equivalent nature, value and ranking to the security
granted under the Senior Security Documents.

 

6 Representations and Warranties

 

6.1 The Obligors represent and warrant to the Secured Creditors that the
Subordinated Shareholder Creditors comprise all of the persons to whom the
Obligors owe any Subordinated Shareholder Debt and the Subordinated Shareholder
Creditors represent and warrant to the Secured Creditors that the Obligors
comprise all of the persons from whom the Subordinated Shareholder Creditors are
owed any Subordinated Shareholder Debt.

 

6.2 Each of the Subordinated Shareholder Creditors party hereto severally
represents and warrants to the Senior Creditors in respect of itself only in the
terms of clauses 18.1.1 to 18.1.4 (inclusive), 18.1.7 and 18.2.3 of the Senior
Facilities Agreement as if all references in such clauses to an “Obligor” or
“member of the Group” were to such Subordinated Shareholder Creditor and all
references in such clauses to a “Finance Document” were to this Deed.

 

6.3 The Ultimate Parent represents and warrants to the Senior Creditors that:

 

6.3.1  it does not have any direct or indirect interest in the share capital of
any body corporate other than as set out in the group structure chart delivered
to the Senior Agent pursuant to Schedule 2 of the Senior Facilities Agreement;
and

 

24



--------------------------------------------------------------------------------

6.3.2  the copies of the Transaction Documents and the amendments thereto
delivered to the Facility Agent pursuant to Schedule 2 of the Senior Facilities
Agreement are true, complete and accurate in all respects and have not been
amended, varied or supplemented in any way; no other agreements or arrangements
exist between any of the parties to the Transaction Documents which would
materially affect the transactions or arrangements contemplated by Transaction
Documents, the Finance Documents and/or the forecasts, projections and/or
estimates contained or referred to in the Agreed Business Plan.

 

6.4 The representations and warranties in clauses 6.1 and 6.2 shall be deemed to
be repeated by the Subordinated Shareholder Creditors, the Obligors and the
Ultimate Parent (as applicable) on each day on which any representations and
warranties contained in the Senior Facilities Agreement are deemed to be
repeated pursuant to clause 18.3 thereof.

 

7 Permitted Payments

 

7.1 Senior Debt/Hedging Liabilities

Subject to clause 5.1 (Undertakings relating to Hedging Liabilities), all
repayments and prepayments of principal, payments of interest and all other
amounts (including fees and taxes) in respect of the Senior Debt and the Hedging
Liabilities may be made and received freely at all times in accordance with the
provisions of the Senior Finance Documents and the Hedge Agreements.

 

7.2 Permitted HY Subordinated Debt and FRN Subordinated Debt Payments

 

7.2.1  Subject to clause 7.4 (Suspension of Permitted HY Subordinated Debt and
FRN Subordinated Debt Payments and Permitted HY Funding Loan Debt and FRN
Funding Loan Debt Payments until the Senior Discharge Date) and clause 8
(Turnover) until (and including) the Senior Discharge Date, the HY Guarantors or
(as the case may be) the FRN Guarantors may pay and the HY Creditors or (as the
case may be) the FRN Creditors may receive and retain payments on any HY
Subordinated Debt (the “Permitted HY Subordinated Debt Payments”) or (as the
case may be) FRN Subordinated Debt (the “Permitted FRN Subordinated Debt
Payments”) then due and owing (which HY Subordinated Debt or (as the case may
be) FRN Subordinated Debt shall only be due or owing to the extent that the HY
Creditors acting together in accordance with clause 14.1.2, or (as the case may
be) the FRN Creditors acting together in accordance with clause 14.1.2 are
entitled, in each case, to demand payment in accordance with clause 14.1.2).

 

7.2.2  Each Party hereto acknowledges that the HY Subordinated Debt or (as the
case may be) FRN Subordinated Debt will not fall due (and no amount will become
due and payable) until the events set out in clause 14.1 (Restrictions on HY
Creditor and FRN Creditor Enforcement Action) occur and, subject to the
provisions of clause 14.1.6, the HY Creditors or (as the case may be) FRN
Creditors demand payment in accordance with clause 14.1.2.

 

7.2.3  After the Senior Discharge Date any payments on the HY Subordinated Debt
may be made and received freely in accordance with the terms of the HY Finance
Documents.

 

7.2.4  After the Senior Discharge Date any payments on the FRN Subordinated Debt
may be made and received freely in accordance with the terms of the FRN Finance
Documents.

 

7.3 Permitted HY Funding Loan Debt and FRN Funding Loan Debt Payments

 

7.3.1  Subject to clause 7.4 (Suspension of Permitted HY Subordinated Debt and
FRN Subordinated Debt Payments and Permitted HY Funding Loan Debt and FRN
Funding Loan Debt Payments until the Senior Discharge Date) and clause 8
(Turnover) until (and including) the Senior Discharge Date, the Company may pay
and the Issuer may receive and retain cash payments in respect of any interest
on the HY Funding Loan Debt (the “Permitted HY Funding Loan Debt Payments”) then
due and owing provided that such interest payment is made for the sole purpose
of enabling the Issuer to make a payment of interest in respect of the HY Notes
which payment falls due within 5 Business Days of the date of payment of the
interest to the Issuer.

 

25



--------------------------------------------------------------------------------

7.3.2  Subject to clause 7.4 (Suspension of Permitted HY Subordinated Debt and
FRN Subordinated Debt Payments and Permitted HY Funding Loan Debt and FRN
Funding Loan Debt Payments until the Senior Discharge Date) and clause 8
(Turnover) until (and including) the Senior Discharge Date, the Company may pay
and the Issuer may receive and retain any cash payments, including (without
limitation) dividends, loans or in respect of any interest on the FRN Funding
Loan Debt (“Permitted FRN Funding Loan Debt Payments”) provided that such
payment is made solely for the purpose of enabling the Issuer to make a payment
of interest in respect of the FRN Bridge Facility or the FRN Notes (as
applicable) and provided further that such payment is not made earlier than 5
Business Days prior to the due date of a corresponding payment under the FRN
Bridge Facility Agreement or the FRN Indenture (as applicable).

 

7.3.3  After the Senior Discharge Date any payments on the HY Funding Loan Debt
may be made and received freely in accordance with the terms of the HY Finance
Documents.

 

7.3.4  After the Senior Discharge Date any payments on the FRN Funding Loan Debt
may be made and received freely in accordance with the terms of the FRN Finance
Documents.

 

7.4 Suspension of Permitted HY Subordinated Debt and FRN Subordinated Debt
Payments and Permitted HY Funding Loan Debt and FRN Funding Loan Debt Payments
until the Senior Discharge Date

 

7.4.1  Until (and including) the Senior Discharge Date, no Permitted HY
Subordinated Debt Payment (other than the HY Note Trustee Amounts), Permitted HY
Funding Loan Debt Payment, Permitted FRN Subordinated Debt Payment (other than
the FRN Trustee Amounts) or Permitted FRN Payment, may be made without the prior
written consent of the Majority Lenders if:

 

  (a) any of the Senior Debt and/or Hedging Liabilities due on or prior to such
date is unpaid on the date on which such payment would otherwise be made (after
giving effect to any grace period contained in the relevant Senior Finance
Document, as amended from time to time) and such default is continuing uncured
or unwaived; or

 

  (b) following the occurrence and continuance of a Senior Default (other than
of the type specified in paragraph (a) above) in respect of any Senior Debt, the
Senior Agent serves a written notice (a “Block Notice”) on the HY Note Trustee
and the FRN Trustee specifying such Senior Default and referring to this clause,
until the earliest date on which one of the following applies:

 

  (i) 179 days have elapsed since the service of such Block Notice, or if
earlier, where a Standstill Period (as defined in clause 14.1 (Restrictions on
HY Creditor and FRN Creditor Enforcement Action)) is in effect at any time
during that 179 day period, the date on which that Standstill Period expires; or

 

  (ii) the relevant Senior Default has been cured or waived by the Majority
Lenders in writing or has ceased to exist; or

 

  (iii) the Senior Agent by notice in writing to the Issuer and the HY Note
Trustee and the FRN Trustee cancels the Block Notice; or

 

  (iv) the Senior Discharge Date occurs.

 

7.4.2  Unless otherwise agreed by the HY Note Trustee and the FRN Trustee, (a) a
Block Notice may not be issued less than three hundred and sixty (360) days
after the service of the immediately prior Block Notice and (b) the Senior Agent
shall only serve a Block Notice on the HY Note Trustee and the FRN Trustee on or
before the date falling 75 days after the date upon which the Senior Agent
receives actual written notice of the relevant Senior Default.

 

26



--------------------------------------------------------------------------------

7.4.3  The Senior Agent may only serve one Block Notice with respect to the same
event or circumstance. This shall not affect the right of the Senior Agent to
issue a Block Notice in respect of any other event or circumstance.

 

7.4.4  For the avoidance of doubt, this clause 7.4 acts as a suspension of
payment and not as a waiver of the right to receive payment when the suspension
period has lapsed.

 

7.5 Shareholder Subordinated Debt

Subject to clause 8 (Turnover) until (and including) the Senior Discharge Date,
so long as no Default (as defined in the Senior Facilities Agreement) is
continuing or would result from any such payment or receipt, the Obligors may
pay and the Subordinated Shareholder Creditors may receive and retain Permitted
Payments (other than in relation to Permitted Funding Loan Debt and Permitted
FRN Payments which are subject to the separate provisions of clause 7.3
(Permitted Funding Loan Debt Payments and FRN Funding Payments)).

 

7.6 Suspension of Permitted Payments after the Senior Discharge Date

Commencing after the Senior Discharge Date until and including the HY Discharge
Date, the Obligors may pay and the Subordinated Shareholder Creditors may
receive and retain Permitted Payments in respect of the Subordinated Shareholder
Debt in accordance with the terms of the HY Indenture and until and including
the FRN Discharge Date, the Obligors may pay and the Subordinated Shareholder
Creditors may receive and retain Permitted Payments in respect of Subordinated
Shareholder Debt in accordance with the terms of the FRN Finance Documents.

 

8 Turnover

 

8.1 If, at any time up to (and including) the Senior Discharge Date, any Hedge
Counterparty or HY Creditor or FRN Creditor or Subordinated Shareholder Creditor
receives or recovers a payment or distribution in cash or in kind (including by
way of set-off or combination of accounts) of, or on account of, any of:

 

8.1.1  (in the case of a Hedge Counterparty) the Hedging Liabilities which are
prohibited by clause 5.1 (Undertakings relating to Hedging Liabilities); or

 

8.1.2  (in the case of any HY Creditor) HY Subordinated Debt from the HY
Guarantors or (in the case of any FRN Creditor) FRN Subordinated Debt from the
FRN Guarantors otherwise than to the extent permitted by clause 7.2 (Permitted
HY Subordinated Debt and FRN Subordinated Debt Payments); or

 

8.1.3   (in the case of any HY Creditor or FRN Creditor) proceeds pursuant to
any Enforcement Action (other than Enforcement Action against the Issuer to the
extent such Enforcement Action is not Enforcement Action falling within
paragraph (a)(iii) or (iv) of the definition of Enforcement Action);

 

8.1.4  (in the case of the Issuer or the HY Creditors as potential holders of
the HY Funding Loan Debt) HY Funding Loan Debt otherwise than to the extent
permitted by clause 7.3 (Permitted FRN Funding Loan Debt Payments and FRN
Funding Payments);

 

8.1.5  (in the case of the Issuer or the FRN Creditors as potential holders of
the FRN Funding Loan Debt), FRN Funding Loan Debt otherwise than to the extent
permitted by clause 7.3 (Permitted HY Funding Loan Debt Payments and Permitted
FRN Debt Payments); or

 

8.1.6  (in the case of any Subordinated Shareholder Creditor) Subordinated
Shareholder Debt (excluding HY Funding Loan Debt and FRN Funding Loan Debt)
otherwise than to the extent permitted by clause 7.5 (Shareholder Subordinated
Debt),

(each such payment or distribution being a “turnover receipt”) the receiving or
recovering Hedge Counterparty, HY Creditor, FRN Creditor or Subordinated
Shareholder Creditor (as the

 

27



--------------------------------------------------------------------------------

case may be) will (except for any HY Noteholders or FRN Noteholders) promptly
notify the Security Trustee and, in each case will, pending payment to the
Security Trustee hold the relevant turnover receipt on trust (or, in
jurisdictions not recognising trusts as fiduciary agent) in a segregated account
(other than in the case of a HY Noteholder or a FRN Noteholder) for the Senior
Finance Parties (in the case of clause 8.1.1) or the Senior Creditors (in the
case of clauses 8.1.2, 8.1.3, 8.1.4 and 8.1.5) or the Secured Creditors (in the
case of clause 8.1.6) and will forthwith pay to the Security Trustee for
application as provided in paragraph 1 of Schedule 3 (Security Trustee) such
turnover receipt (after deducting from the amount received or recovered the
costs, liabilities and expenses (if any) incurred by the relevant creditor in
recovering such amount).

 

8.2 If, at any time up to (and including) the Senior Discharge Date, any HY
Creditor or FRN Creditor receives or recovers a payment or distribution in cash
or in kind (including by way of set-off or combination of accounts) of, or on
account of, any HY Debt or FRN Debt from the Issuer which payment is made as a
result of the Issuer in turn receiving or recovering that amount from a HY
Guarantor or a FRN Guarantor in contravention of clauses 7.2 (Permitted HY
Subordinated Debt and FRN Subordinated Debt Payments) and 7.4 (Suspension of
Permitted HY Subordinated Debt and FRN Subordinated Debt Payments and Permitted
HY Funding Loan Debt and FRN Funding Loan Debt Payments until the Senior
Discharge Date) (each such payment or distribution being a “turnover receipt”)
the receiving or recovering HY Creditor (including the HY Note Trustee) or FRN
Creditor (including the FRN Trustee) will, provided that the HY Note Trustee or
FRN Trustee at the time it makes such payment had actual knowledge (in
accordance with clause 9.1 (Trustee Provisions)) of the circumstances set out in
clause 7.4 (Suspension of Permitted HY Subordinated Debt and FRN Subordinated
Debt Payments and Permitted Funding Loan Debt and FRN Funding Loan Debt Payments
until the Senior Discharge Date) (as a consequence of which the Issuer had made
such prior payment in contravention of clause 7.4 (Suspension of Permitted HY
Subordinated Debt Payments and Permitted Funding Loan Debt and FRN Funding Loan
Debt Payments until the Senior Discharge Date)), pending payment to the Security
Trustee hold the relevant turnover receipt on trust (or, in jurisdictions not
recognising trusts as fiduciary agent) in a segregated account (other than in
the case of an HY Noteholder or an FRN Noteholder) for the Senior Finance
Parties and will forthwith pay to the Security Trustee for application as
provided in paragraph 1 of Schedule 3 (Security Trustee) such turnover receipt
(after deducting from the amount received or recovered the costs, liabilities
and expenses (if any) incurred by the relevant creditor in recovering such
amount).

 

8.3 If, at any time after the Senior Discharge Date and up to (and including)
the last to occur of the HY Discharge Date and the FRN Discharge Date, any
Subordinated Shareholder Creditor receives or recovers a payment or distribution
in cash or in kind (including by way of set-off or combination of accounts) of,
or on account of, any Subordinated Shareholder Debt otherwise than to the extent
permitted by clause 7 (Permitted Payments) (each such payment or distribution
being a “turnover receipt”) the receiving or recovering or Subordinated
Shareholder Creditor will promptly notify the Security Trustee and will, pending
payment to the Security Trustee, hold the relevant turnover receipt on trust (or
in jurisdictions not recognising trusts, as fiduciary agent) in a segregated
account for the Security Trustee and will forthwith pay to the Security Trustee
for application as provided in paragraph 1 of Schedule 3 (Security Trustee) such
turnover receipt (after deducting from the amount received or recovered the
costs, liabilities and expenses (if any) incurred by the relevant creditor in
recovering such amount).

 

8.4 Nothing in this clause 8 or any other provision of this Deed is intended to
or shall create a charge or other Encumbrance.

 

9 HY Note and FRN Trustee Provisions

 

9.1

It is expressly understood and agreed by the parties that this Deed is executed
and delivered by each of the HY Note Trustee and the FRN Trustee not
individually or personally but solely in its capacity as trustee in the exercise
of the powers and authority conferred and vested in it under the HY Finance
Documents or (as applicable) the FRN Finance Documents and it shall have no
liability for acting for itself or in any capacity other than as trustee and
nothing in this Deed shall impose on it any obligation to pay any amount out of
its personal assets. Its obligations hereunder (if any) to make any payment of
any amount or to hold any amount on trust shall be

 

28



--------------------------------------------------------------------------------

 

only to make payment of such amount to or hold any such amount on trust to the
extent that (i) it has actual knowledge that such obligation has arisen and
(ii) it has received and, on the date on which it acquires such actual
knowledge, has not distributed to the HY Noteholders, the FRN Bridge Lenders or
the FRN Noteholders (as applicable) in accordance with the HY Indenture or (as
applicable) the FRN Finance Documents any such amount.

For the purposes of this clause 9:

 

  (a) the HY Note Trustee or the FRN Trustee (as applicable) shall be treated as
having “actual knowledge” for the purpose of clause 8 (Turnover) if (i) a Block
Notice is delivered to a Responsible Officer of the HY Note Trustee or the FRN
Trustee (as applicable) in accordance with clause 26 (Notices) prior to the
entering into of an irrevocable payment instruction to pay the HY Noteholders,
the FRN Bridge Lenders or the FRN Noteholders (as applicable), (ii) a payment of
principal is made on the HY Notes or (as applicable) the FRN Bridge Facility or,
as the case may be, FRN Notes, (iii) a payment of interest is made on the HY
Notes, the FRN Bridge Facility or the FRN Notes (as applicable) either after the
service of a Block Notice or on a date which is not a scheduled repayment date,
(iv) a notice (including, without limitation, a notice relating to
clause 7.4.1(a)) is delivered to a Responsible Officer of the HY Note Trustee or
the FRN Trustee (as applicable) in accordance with clause 26 (Notices) and
either the HY Note Trustee or the FRN Trustee (as applicable) has confirmed
receipt of such notice to the sender of the notice or, if earlier, a period of
twenty four hours has elapsed since the time the notice was delivered or
(v) proceeds are received pursuant to any Enforcement Action that has been
commenced by any HY Creditor or any FRN Creditor, as applicable, (other than an
Enforcement Action against the Issuer to the extent such Enforcement Action is
not Enforcement Action falling within paragraphs (a)(iii) or (iv) of the
definition of Enforcement Action). For the avoidance of doubt, in the event a
notice referred to in (i) and (iv) above is delivered prior to the notice of
change of particulars in accordance with clause 26 (Notices) being received by
the relevant intended recipient, any such notice referred to in (i) or
(iv) above shall be deemed to have been delivered in accordance with clause 26
(Notices).

 

  (b) “Responsible Officer” means any officer within the corporate trust and
agency department of any HY Note Trustee or any FRN Trustee (as applicable),
including any vice president, assistant vice president, assistant treasurer,
trust officer or any other officer of the HY Note Trustee or the FRN Trustee (as
applicable) who customarily performs functions similar to those performed by
such officers or to whom any corporate trust matter is referred because of such
individual’s knowledge of and familiarity with the particular subject and who
shall have direct responsibility for the administration of this Deed and the HY
Indenture, the FRN Bridge Facility Agreement or the FRN Indenture (as
applicable) provided that (i) as at the effective date of the Intercreditor Deed
Supplemental Deed, the particulars of the relevant Responsible Officer shall be
as specified in accordance with clause 26.2.1 and (ii) from time to time as
notified in accordance with clause 26.2.

 

9.2 It is further understood by the parties that in no case shall the HY Note
Trustee or the FRN Trustee be (i) personally responsible or accountable in
damages or otherwise to any other party for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by the HY Note Trustee or
the FRN Trustee (as applicable) in good faith in accordance with this Deed or
any of the HY Finance Documents or any of the FRN Finance Documents (as
applicable) in a manner that the HY Note Trustee or the FRN Trustee (as
applicable) believed to be within the scope of the authority conferred on it by
this Deed or any of the HY Finance Documents or any of the FRN Finance Documents
(as applicable) or by law or (ii) personally liable for or on account of any of
the statements, representations, warranties, covenants or obligations stated to
be those of any other party, all such liability, if any, being expressly waived
by the parties and any person claiming by, through or under such party; provided
however, that the HY Note Trustee (or any successor HY Note Trustee) or the FRN
Trustee (or any successor FRN Trustee) shall be personally liable under this
Deed for its own gross negligence or wilful misconduct or for its breach of its
covenants, representations and warranties contained herein, to the extent
expressly covenanted or made in its individual capacity. It is also acknowledged
that the HY Note Trustee and the FRN Trustee shall not have any responsibility
for the actions of any individual HY Creditor or FRN Creditor (as applicable)
(save in respect of its own actions).

 

29



--------------------------------------------------------------------------------

9.3 Each of the HY Note Trustee and the FRN Trustee shall not have any
obligations to take any action under this Deed unless it is indemnified by the
other HY Creditors or the other FRN Creditors (as applicable) to its
satisfaction in respect of all costs, expenses and liabilities which it would in
its opinion incur.

 

9.4 The HY Note Trustee and the FRN Trustee shall not be deemed to owe any
fiduciary duty to any Creditor (save in respect of such persons for whom it acts
as trustee) and shall not be personally liable to any Creditor if it shall in
good faith mistakenly pay over or distribute to any Creditor or to any other
person cash, property or securities to which any other Creditor shall be
entitled by virtue of this Deed or otherwise. With respect to the HY
Creditors, the HY Note Trustee undertakes to perform or to observe only such of
its covenants or obligations as are specifically set forth in the HY Finance
Documents pursuant to which it acts as trustee and this Deed and no implied
agreement covenants or obligations with respect to the other Creditors shall be
read into this Deed against the HY Note Trustee. With respect to the FRN
Creditors, the FRN Trustee undertakes to perform or to observe only such of its
covenants or obligations as are specifically set forth in the FRN Finance
Documents pursuant to which it acts as agent or trustee and this Deed and no
implied agreement, covenants or obligations with respect to the other Creditors
shall be read into this Deed against the FRN Trustee.

 

9.5 The HY Note Trustee and the FRN Trustee shall at all times be entitled to
and may rely on any notice, consent or certificate given or granted by the
Senior Agent or the Security Trustee pursuant to the terms of this Deed without
being under any obligation to enquire or otherwise determine whether any such
notice, consent or certificate has been given or granted by the Senior Agent or
the Security Trustee properly acting as directed by the Majority Lenders.

 

9.6 This clause 9 is intended to afford protection to the HY Note Trustee and
the FRN Trustee only. No provision of this clause 9 shall alter or change the
rights and obligations as between the other parties to this Deed in respect of
each other.

 

9.7 These provisions which protect the HY Note Trustee and the FRN Trustee are
to survive the termination of this Deed.

 

10 Subordination on Insolvency

 

10.1  Insolvency

Each of the following is an “Insolvency Event” if it occurs in respect of an HY
Guarantor or an FRN Guarantor (an “Insolvent Obligor” (other than the Issuer))
or its assets or its revenues:

 

10.1.1  enters into a moratorium or a composition, assignment or similar
arrangement with any of its creditors;

 

10.1.2  any resolution is passed for its winding-up, administration,
examinership or dissolution;

 

10.1.3  an order for its winding-up, administration, examinership or dissolution
is made;

 

10.1.4  any marshalling of assets and liabilities;

 

10.1.5  any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, examiner, administrator or similar
officer is appointed in respect of it or any of its assets; or

 

10.1.6  any other analogous step or procedure is taken in any jurisdiction.

 

30



--------------------------------------------------------------------------------

10.2  Subordination

If any Insolvency Event occurs in relation to any Insolvent Obligor:

 

10.2.1  the claims against that Insolvent Obligor (unless otherwise required by
the Senior Agent until (and including) the Senior Discharge Date) in respect of
the HY Subordinated Debt and the FRN Subordinated Debt will be subordinate in
right of payment to the claims against the relevant Insolvent Obligor in respect
of the Senior Debt and the Hedging Liabilities; and

 

10.2.2  the claims against that Insolvent Obligor (unless otherwise required by
(A) the Senior Agent (until (and including) the Senior Discharge Date) and
(B) the HY Note Trustee (until (and including) the HY Discharge Date) and
(C) the FRN Trustee (until (and including) the FRN Discharge Date)) in respect
of the Subordinated Shareholder Debt will be subordinate in right of payment to
the claims against the relevant Insolvent Obligor in respect of the HY
Subordinated Debt, the FRN Subordinated Debt, the Senior Debt and the Hedging
Liabilities.

 

10.3 Filing of Claims

 

10.3.1  If an Insolvency Event occurs, the Security Trustee may, and is
irrevocably authorised, (i) until (and including) the Senior Discharge Date on
behalf of the Senior Creditors, the HY Creditors, the FRN Creditors and the
Subordinated Shareholder Creditors, (ii) after the Senior Discharge Date until
(and including) the later of the HY Discharge Date and the FRN Discharge Date,
on behalf of the HY Creditors, the FRN Creditors and the Subordinated
Shareholder Creditors and (iii) after the HY Discharge Date and the FRN
Discharge Date on behalf of the Subordinated Shareholder Creditors, to:

 

  (a) demand, claim, enforce and prove for, the Debt (other than the HY Issuer
Debt or the FRN Issuer Debt) owed by the Insolvent Obligor;

 

  (b) file claims and proofs, give receipts and take all such proceedings and do
all such things as the Security Trustee reasonably considers to be necessary or
desirable to recover, as the case may be, any Debt (other than the HY Issuer
Debt or the FRN Issuer Debt); and

 

  (c) receive all distributions of any kind whatsoever in respect of, or on
account of, as the case may be, the Debt (other than HY Issuer Debt or the FRN
Issuer Debt) for application in the order provided in paragraph 1 of Schedule 3
(Security Trustee).

 

10.3.2  If and to the extent that the Security Trustee is not entitled to do
anything mentioned in clause 10.3.1 above, the Senior Creditors, the HY
Creditors, the FRN Creditors and Subordinated Shareholder Creditors (as the case
may be) must do so promptly as and when requested by the Security Trustee from
time to time (the Security Trustee to act reasonably in its requests to the HY
Creditors and the FRN Creditors). The Senior Creditors, the HY Creditors, the
FRN Creditors and the Subordinated Shareholder Creditors may not otherwise take
any of the actions referred to in clause 10.3.1.

 

10.4  Distributions

 

10.4.1  If any Insolvency Event occurs then until (and including) the Senior
Discharge Date:

 

  (a) each HY Creditor, each FRN Creditor and Subordinated Shareholder Creditor
will, upon demand by the Security Trustee, pay an amount equal to the amount of
all payments and distributions in cash or in kind received or receivable by it
in consequence of such circumstances from an Insolvent Obligor in respect of the
HY Subordinated Debt or the FRN Subordinated Debt or Subordinated Shareholder
Debt (as the case may be) to the Security Trustee for application in the order
provided in paragraph 1 of Schedule 3 (Security Trustee);

 

  (b) to the extent permitted by applicable law, the trustee in bankruptcy,
liquidator, examiner, assignee or other person distributing the assets of an
Insolvent Obligor or their proceeds shall be directed by the relevant Creditor
to pay all payments and distributions on the HY Subordinated Debt, the FRN
Subordinated Debt and the Subordinated Shareholder Debt (as the case may be)
direct to the Security Trustee; and

 

31



--------------------------------------------------------------------------------

  (c) the HY Creditors, the FRN Creditors and the Subordinated Shareholder
Creditors (as the case may be) must give any notice and do anything which the
Security Trustee may reasonably require to give effect to this clause 10.4.

 

10.4.2  After the Senior Discharge Date, if any Insolvency Event occurs, then
after the Senior Discharge Date but prior to and including the last to occur of
the HY Discharge Date and the FRN Discharge Date:

 

  (a) each Subordinated Shareholder Creditor will upon demand by the Security
Trustee, pay an amount equal to the amount of all payments and distributions in
cash or in kind received or receivable by it from an Insolvent Obligor in
respect of the Subordinated Shareholder Debt to the Security Trustee for
application in the order provided in paragraph 1 of Schedule 3 (Security
Trustee);

 

  (b) to the extent permitted by applicable law, the trustee in bankruptcy,
liquidator, examiner, assignee or other person distributing the assets of an
Insolvent Obligor or their proceeds shall be directed by the relevant Creditor
to pay all payments and distributions on the Subordinated Shareholder Debt
direct to the Security Trustee; and

 

  (c) the Subordinated Shareholder Creditors must give any notice and do
anything which the Security Trustee may reasonably require to give effect to
this clause 10.4.

 

10.5 Voting

 

10.5.1  Following the occurrence of an Insolvency Event, until (and including)
the Senior Discharge Date:

 

  (a) the Security Trustee for the benefit of the Senior Creditors may, and is
hereby irrevocably authorised on behalf of each of the Senior Creditors (other
than in respect of convening meetings of the Senior Finance Parties under the
Senior Facilities Agreement), Subordinated Shareholders Creditors, HY Creditors
(other than in respect of convening meetings of HY Creditors under the HY
Indenture) and the FRN Creditors (other than in respect of convening meetings of
FRN Creditors under the FRN Indenture) to, exercise all powers of convening
meetings, voting and representation in respect of the Subordinated Shareholder
Debt or (as the case may be) the HY Subordinated Debt or (as the case may be)
the FRN Subordinated Debt; and

 

  (b) the Subordinated Shareholder Creditors, the HY Creditors and the FRN
Creditors shall promptly execute and/or deliver to the Security Trustee such
forms of proxy and representation as it may require to facilitate any such
action.

 

10.5.2  If and to the extent that the Security Trustee does not exercise a power
under clause 10.5.1, each of the Subordinated Shareholder Creditors, the HY
Creditors and the FRN Creditors shall be entitled to exercise that power and
agrees that it shall exercise that power to the extent the Security Trustee
(acting on the instructions of the Majority Lenders) directs and in accordance
with such direction.

 

10.5.3  Nothing in this clause 10.5 entitles the Security Trustee to exercise or
require any Subordinated Shareholder Creditor, HY Creditor or FRN Creditor to
exercise a power of voting or representation to waive, reduce, discharge, extend
the due date for repayment of or reschedule any Subordinated Shareholder Debt or
HY Subordinated Debt or FRN Subordinated Debt.

 

10.5.4  This clause 10.5 shall apply mutatis mutandis for the benefit of the HY
Creditors and the FRN Creditors from the Senior Discharge Date in respect of the
Subordinated Shareholder Debt only.

 

32



--------------------------------------------------------------------------------

11 HY Guarantee and HY Security Documents

 

11.1  Each HY Security Document and each HY Guarantee (as applicable) shall
contain provisions which incorporate or otherwise give legal effect to the
provisions of clause 4.2 (Changes to HY Finance Documents), 7.2 (Permitted HY
Subordinated Debt and FRN Subordinated Debt Payments), 7.4 (Suspension of
Permitted HY Subordinated Debt and FRN Subordinated Debt Payments and Permitted
Funding Loan Debt and FRN Funding Loan Debt Payments until the Senior Discharge
Date), 8 (Turnover), 10 (Subordination) and 13.1 (Ranking of Debt).

 

11.2  Each HY Security Document and each HY Guarantee (as applicable) shall
contain provisions which incorporate by reference or otherwise give legal effect
to the provisions relating to the release of guarantees and security set out in
clause 15 (Enforcement of Security).

 

12 FRN Guarantee and FRN Security Documents

 

12.1  Each FRN Security Document and each FRN Guarantee (as applicable) shall
contain provisions which incorporate or otherwise give legal effect to the
provisions of clause 4.3 (Changes to FRN Finance Documents), 7.2 (Permitted HY
Subordinated Debt and FRN Subordinated Debt Payments), 7.4 (Suspension of
Permitted HY Subordinated Debt and FRN Subordinated Debt Payments and Permitted
Funding Loan Debt and FRN Funding Loan Debt Payments until the Senior Discharge
Date), 8 (Turnover), 10 (Subordination) and 13.1 (Ranking of Debt).

 

12.2  Each FRN Security Document and each FRN Guarantee (as applicable) shall
contain provisions which incorporate by reference or otherwise give legal effect
to the provisions relating to the release of guarantees and security set out in
clause 15 (Enforcement of Security).

 

13 Priority of Security

 

13.1  Ranking of Debt

 

13.1.1  All existing and future Encumbrances conferred by the Security Documents
(excluding the Hungarian Security Deposit Deeds):

 

  (a) in connection with the Senior Debt and the Hedging Liabilities will rank
in all respects prior to existing and future Encumbrances conferred by those of
any other Security Documents on the HY Note Trustee in connection with the HY
Debt and the FRN Trustee in connection with the FRN Debt regardless of order of
registration, recording, notice, execution or otherwise; and

 

  (b) secure all the Senior Debt and the Hedging Liabilities in priority to the
HY Debt and the FRN Debt regardless of the date up on which the Senior Debt
and/or the Hedging Liabilities arise, regardless of whether a Senior Creditor is
obliged to advance moneys included in Senior Debt and/or the Hedging Liabilities
and regardless of any fluctuations in the amount of Senior Debt and/or the
Hedging Liabilities outstanding or any intermediate discharge of the Senior Debt
and/or the Hedging Liabilities in whole or in part.

 

13.1.2  All existing and future Encumbrances conferred by the Hungarian Security
Deposit Deeds will secure all the Senior Debt and the Hedging Liabilities in
priority to the HY Debt and the FRN Debt regardless of the date up on which the
Senior Debt and/or the Hedging Liabilities arise, regardless of whether a Senior
Creditor is obliged to advance moneys included in Senior Debt and/or the Hedging
Liabilities and regardless of any fluctuations in the amount of Senior Debt
and/or the Hedging Liabilities outstanding or any intermediate discharge of the
Senior Debt and/or the Hedging Liabilities in whole or in part.

 

13.1.3 

All existing and future Encumbrances conferred by the Security Documents on the
Senior Creditors will, to the extent that they secure Senior Debt and Hedging
Liabilities, secure all the Senior Debt and Hedging Liabilities, pari passu
between the Senior Creditors regardless of any fluctuations in the amount
outstanding of Senior Debt and Hedging Liabilities or any

 

33



--------------------------------------------------------------------------------

 

intermediate discharge in whole or part or the date upon which the Senior Debt
and Hedging Liabilities arise and regardless of whether a Senior Creditor is
obliged to advance monies included in Senior Debt and/or Hedging Liabilities.

 

13.1.4  Until (and including) the Senior Discharge Date, the HY Creditors and
the FRN Creditors shall not take any additional Encumbrances over the Issuer or
any member of the Group for the HY Debt or (as the case may be) FRN Debt other
than those existing or permitted pursuant to the HY Finance Documents and the
FRN Finance Documents. The HY Security Documents (other than the Hungarian
Security Deposit Deeds) and the FRN Security Documents (other than the Hungarian
Security Deposit Deeds) shall at all times be second ranking in priority to the
Senior Security Documents. The HY Security Documents and the FRN Security
Documents rank pari passu with each other.

 

13.1.5  The Ultimate Parent and the Issuer undertake that the Subordinated
Shareholder Debt is and will remain unsecured.

 

13.2  Registration and Notice

The Senior Agent, Security Trustee, HY Note Trustee and FRN Trustee will, at the
Issuer’s expense, co-operate with a view to reflecting the priority of the
security conferred by the Security Documents in any register or with any filing
or registration authority and in giving notice to insurers and debtors liable
for receivables covered by the security conferred by the Security Documents and
other persons.

 

14 Enforcement Action

 

14.1  Restrictions on HY Creditor and FRN Creditor Enforcement Action

 

14.1.1  Subject to clauses 14.1.2 and 14.1.3 below, until (and including) the
Senior Discharge Date (without prejudice to clause 10 (Subordination on
Insolvency)), no HY Creditor and no FRN Creditor may, without the prior written
consent of the Majority Lenders, take any Enforcement Action in relation to the
HY Subordinated Debt, the FRN Subordinated Debt, the security conferred by the
HY Security Documents (securing both the HY Issuer Debt and the HY Subordinated
Debt), the security conferred by the FRN Security Documents (securing both the
FRN Issuer Debt and the FRN Subordinated Debt) or, as holder of the HY Funding
Loan, in relation to the HY Funding Loan Debt or the HY Funding Loan Agreement
or, as holder of the FRN Funding Loan, in relation to the FRN Funding Loan Debt
or the FRN Funding Loan Agreement.

 

14.1.2  If any of the events described in paragraphs (a), (b), (c) or (d) below
occur:

 

  (a) each of the following has occurred:

 

  (i) an HY Default or an FRN Default has occurred and is continuing (otherwise
than solely pursuant to any cross default provisions by reason of a Senior
Default);

 

  (ii) the HY Note Trustee or the FRN Trustee (as applicable) has notified the
Senior Agent in writing of that HY Default or FRN Default;

 

  (iii) a period of not less than 179 days has passed from the date of receipt
by the Senior Agent of that notice (the “Standstill Period”); and

 

  (iv) at the end of the Standstill Period, that HY Default or FRN Default is
continuing and has not been cured or waived;

 

  (b)

an order is made for the winding-up, dissolution, examinership or administration
of an HY Guarantor, an FRN Guarantor or a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrative receiver,
examiner, administrator or similar officer is appointed to the relevant HY
Guarantor or (as the case may be) the relevant FRN Guarantor provided that such
order is not the result of actions

 

34



--------------------------------------------------------------------------------

 

by the HY Creditors or (as the case may be) FRN Creditors and provided such
action may only be taken against the entity in respect of which such order or
appointment is made;

 

  (c) any Indebtedness outstanding under the Senior Facilities Agreement has
been declared prematurely to be due and payable or payable on demand (and demand
has been made) by reason of the occurrence of a Senior Default except that in
these circumstances the HY Note Trustee or the FRN Trustee may only exercise the
rights set out in paragraph (a)(i) of the definition of Enforcement Action; or

 

  (d) any enforcement of, or an instruction to enforce (by the Majority Lenders)
(the “Security Enforcement Action”) any Encumbrance granted pursuant to the
Senior Security Documents (including, for the avoidance of doubt, a sale or
disposal of any asset as a result of such Security Enforcement Action of any
Encumbrance granted pursuant to the Senior Security Documents) is given provided
that, the HY Creditors or the FRN Creditors may only exercise such rights with
respect to the asset (including, for the avoidance of doubt, shares) in respect
of which the Security Trustee (upon the instructions of the Majority Lenders) is
taking such Security Enforcement Action,

then (i) the holders of more than 50 per cent. in principal of the total amount
of the outstanding HY Notes acting together may, or (ii) prior to the FRN Bridge
Refinancing Date, the lenders of more than 50 per cent. in principal of the
total amount of the outstanding FRN Debt under the FRN Bridge Facility acting
together or (iii) with effect from the FRN Bridge Refinancing Date, the holders
of more than 50 per cent. in principal of the total amount of the outstanding
FRN Notes acting together may, in each case, subject to clause 14.1.4,
(a) direct the HY Note Trustee or the FRN Trustee (as applicable) to take
Enforcement Action in respect of (i) the HY Subordinated Debt and the HY
Guarantees (including, without limitation, making a demand payment under the HY
Guarantee) in an amount not exceeding the amount due and unpaid under the HY
Notes or (ii) the FRN Subordinated Debt and the FRN Guarantees (including,
without limitation, making a demand payment under the FRN Guarantee) in an
amount not exceeding the amount due and unpaid under the FRN Notes, and/or (b),
subject to clauses 15.2, 15.3 and 15.4 (Enforcement of Security), direct the
Security Trustee to take Enforcement Action (other than the Enforcement Action
set out in paragraph (a)(iii) of the definition of Enforcement Action)
including, without limitation, exercising its rights under the HY Security
Documents in relation to any due but unpaid HY Debt secured by such documents
and exercising its rights under the FRN Security Documents in relation to any
due but unpaid FRN Debt secured by such documents).

 

14.1.3  Any amounts received by the Security Trustee and/or any HY Creditor
and/or any FRN Creditor as a result of any Enforcement Action permitted to be
taken under this clause 14.1 shall be subject to clause 8 (Turnover).

 

14.1.4  The HY Creditors and the FRN Creditors acknowledge and agree that if the
Security Trustee (or any other Senior Finance Party) is taking all reasonable
commercial efforts having regard to the circumstances to implement Enforcement
Action against an HY Guarantor or in respect of any Encumbrance conferred by an
HY Guarantor (or in respect of its shares) or (as the case may be) an FRN
Guarantor or in respect of any Encumbrance conferred by a FRN Guarantor (or in
respect of its shares), no HY Creditor and no FRN Creditor will take any
Enforcement Action which would be reasonably likely to adversely affect such
Enforcement Action or the amount of proceeds to be derived therefrom (for the
avoidance of doubt the provisions of this clause 14.1.4 shall not prejudice any
rights of the HY Creditors or the FRN Creditors under this Deed to take
Enforcement Action permitted under clause 14.1.2 against any other Obligor and
the exercise of any such rights shall be deemed not to adversely affect such
Enforcement Action or such amount of the proceeds).

 

14.1.5  The HY Note Trustee and the FRN Trustee hereby agree to give notice to
the Senior Agent to the extent any Enforcement Action is taken following the
occurrence of the events set out in clause 14.1.2 provided that failure to give
such notice by the HY Note Trustee or the FRN Trustee shall not limit the HY
Creditors’ or FRN Creditors’ rights to take such Enforcement Action.

 

35



--------------------------------------------------------------------------------

14.1.6  To the extent that an event described in clause 14.1.2(b) occurs and the
insolvency laws of the relevant jurisdiction bars the making of a demand for
payment under the HY Guarantees or the FRN Guarantees then, in this circumstance
only, without making a demand for payment, either (A) amounts due and unpaid
under the HY Notes the subject of the HY Guarantees will automatically become
due and payable without the HY Noteholders making a demand for payment or (as
applicable) (B) amounts due and unpaid under the FRN Bridge Facility or (as the
case may be) FRN Notes the subject of the FRN Guarantees will automatically
become due and payable without the FRN Creditors making a demand for payment.

 

14.2  Restrictions on Subordinated Shareholder Enforcement Action

Until (and including) the Senior Discharge Date and the last to occur of the HY
Discharge Date and the FRN Discharge Date, no Subordinated Shareholder Creditor
may take any Enforcement Action in relation to Subordinated Shareholder Debt.

 

15 Enforcement of Security

 

15.1  Enforcement Instructions for Senior Security Documents other than the
Hungarian Security Deposit Deeds

Excluding the Hungarian Security Deposit Deeds where the enforcement
instructions set out in clause 15.4 (Enforcement Instruction for Hungarian
Security Deposit Deeds) shall apply:

 

15.1.1  The Security Trustee may refrain from enforcing the security conferred
by the Senior Security Documents unless and until instructed by the Majority
Lenders.

 

15.1.2  Subject to such security having become enforceable, the Majority Lenders
may give or refrain from giving instructions to the Security Trustee to enforce
or refrain from enforcing the security conferred by the Senior Security
Documents as they see fit.

 

15.1.3  Any instructions given to the Security Trustee by the Majority Lenders
in respect of the Senior Security Documents will override any conflicting
instructions given by any other Parties, other than under clauses 15.2.2,
15.2.3, 15.3.2 and 15.3.3. The Security Trustee will be fully protected in
complying with the instructions of the Majority Lenders in this respect.

 

15.1.4  The Security Trustee shall enforce the security conferred by the Senior
Security Documents (if then enforceable) in such manner as the Majority Lenders
instruct or, in the absence of such instructions, as it sees fit and, subject as
required by applicable law, having first regard to the interests of the Senior
Creditors.

 

15.1.5  No Senior Creditor shall be responsible to any HY Creditor, any FRN
Creditor, Subordinated Shareholder Creditor or Obligor for any failure or delay
to enforce or maximise the proceeds of any enforcement of the Senior Security
Documents (except to the extent arising from such person’s gross negligence or
wilful default), and the Senior Creditors may cease any enforcement at any time.

 

15.2  Enforcement Instructions for HY Security Documents other than the
Hungarian Security Deposit Deeds

Excluding the Hungarian Security Deposit Deeds where the enforcement
instructions set out in clause 15.4 (Enforcement Instruction for Hungarian
Security Deposit Deeds) shall apply and subject at all times to clause 14
(Enforcement Action):

 

36



--------------------------------------------------------------------------------

15.2.1  The Security Trustee may refrain from enforcing the security conferred
by the HY Security Documents unless and until instructed by:

 

  (a) until (and including) the Senior Discharge Date, the Majority Lenders or,
pursuant to and in accordance with clause 14.1 (Restrictions on HY Creditor and
FRN Creditor Enforcement Action) and subject to clauses 15.2.2 and 15.2.3, the
HY Note Trustee; or

 

  (b) after the Senior Discharge Date, the HY Note Trustee.

 

15.2.2  Subject to such security having become enforceable, and subject to
clause 15.2.3, until the Senior Discharge Date, the Security Trustee shall act,
in relation to the security conferred by the HY Security Documents, in
accordance with the instructions of the Majority Lenders (which, subject to
clause 15.2.3, shall override any conflicting instructions given by or on behalf
of the HY Note Trustee). The Majority Lenders or the HY Note Trustee may give or
refrain from giving instructions to the Security Trustee to enforce or refrain
from enforcing the security conferred by the HY Security Documents (in the case
of the HY Note Trustee, solely to the extent permitted by clauses 14.1
(Restrictions on HY Creditor and FRN Creditor Enforcement Action) and
clause 15.2.3).

 

15.2.3  The HY Note Trustee may instruct the Security Trustee in connection with
any Enforcement Action in relation to the security conferred by the HY Security
Documents and the Security Trustee shall so act in accordance with the
instructions given by or on behalf of the HY Note Trustee provided that:

 

  (a) the HY Note Trustee is permitted, in accordance with clauses 14.1.2 and
14.1.4, to direct the Security Trustee to take a particular Enforcement Action
in relation to the security conferred by the HY Security Documents;

 

  (b) all proceeds of such Enforcement Action shall be applied in accordance
with paragraph 1 of Schedule 3 (Security Trustee); and

 

  (c) the Senior Finance Parties have not commenced Enforcement Action in
relation to the relevant Senior Security Documents or the Senior Finance Parties
have taken such Enforcement Action in connection with the relevant Senior
Security Document but are not pursuing it diligently or reasonably having regard
to the fact, provided that if there is no undue delay in pursuing such
Enforcement Action once proceedings have been commenced, the Senior Finance
Parties are entitled to maximise the proceeds for their own benefit.

The Security Trustee will be fully protected in complying with the relevant
instructions specified in clauses 15.2.2 and 15.2.3.

 

15.2.4  The Security Trustee shall enforce the security conferred by the HY
Security Documents (if then enforceable) in such manner as instructed by the
Majority Lenders or (in accordance with this Deed) the HY Note Trustee or, in
the absence of instructions as it sees fit and, subject as required by
applicable law, having first regard to the interests of the Senior Creditors and
HY Creditors, in that order.

 

15.2.5  Subject to the provisions of this clause 15 (Enforcement of Security),
no Senior Creditor nor HY Creditor shall be responsible to any Subordinated
Shareholder Creditor or Obligor for any failure or delay to enforce or maximise
the proceeds of any enforcement of the HY Security Documents (except to the
extent arising from such person’s gross negligence or wilful default).

 

15.3  Enforcement Instructions for FRN Security Documents other than the
Hungarian Security Deposit Deeds

Excluding the Hungarian Security Deposit Deeds where the enforcement
instructions set out in clause 15.4 (Enforcement Instruction for Hungarian
Security Deposit Deeds) shall apply and subject at all times to clause 14
(Enforcement Action):

 

37



--------------------------------------------------------------------------------

15.3.1  The Security Trustee may refrain from enforcing the security conferred
by the FRN Security Documents unless and until instructed by:

 

  (a) until (and including) the Senior Discharge Date, the Majority Lenders or,
pursuant to and in accordance with clause 14.1 (Restrictions on HY Creditor and
FRN Creditor Enforcement Action) and subject to clauses 15.3.2 and 15.3.3, the
FRN Trustee; or

 

  (b) after the Senior Discharge Date, the FRN Trustee.

 

15.3.2  Subject to such security having become enforceable, and subject to
clause 15.3.3, until the Senior Discharge Date, the Security Trustee shall act,
in relation to the security conferred by the FRN Security Documents, in
accordance with the instructions of the Majority Lenders (which, subject to
clause 15.3.3, shall override any conflicting instructions given by or on behalf
of the FRN Trustee). The Majority Lenders or the FRN Trustee may give or refrain
from giving instructions to the Security Trustee to enforce or refrain from
enforcing the security conferred by the FRN Security Documents (in the case of
the FRN Trustee, solely to the extent permitted by clauses 14.1 (Restrictions on
HY Creditor and FRN Creditor Enforcement Action) and clause 15.3.3).

 

15.3.3  The FRN Trustee may instruct the Security Trustee in connection with any
Enforcement Action in relation to the security conferred by the FRN Security
Documents and the Security Trustee shall so act in accordance with the
instructions given by or on behalf of the FRN Trustee provided that:

 

  (a) the FRN Trustee is permitted, in accordance with clauses 14.1.2 and
14.1.4, to direct the Security Trustee to take a particular Enforcement Action
in relation to the security conferred by the FRN Security;

 

  (b) all proceeds of such Enforcement Action shall be applied in accordance
with paragraph 1 of Schedule 3 (Security Trustee); and

 

  (c) the Senior Finance Parties have not commenced Enforcement Action in
relation to the relevant Senior Security Documents or the Senior Finance Parties
have taken such Enforcement Action in connection with the relevant Senior
Security Document but are not pursuing it diligently or reasonably having regard
to the fact, provided that if there is no undue delay in pursuing such
Enforcement Action once proceedings have been commenced, the Senior Finance
Parties are entitled to maximise the proceeds for their own benefit.

The Security Trustee will be fully protected in complying with the relevant
instructions specified in clauses 15.3.2 and 15.3.3.

 

15.3.4  The Security Trustee shall enforce the security conferred by the FRN
Security Documents (if then enforceable) in such manner as instructed by the
Majority Lenders or (in accordance with this Deed) the FRN Trustee or, in the
absence of instructions as it sees fit and, subject as required by applicable
law, having first regard to the interests of the Senior Creditors and FRN
Creditors, in that order.

 

15.3.5  Subject to the provisions of this clause 15 (Enforcement of Security),
no Senior Creditor nor FRN Creditor shall be responsible to any Subordinated
Shareholder Creditor or Obligor for any failure or delay to enforce or maximise
the proceeds of any enforcement of the FRN Security Documents (except to the
extent arising from such person’s gross negligence or wilful default).

 

15.4  Enforcement Instructions for Hungarian Security Deposit Deeds

Subject to clause 14.1 (Restrictions on HY Creditor and FRN Creditor Enforcement
Action) above:

 

15.4.1  The Security Trustee may refrain from taking Enforcement Action in
relation to the Hungarian Security Deposit Deeds unless and until instructed by:

 

  (a) until (and including) the Senior Discharge Date, the Majority Lenders or,
pursuant to and in accordance with clause 14.1 (Restrictions on HY Creditor and
FRN Creditor Enforcement Action), and subject to clauses 15.4.2 and 15.4.3, the
HY Note Trustee or the FRN Trustee; or

 

38



--------------------------------------------------------------------------------

  (b) after the Senior Discharge Date, the HY Note Trustee or the FRN Trustee.

 

15.4.2  Subject to such security having become enforceable and subject to
clause 15.4.3 below, until the Senior Discharge Date, the Security Trustee shall
act, in relation to the Hungarian Security Deposit Deeds, in accordance with the
instructions of the Majority Lenders (which shall override any conflicting
instructions given by or on behalf of the HY Note Trustee or the FRN Trustee).
The Majority Lenders or the HY Note Trustee or the FRN Trustee may give or
refrain from giving instructions to the Security Trustee to enforce or refrain
from enforcing the security conferred by the Hungarian Security Deposit Deeds
(in the case of the HY Note Trustee or the FRN Trustee, solely to the extent
permitted by clauses 14.1 (Restrictions on HY Creditor and FRN Creditor
Enforcement Action) and clause 15.4.3).

 

15.4.3  The HY Note Trustee or the FRN Trustee may instruct the Security Trustee
in connection with any Enforcement Action in relation to the Hungarian Security
Deposit Deeds and the Security Trustee shall so act in accordance with the
instructions given by or on behalf of the HY Note Trustee or the FRN Trustee
provided that:

 

  (a) the HY Note Trustee or the FRN Trustee is permitted, in accordance with
clauses 14.1.2 and 14.1.4, to direct the Security Trustee to take a particular
Enforcement Action in relation to the Hungarian Security Deposit Deeds;

 

  (b) all proceeds of such Enforcement Action shall be applied in accordance
with paragraph 1 of Schedule 3 (Security Trustee); and

 

  (c) the Senior Finance Parties have not commenced Enforcement Action in
relation to the Hungarian Security Deposit Deeds or the Senior Finance Parties
have taken such Enforcement Action in connection with the relevant Hungarian
Security Deposit Deed but are not pursuing it diligently or reasonably having
regard to the fact, provided that there is no undue delay in pursuing such
Enforcement Action once proceedings have been commenced, the Senior Finance
Parties are entitled to maximise the proceeds for their own benefit.

The Security Trustee will be fully protected in complying with the relevant
instructions specified in clauses 15.4.2 and 15.4.3.

 

15.4.4  The Security Trustee shall enforce the security conferred by the
Hungarian Security Deposit Deeds (if then enforceable) in such manner as
instructed by the Majority Lenders or (in accordance with this Deed) the HY Note
Trustee or the FRN Trustee or, in the absence of such instructions, as it sees
fit and, subject as required by applicable law, having first regard to the
interests of the Senior Creditors and then both the HY Creditors and the FRN
Creditors, in that order.

 

15.4.5  Subject to the provisions of this clause 15 (Enforcement of Security),
no Senior Creditor nor HY Creditor nor FRN Creditor shall be responsible to any
Subordinated Shareholder Creditor or Obligor for any failure to enforce or
maximise the proceeds of any enforcement of the Hungarian Security Deposit Deeds
(except to the extent arising from such person’s gross negligence or wilful
default) and the HY Note Trustee or the FRN Trustee or (as the case may be) the
Senior Creditors may cease any enforcement at any time.

 

15.5  Release of Encumbrances under Certain Senior Security Documents

 

15.5.1  If:

 

  (a)

in connection with any Enforcement Action of any of the Senior Security
Documents (other than the Hungarian Security Deposit Deeds, the Dutch Share
Securities, the

 

39



--------------------------------------------------------------------------------

 

Euroweb Romania Share Pledge and the Pledges of Receivables granted by the
Issuer), the Security Trustee or any person appointed by the Security Trustee,
sells or otherwise disposes of any asset on the instructions or with the consent
of the Majority Lenders; or

 

  (b) an Obligor sells or otherwise disposes of an asset the subject of the
Senior Security Documents at the request of the Security Trustee on the
instructions or with the consent of the Majority Lenders after a Senior Default
has occurred (other than the assets the subject of the Hungarian Security
Deposit Deeds, the Dutch Share Securities, the Euroweb Romania Share Pledge and
the Pledges of Receivables granted by the Issuer),

the Security Trustee may execute on behalf of each Senior Creditor, each FRN
Creditor, each Obligor and the Ultimate Parent without the need for any further
referral to or authority from such Senior Creditor, such FRN Creditor, Obligor
or the Ultimate Parent any release of the security created by such Senior
Security Documents and any FRN Security Documents over that asset, provided that
the net cash proceeds of sale or disposal are applied in payment of Debt in the
order set out in paragraph 1 of Schedule 3 (Security Trustee) excluding for this
purpose any order of application relevant to the HY Debt or the FRN Debt (other
than in relation to any FRN Lender Debt secured by the FRN Bridge Security
Documents).

 

15.5.2  Each Senior Creditor, each FRN Creditor, each Obligor and the Ultimate
Parent will promptly execute such releases as the Security Trustee may
reasonably require to give effect to clause 15.5.1 above. No such release will
affect the obligations and liabilities of any other Obligor or the Ultimate
Parent under the Senior Finance Document, the HY Finance Documents and the FRN
Finance Documents.

 

15.6  Release of Encumbrances under Certain other Senior Security Documents

 

15.6.1  If:

 

  (a) in connection with any Enforcement Action of any of the Pledges of
Receivables granted by the Issuer, the Dutch Share Securities, or the Euroweb
Romania Share Pledge the Security Trustee or any person appointed by the
Security Trustee, sells or otherwise disposes of any asset on the instructions
or with the consent of the Majority Lenders; or

 

  (b) an Obligor sells or otherwise disposes of an asset the subject of the
Pledges of Receivables granted by the Issuer, the Dutch Share Securities, or the
Euroweb Romania Share Pledge at the request of the Security Trustee on the
instructions or with the consent of the Majority Lenders after a Senior Default
has occurred,

the Security Trustee may execute on behalf of each Senior Creditor, each HY
Creditor, each FRN Creditor and each Obligor without the need for any further
referral to or authority from such Senior Creditor, HY Creditor, FRN Creditor or
Obligor:

 

  (i) any release of the security created by the Pledges of Receivables granted
by the Issuer or, subject to clause 15.6.2, the Dutch Share Securities, the
Euroweb Romania Share Pledge or the Second Ranking Pledge of HY Funding Loan or
the Second Ranking Pledge of FRN Funding Loan, over that asset; and

 

  (ii) if such asset comprises shares in the capital of the Issuer, a release of
the Issuer from all present and future liabilities (both actual and contingent
and including, without limitation, any liability to any other Obligor in
connection with the Senior Finance Documents by way of contribution or
indemnity) in its capacity as a guarantor under the Senior Finance Documents
and, subject to clause 15.6.2, a release of any Encumbrance granted by the
Issuer over any of its assets under the Pledges of Receivables granted by the
Issuer or the Dutch Share Securities,

 

40



--------------------------------------------------------------------------------

  (iii) if such asset comprises shares in the capital of Euroweb Romania, a
release of Euroweb Romania from all present and future liabilities (both actual
and contingent and including, without limitation, any liability to any other
Obligor in connection with the Senior Finance Documents by way of contribution
or indemnity) in its capacity as a guarantor under the Senior Finance Documents
and, subject to clause 15.6.2, a release of any Encumbrance granted by Euroweb
Romania over any of its assets under the Euroweb Romania General Security
Agreements,

provided that the net cash proceeds of sale or disposal are applied in payment
of Debt in the order set out in paragraph 1 of Schedule 3 (Security Trustee) and
provided further that such sale or disposal is a Qualified Sale.

 

15.6.2  Nothing in this clause 15.6 (Release of Encumbrances under Certain other
Senior Security Documents) shall authorise the Security Trustee (or oblige the
HY Creditors or the FRN Creditors) to release the HY Creditors’ or the FRN
Creditors’ second ranking security over the shares in the capital of the Issuer
or Euroweb Romania.

 

15.6.3 Each Senior Creditor and the HY Note Trustee (on behalf of all the HY
Creditors) and the FRN Trustee (on behalf of all the FRN Creditors) will
promptly execute such releases as the Security Trustee may reasonably require to
give effect to clause 15.6.1 above. No such release will affect the obligations
and liabilities of any other Obligor under the Senior Finance Document, the HY
Finance Documents and the FRN Finance Documents.

 

15.7  Release of Encumbrances under the Hungarian Security Deposit Deeds, the HY
Security Documents, the FRN Security Documents and release of Debt

 

15.7.1  If:

 

  (a) in connection with any Enforcement Action of any of the Hungarian Security
Deposit Deeds or any of the other HY Security Documents or any of the other FRN
Security Documents, the Security Trustee or any person appointed by the Security
Trustee, sells or otherwise disposes of all or substantially all of the shares
of an HY Guarantor or (as the case may be) an FRN Guarantor or (as the case may
be) assets of an Obligor subject to any Hungarian Security Deposit Deed or any
HY Security Document or any FRN Security Document until (and including) the
Senior Discharge Date, on the instructions or with the consent of the Majority
Lenders or, pursuant to and in accordance with clause 14.1 (Restrictions on HY
Creditor and FRN Creditor Enforcement Action) and subject to clauses 15.2.3,
15.3.3 and 15.4.3, on the instructions of the HY Note Trustee or the FRN Trustee
and, after the Senior Discharge Date, on the instructions of the HY Note Trustee
or the FRN Trustee; or

 

  (b) an Obligor sells or otherwise disposes of an asset the subject of the
Hungarian Security Deposit Deeds or any of the other HY Security Documents or
any of the other FRN Security Documents, at the request of the Security Trustee
on the instructions or with the consent of the Majority Lenders after a Senior
Default has occurred,

the Security Trustee may execute on behalf of each Senior Creditor, each
Obligor, each HY Creditor and each FRN Creditor without the need for any further
referral to or authority from such Senior Creditor, HY Creditor, FRN Creditor or
Obligor;

 

  (i)

any release of the security created by (A) in the case of a sale of all or
substantially all of the shares of the Company, the Invitel Security Deposit
Deeds, the Second Ranking Pledge of Funding Loan and the Second Ranking Pledge
of FRN Funding Loan, (B) in the case of a sale of all or substantially all of
the shares of any other Obligor (other than the Issuer) the relevant Hungarian
Security Deposit Deed or (as the case may be) HY Security Document and FRN
Security Document, (C) in the case of a sale of the HY Funding Loan and the FRN
Funding Loan, the Second Ranking Pledge of the HY Funding Loan and the Second
Ranking Pledge of FRN Funding Loan; and (D) in the case of a sale or disposal
under clause 15.7.1(b) above, the relevant Hungarian

 

41



--------------------------------------------------------------------------------

 

Security Deposit Deeds or, as the case may be, the HY Security Document and the
FRN Security Document, over that asset; and

 

  (ii) if such asset comprises shares in the capital of an HY Guarantor (or any
Holding Company of it) or an FRN Guarantor (or any Holding Company of it), a
release of the HY Guarantor or FRN Guarantor from all present and future
liabilities (both actual and contingent) and/or the obligations in its capacity
as a guarantor or borrower of the whole or any part of (i) the HY Subordinated
Debt, the HY Guarantees and the HY Funding Loan Debt or (as the case may be)
(ii) the FRN Subordinated Debt, the FRN Guarantees and the FRN Funding Loan Debt
and a release of any Encumbrance granted by such Obligor over any of its assets
under any Security Documents,

provided that (1) the HY Note Trustee or the FRN Trustee (as applicable) has
approved the release or (2) such sale or disposal is a Qualified Sale and the
proceeds of such Qualified Sale are concurrently with the completion of such
Qualified Sale delivered to the Security Trustee for application in accordance
with paragraph 1 of Schedule 3.

 

15.7.2  Each Senior Creditor, the HY Note Trustee (on behalf of the HY
Creditors), the FRN Trustee (on behalf of the FRN Creditors) and, where
necessary, each Obligor, will execute promptly such releases as the Security
Trustee may reasonably require to give effect to clause 15.7.1 above. No such
release will affect the obligations and liabilities of any other Obligor under
the Senior Finance Document, the HY Finance Documents and the FRN Finance
Documents.

 

15.8  Disposals

Without prejudice to this clause 15, each Finance Party, each Hedging
Counterparty, each Subordinated Shareholder Creditor and each Obligor hereby
authorises the Security Trustee and, to the extent applicable, the HY Note
Trustee or the FRN Trustee to release in any manner whatsoever any Encumbrance
and any guarantee (including any HY Guarantee or any FRN Guarantee) upon the
sale or disposal of any asset (including shares) otherwise than pursuant to an
Enforcement Action provided that:

 

15.8.1  no Default shall have occurred and be continuing; and

 

15.8.2  such sale is in compliance with the terms of the Finance Documents.

 

16 Loss Sharing

 

16.1  Equalisation Payments

If any Senior Creditor (a “Recovering Creditor”) receives an amount in discharge
of the Senior Debt or the Hedging Liabilities (as the case may be) (a
“Recovery”) after the date of enforcement of any of the Security Documents other
than by reason of a payment from the Security Trustee dealt with by paragraph 1
of Schedule 3 (Security Trustee), then:

 

16.1.1  such Recovering Creditor will notify the Security Trustee with details
of such Recovery within three (3) Business Days of receipt or recovery;

 

16.1.2 the Security Trustee will determine whether such Recovery is in excess of
the amount (the amount of the excess being the “Recovery Excess”) which such
Recovering Creditor would have received had such Recovery been effected by the
Security Trustee pursuant to the Security Documents and applied as provided in
paragraph 1 of Schedule 3 (Security Trustee), and shall notify such Recovering
Creditor accordingly (without taking account of any Tax which would be imposed
on the Security Trustee in relation to such Recovery);

 

16.1.3 such Recovering Creditor will, within three Business Days of demand by
the Security Trustee pay an amount equal to the Recovery Excess to the Security
Trustee, retaining the balance in pro tanto satisfaction of the amount due to
it;

 

42



--------------------------------------------------------------------------------

16.1.4  the Security Trustee shall treat the Recovery Excess as if it were the
proceeds of enforcement of the Security Documents and shall deal with it in
accordance with by paragraph 1 of Schedule 3 (Security Trustee) save that, for
the avoidance of doubt, the Senior Creditor making the payment shall be treated
as having already received its share of the Recovery; and

 

16.1.5  at the option of the Recovering Creditor (i) the liability of the
relevant Obligor and/or Security Provider to such Recovering Creditor shall be
increased (or treated as not having been reduced) by an amount equal to the
Recovery Excess, or (ii) such Obligor and/or Security Provider shall fully
indemnify such Recovering Creditor for the amount of the Recovery Excess.

 

16.2 Loss Sharing

 

16.2.1  If for any reason any of the Senior Debt or Hedging Liabilities remains
undischarged and any resulting losses are not being borne by the Senior
Creditors pro rata to the amount which their respective Commitments bore to the
Total Commitments on the date of enforcement of any of the Security Documents
(the “Enforcement Date”), the Senior Creditors shall make such payments between
themselves as the Security Trustee shall require to ensure that after taking
into account such payments such losses are borne by the Senior Creditors pro
rata to their Commitments.

 

16.2.2  For the purpose of this clause 16.2 (Loss sharing) and without
duplication, (i) the Total Commitments under the Senior Facilities Agreement
will be notionally increased by an aggregate amount equal to the aggregate of
the Settlement Amounts, if any, which would be payable to each Hedge
Counterparty under the Hedge Agreements on the Enforcement Date, and (ii) each
Hedge Counterparty shall be deemed to have a Commitment in the amount equal to
the Settlement Amount (being a positive number) payable to it under its Hedge
Agreements on the Enforcement Date (and for this purpose “Settlement Amount”
shall have the meaning ascribed to it in the Hedge Agreements).

 

16.3 Exceptions

 

16.3.1  This clause 16 shall not apply to the extent that the Recovering
Creditor would not, after making any payment pursuant to this clause, have a
valid and enforceable claim against the relevant Obligor.

 

16.3.2  A Recovering Creditor is not obliged to share with any other Senior
Creditor any amount which the Recovering Creditor has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (a) it notified that other Senior Creditors of the legal or arbitration
proceedings; and

 

  (b) that other Senior Creditors had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

 

17 Consents and Limits

 

17.1 Override

Any waiver or consent granted by the Majority Lenders in respect of any default
or restriction or the like contained in or referred to in any of the Senior
Finance Documents or Hedge Agreements shall for all purposes be deemed to have
also been given (on the same terms and conditions, mutatis mutandis) by each of
the Subordinated Shareholder Creditors in respect of the Subordinated
Shareholder Documents.

 

43



--------------------------------------------------------------------------------

17.2  Non-Objection

 

17.2.1  No Party shall have any claim or remedy against any of the Senior
Creditors by reason of any agreement or transaction entered into between any of
the Senior Creditors and any member of the Group which violates or is or causes
a default under any of the provisions of (i) the HY Finance Documents relating
to the HY Debt or (ii) the FRN Finance Documents relating to the FRN Debt, or
(iii) the Subordinated Shareholder Documents relating to the Subordinated
Shareholder Debt provided that such agreement or transaction is not in breach of
the terms of this Deed.

 

17.2.2  No Party shall have any claim or remedy against any of the HY Creditors
or any of the FRN Creditors by reason of any agreement or transaction entered
into between (i) any of the HY Creditors and any member of the Group or (ii) any
of the FRN Creditors and any member of the Group which violates or is or causes
a default under any of the provisions of the Subordinated Shareholder Documents
relating to the Subordinated Shareholder Debt provided that such agreement or
transaction is not in breach of the terms of this Deed.

 

17.3  Limit on Hedging Liabilities

An obligation or liability under any interest rate swap or currency or interest
rate hedging transaction will not constitute Hedging Liabilities if it is owed
by any Obligor to a Hedge Counterparty which is not one of the parties specified
in Part IV Schedule 1 (Hedge Counterparties) or permitted to accede to this Deed
by clause 24.4 (Hedge Counterparty Accession).

 

18 Information

 

18.1 Amounts of Debt

Each of the Senior Agent, the Hedge Counterparties, the HY Note Trustee, the FRN
Trustee and the Subordinated Shareholder Creditors will on written request by
any of the others from time to time notify the others in writing of details of
the amount of the outstanding Senior Debt, Hedging Liabilities, HY Debt, FRN
Debt and Subordinated Shareholder Debt (including the HY Funding Loan Debt and
the FRN Funding Loan Debt) as the case may be, so far as known to it.

 

18.2  Other Information

Subject to any contractual confidentiality or non-disclosure agreement between
any Obligor and any Senior Finance Party or HY Creditor or FRN Creditor, each
Obligor authorises each of the Senior Finance Parties, the Hedge Counterparties,
the HY Creditors and the FRN Creditors to disclose to each other and to
shareholders or other investors in any Obligor all information relating to that
Obligor, its Subsidiaries or related entities, and coming into the possession of
any of them in connection with the Senior Finance Documents, the Hedge
Agreements, the HY Finance Documents, the FRN Finance Documents or the
Subordinated Shareholder Documents.

 

18.3 Defaults

 

18.3.1  Upon the Senior Agent becoming aware of the occurrence of a Senior
Default or the HY Note Trustee becoming aware of a default in payment of any
amounts due under the HY Note Indenture or the HY Notes (a “HY Note Default”) or
the FRN Trustee becoming aware of a default in payment of any amounts due under
the FRN Bridge Facility, the FRN Note Indenture or the FRN Notes (a “FRN Note
Default”) respectively, the Senior Agent or the HY Note Trustee or the FRN
Trustee (as the case may be) will promptly notify the others in writing of the
relevant default.

 

18.3.2  Upon the waiver or remedy of a Senior Default in accordance with the
Senior Finance Documents or a HY Note Default in accordance with the HY Finance
Documents or a FRN Default in accordance with the FRN Finance Documents, the
Senior Agent or the HY Note Trustee or the FRN Trustee (as the case may be) will
promptly notify the other in writing of that waiver or remedy.

 

44



--------------------------------------------------------------------------------

19 Subrogation

 

19.1 Subrogation of HY Creditors, FRN Creditors and Senior Creditors

If the Senior Debt or any Hedging Liabilities are wholly or partially paid out
of any proceeds received in respect or on account of the HY Subordinated Debt
owing to the HY Creditors or the FRN Subordinated Debt owing to the FRN
Creditors, those HY Creditors or (as the case may be) FRN Creditors will to that
extent be subrogated to the Senior Debt or Hedging Liabilities so paid and to
all Encumbrances and guarantees for that Senior Debt or Hedging Liability
provided that the HY Creditors or (as the case may be) FRN Creditors may not,
without the prior written consent of the Majority Lenders, exercise such
subrogation rights until after the Senior Discharge Date.

 

19.2 No Subrogation of Subordinated Shareholder Creditors

The Subordinated Shareholder Creditors will not under any circumstances be
subrogated to any of the rights of the Senior Creditors or the HY Creditors or
the FRN Creditors or any Encumbrances or guarantees arising under the Senior
Finance Documents, the Hedge Agreements, the HY Finance Documents or the FRN
Finance Documents.

 

20 Protection of Subordination

 

20.1 Continuing Subordination

The subordination and priority provisions in this Deed constitute a continuing
subordination and priority and benefit to the ultimate balance of the Senior
Debt, the Hedging Liabilities, the HY Subordinated Debt and the FRN Subordinated
Debt respectively regardless of any intermediate payment or discharge of the
Senior Debt, the Hedging Liabilities, the HY Subordinated Debt or the FRN
Subordinated Debt in whole or in part.

 

20.2 Waiver of Defences

Save as otherwise agreed by the Majority Lenders, the HY Note Trustee and the
FRN Trustee, the subordination and priority provisions in this Deed and the
obligations of each HY Creditor or each FRN Creditor, Subordinated Shareholder
Creditor and Obligor under this Deed will not be affected by any act, omission,
matter or thing which, but for this provision, would reduce, release or
prejudice the subordination or priority provisions or any of those obligations
in whole or in part, including without limitation:

 

20.2.1  any time, indulgence or waiver granted to, or composition with, any
Obligor, HY Creditor, Subordinated Shareholder Creditor or any other person or
the release of any other Obligor, HY Creditor, FRN Creditor, Subordinated
Shareholder Creditor or any other person under the terms of any composition or
arrangement with any creditor of any member of the Group;

 

20.2.2  the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights or remedies
against, or security over assets of, any Obligor or Subordinated Shareholder
Creditor or other person under the Senior Finance Documents or the Hedge
Agreements or the HY Finance Documents or the FRN Finance Documents or otherwise
or any non presentment or non observance of any formality or other requirement
in respect of any instruments or any failure to realise the full value of any
security;

 

20.2.3  any variation (however fundamental) or replacement of any Senior Finance
Document, Hedge Agreements, HY Finance Document, FRN Finance Document or other
document;

 

20.2.4 

any unenforceability, illegality, invalidity or frustration of any obligation of
an Obligor or Subordinated Shareholder Creditor or HY Creditor or security under
the Senior Finance Documents or the Hedge Agreements or the HY Finance Documents
or the FRN Finance Documents or any other document or security or the failure by
any member of the Group to

 

45



--------------------------------------------------------------------------------

 

enter into or be bound by any Senior Finance Document or the Hedge Agreements or
any HY Finance Document or any FRN Finance Document; or

 

20.2.5  any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of any Obligor or Subordinated Shareholder
Creditor or HY Creditor or FRN Creditor under any Senior Finance Document or any
HY Finance Document or any FRN Finance Document or the Hedge Agreements
resulting from any insolvency, liquidation or dissolution proceedings or from
any law, regulation or order.

 

20.3 Variations

Without limiting the generality of clause 20.2 (Waiver of Defences) (but without
prejudice to the other provisions of this Deed), the Senior Creditors and the
Hedge Counterparties may, at any time and from time to time, without the consent
of the HY Creditors or the FRN Creditors or the Obligors or the Subordinated
Shareholder Creditors, without incurring responsibility to the HY Creditors or
the FRN Creditors or the Obligors or the Subordinated Shareholder Creditors and
without impairing or releasing the provisions of this Deed do any one or more of
the following:

 

20.3.1  change the manner, place, terms or time of payment of, or renew or
alter, the Senior Debt and/or Hedging Liabilities or any instrument evidencing
the same or any agreement under which the Senior Debt and/or Hedging Liabilities
is outstanding;

 

20.3.2  sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing Senior Debt and/or Hedging Liabilities;

 

20.3.3  release any person liable in any manner for the collection or payment of
Senior Debt and/or Hedging Liabilities; and

 

20.3.4  exercise or refrain from exercising any rights against any Guarantors of
the Senior Debt and/or Hedging Liabilities and any other person.

 

20.4 Appropriations

 

20.4.1  Until (and including) the Senior Discharge Date, each Senior Creditor
(or any trustee or agent on their behalf) may (subject to any provision of this
Deed to the contrary):

 

  (a) apply any cash or property received under this Deed or from an Obligor or
any other person against the Senior Debt and/or Hedging Liabilities owed to it,
in such order as it sees fit;

 

  (b) (if it so decides) apply any cash or property received from an Obligor or
from any other person (other than money or property received under the Senior
Finance Documents or under this Deed) against any liability other than the
Senior Debt and/or Hedging Liabilities owed to it; and

 

  (c) (unless such cash or property in the aggregate is sufficient to bring
about the Senior Discharge Date if otherwise applied in accordance with the
provisions of this Deed) hold in a suspense account (bearing interest at a
market rate usual for accounts of that type) any cash or the net proceeds of any
distribution received from the HY Creditors, the FRN Creditors, the Subordinated
Shareholder Creditors or the Obligors or on account of the liability of any HY
Creditor, any FRN Creditor, any Subordinated Shareholder Creditor or any Obligor
(as appropriate) under this Deed.

 

20.4.2  From the Senior Discharge Date until (and including) the HY Discharge
Date (in the case of a HY Creditor) or the FRN Discharge Date (in the case of an
FRN Creditor), each HY Creditor and each FRN Creditor (or any trustee or agent
on their behalf) may (subject to any provision of this Deed or any applicable HY
Finance Documents or (as the case may be) FRN Finance Documents to the
contrary):

 

  (a) apply any cash or property received under this Deed from an HY Guarantor
or (as the case may be) an FRN Guarantor or from any other person against the HY
Subordinated Debt or (as the case may be) FRN Subordinated Debt owed to it, in
such order as it sees fit;

 

46



--------------------------------------------------------------------------------

  (b) (if it so decides) apply any cash or property received from an HY
Guarantor or (as the case may be) an FRN Guarantor or from any other person
(other than money or property received under the HY Finance Documents or (as the
case may be) the FRN Finance Documents or under this Deed) against any liability
other than the HY Subordinated Debt or (as the case may be) the FRN Subordinated
Debt owed to it; and

 

  (c) (unless and until such cash or property in the aggregate is sufficient to
bring about the HY Discharge Date or (as the case may be) the FRN Discharge Date
if otherwise applied in accordance with the provisions of this Deed hold in a
suspense account (bearing interest at a market rate usual for accounts of that
type) any cash or the net proceeds of any distribution received from the
Subordinated Shareholder Creditors or the Obligors or on account of the
liability of any Subordinated Shareholder Creditor or Obligor (as appropriate)
under this Deed.

 

20.5 Immediate Recourse

 

20.5.1  Until (and including) the Senior Discharge Date, each of the HY
Creditors, the FRN Creditors and Subordinated Shareholder Creditors waives any
right it may have of first requiring any Senior Creditor (or any trustee or
agent on its behalf) to proceed against or enforce any other rights or security
or claim payment from any person before claiming the benefit of this Deed.

 

20.5.2  Until (and including) the HY Discharge Date (in the case of HY
Creditors) and the FRN Discharge Date (in the case of FRN Creditors), each of
the Subordinated Shareholder Creditors waives any right it may have of first
requiring any HY Creditor or any FRN Creditor (or any trustee or agent on its
behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming the benefit of this Deed.

 

21 Preservation of Debt/Marshalling

 

21.1 Preservation of Debt

In spite of any term of this Deed postponing, subordinating or preventing the
payment of any of the Senior Debt, HY Debt, FRN Debt, Hedging Liabilities or
Subordinated Shareholder Debt as between the Obligors, the Senior Creditors, the
HY Creditors, the FRN Creditors and the Subordinated Shareholder Creditors (as
applicable), the Senior Debt, Hedging Liabilities, the HY Debt, the FRN Debt and
the Subordinated Shareholder Debt shall remain owing or payable (and interest or
default interest shall continue to accrue) in accordance with the terms of the
Senior Finance Documents, the HY Finance Documents, the FRN Finance Documents
the Hedge Agreements or the Subordinated Shareholder Documents (as the case may
be). No delay in exercising rights and remedies under any of the HY Finance
Documents, FRN Finance Documents or the Subordinated Shareholder Documents by
reason of any term of this Deed postponing, restricting or preventing such
exercise shall operate as a permanent waiver of any of those rights and
remedies.

 

21.2 Marshalling

Each of the HY Note Trustee (for and on behalf of each HY Creditor) and the FRN
Trustee (for and on behalf of each FRN Creditor) hereby waives any rights that
the HY Creditors or the FRN Creditors (as applicable) may have under applicable
law to assert the doctrine of marshalling or to otherwise require the Security
Trustee to marshal all or any portion of the assets the subject of any Security
Documents for the benefit of the HY Creditors or the FRN Creditors (as
applicable).

 

47



--------------------------------------------------------------------------------

22 Power of Attorney

 

22.1 Secured Creditor

By way of security for the obligations of each Secured Creditor, each Secured
Creditor irrevocably appoints the Security Trustee as its attorney to do
anything which the Secured Creditor (a) has authorised the Security Trustee to
do under this Deed and (b) is required and legally able to do by this Deed but
has failed to do for a period of five (5) Business Days after receiving notice
from the Security Trustee requiring it to do so.

 

22.2 Obligor/Subordinated Shareholder Creditors

By way of security for the performance of its obligations hereunder, each
Obligor and each Subordinated Shareholder Creditor hereby irrevocably appoints
each of the Security Trustee, any Receiver of the Trust Property or any part of
it and their delegates and sub-delegates to be its attorney acting severally (or
jointly with any other such attorney or attorneys) and on its behalf and in its
name or otherwise to do any and every thing which:

 

22.2.1  such Obligor or (as the case may be) Subordinated Shareholder Creditor
is obliged to do under the terms of this Deed but has failed to do so for a
period of 5 Business Days after notice from the Security Trustee to do the same;
or

 

22.2.2 following an Event of Default, such Obligor or (as the case may be)
Subordinated Shareholder Creditor is obliged to do under the terms of this Deed
but has failed to do so for a period of 2 Business Days after notice from the
Security Trustee to do the same; or

 

22.2.3 following an Enforcement Event, such attorney considers necessary or
desirable in order to enable the Security Trustee or such attorney to exercise
the rights conferred on it by this Deed or by law.

 

23 Expenses

 

23.1 Enforcement Costs

Each Obligor and Subordinated Shareholder Creditor shall, within three Business
Days of demand, pay to each Senior Finance Party or HY Creditor or FRN Creditor
the amount of all costs and expenses incurred by it in connection with the
enforcement against that Obligor or Subordinated Shareholder Creditor (as the
case may be) of such person’s rights against it under this Deed.

 

23.2 Legal Expenses and Taxes

The costs and expenses referred to above include, without limitation, the
properly incurred fees and expenses of legal advisers and any value added tax or
similar tax, and are payable in the currency in which they are incurred.

 

24 Changes to the Parties

 

24.1  Successors and Assigns

This Deed is binding on the successors and assigns of the parties hereto.

 

24.2  Obligors

No Obligor may assign or transfer any of its rights (if any) or obligations
under this Deed.

 

48



--------------------------------------------------------------------------------

24.3  Additional Obligors

If any member of the Group (an “Additional Obligor”) borrows, guarantees or
otherwise becomes liable for any Debt, or otherwise becomes a Hungarian
Operating Company, an IPO Subsidiary or a Material Subsidiary, the Issuer will
procure that such Additional Obligor becomes a party to this Deed as an Obligor
by the execution and delivery to the Security Trustee of a duly completed Deed
of Accession.

 

24.4  Hedge Counterparty Accession

No person entering into any Hedge Agreements with any Obligor will be entitled
to share in any of the security constituted by the Senior Security Documents in
respect of any of the liabilities or debt arising under such Hedge Agreements or
benefit from the undertakings of the Parties to this Deed and thereafter until:

 

24.4.1  such person is specified in Part III of Schedule 1 (Original Parties);
or

 

24.4.2  such person is (A) a Lender or an affiliate of a Lender or (B) an FRN
Bridge Lender or an affiliate of an FRN Bridge Lender and has executed and
delivered to the Security Trustee a duly completed Deed of Accession.

Upon delivery of such a Hedge Counterparty Accession Undertaking to the Security
Trustee such person will, subject to this clause 24.4, acquire all its rights
and assume all its obligations as a Hedge Counterparty under this Deed in
relation to any Hedge Agreements to which it is a party that are entered other
than in breach of the Senior Finance Documents.

 

24.4.3  Each party to this Deed agrees and acknowledges that a Hedge
Counterparty may assign or transfer all or any of its rights, liabilities or
obligations under this Agreement to any person described in clause 24.4.2 above,
provided that such assignment or transfer is contemporaneous with and to the
same person as an assignment or transfer by the relevant Hedge Counterparty of
its corresponding obligations and/or rights in respect of the relevant Hedge
Agreements and provided further that any such assignment or transfer shall be
conditional upon the relevant assignee having executed a Deed of Accession by
which such assignee agrees to be bound by and comply with the Obligations
incumbent upon the relevant Hedge Counterparty under this Deed as if it had been
a party to the Deed in place of the Hedge Counterparty.

 

24.5  Senior Lenders

No Senior Lender will assign, transfer or dispose of any of the Senior Debt
owing to it or its proceeds or any interest in that Senior Debt or its proceeds,
or any security therefore, to or in favour of any person, or transfer by
novation or otherwise any of its rights or obligations under any Senior Finance
Document to any person, unless that person agrees with the parties hereto that
it is bound by all the terms of this Deed as a Senior Creditor by the execution
and delivery to the Senior Agent of a Transfer Certificate.

 

24.6  HY Note Trustee and FRN Trustee

Neither the HY Note Trustee nor the FRN Trustee will assign, transfer or dispose
of any of its rights or obligations under any HY Finance Document or (as the
case may be) FRN Finance Documents to any person, unless that person is a bank,
trust or other financial institution not prohibited from having such involvement
by the terms of the HY Finance Documents or (as the case may be) the FRN Finance
Documents and that person agrees with the parties hereto that it is bound by all
the terms of this Deed as the HY Note Trustee or the FRN Trustee (as applicable)
by executing a Deed of Accession.

 

24.7  Accession and Resignation of Security Trustee/Agents

Neither the Security Trustee, the HUF Agent nor the Senior Agent may resign or
be removed except as specified in Schedule 3 (Security Trustee), or in the
Senior Finance Documents (as the case may be) and (save as set out in Schedule 3
(Security Trustee)) only if a replacement Security Trustee or Senior Agent or
HUF Agent (as the case may be) agrees with all other

 

49



--------------------------------------------------------------------------------

parties hereto to become party to and bound by all the terms of this Deed as the
replacement agent or trustee (as the case may be).

 

24.8  Subordinated Shareholder Creditors

 

24.8.1  None of the Subordinated Shareholder Creditors will, except with the
consent of the Senior Agent (on the instructions of the Majority Lenders) if
prior to the Senior Discharge Date or the HY Note Trustee, if after the Senior
Discharge Date but prior to the HY Discharge Date, and/or the FRN Trustee, if
after the Senior Discharge Date but prior to the FRN Discharge Date, subordinate
any of the Subordinated Shareholder Debt owing to it or its proceeds to any sums
owing by any Obligor to any person (other than Senior Debt, Hedging Liabilities,
the HY Subordinated Debt and the FRN Subordinated Debt).

 

24.8.2  To the extent that a Subordinated Shareholder Creditor is entitled to
assign or transfer any Subordinated Shareholder Debt it shall do so in
accordance with the terms of the relevant Subordinated Shareholder Document
provided that:

 

  (a) the assignee or transferee is a person approved by the Security Trustee
acting on the instructions of the Senior Lenders (acting reasonably in the case
of a transfer to a Holding Company or Subsidiary); and

 

  (b) such assignment or transfer is conditional upon the relevant assignee or
transferee having first acceded to this Deed by executing and delivering to the
Security Trustee a duly completed Deed of Accession.

 

24.8.3  In accordance with clause 19.1.2 of the Senior Facilities Agreement, any
Restricted Person will be required to become party to this Deed to the extent
such person is not an Original Subordinated Shareholder Creditor on the date of
this Deed.

 

24.9 Transfer Certificates and Accession Agreements

Each of the other parties hereto hereby irrevocably authorises the Security
Trustee as its agent to sign on its behalf, respectively, any Transfer
Certificate (as defined in the Senior Facilities Agreement) entered into
pursuant to the Senior Facilities Agreement as well as any deed of accession to
be entered into pursuant hereto, solely in order that such Transfer Certificate
or Deed of Accession may be supplemental to this Deed and be binding on and
enure to the benefit of all the parties hereto.

 

24.10  Validity

If any person intended to be bound by this Deed does not become party to it or
is not bound by it for any reason that shall not affect the rights and
obligations of the other persons party to this Deed.

 

25 Status of Obligors

None of the Obligors has any rights under this Deed against any of the Senior
Creditors and the HY Creditors and the FRN Creditors and none of the
undertakings given by the Senior Creditors and the HY Creditors and the FRN
Creditors are given (or shall be deemed to have been given) to, or for the
benefit of, the Obligors (save that after the application of any proceeds in the
manner provided in the first to fourth sub-paragraphs of paragraph 1.1 of
Schedule 3 (Security Trustee) the Obligor concerned or other person entitled
thereto shall be entitled to any surplus proceeds).

 

50



--------------------------------------------------------------------------------

26 Notices

 

26.1 Communications in writing

Any communication to be made under or in connection with this Deed shall be made
in writing and, unless otherwise stated, may be made by fax or letter.

 

26.2  Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is:

 

26.2.1  in the case of the Ultimate Parent, the Issuer, the Company, the
Subordinated Shareholder Creditors, the Original Hedge Counterparties, the HY
Note Trustee (being a Responsible Officer (as defined in clause 9 (HY Note
Trustee and the FRN Trustee Provisions) and the FRN Trustee (being as
Responsible Officer as defined in clause 9 (HY Note Trustee and the FRN Trustee
Provisions), that identified with its name in Schedule 1 below;

 

26.2.2  in the case of the Senior Finance Parties, that applying for the
purposes of the Senior Facilities Agreement; and

 

26.2.3  that specified in the relevant Deed of Accession for any person who is
not a Party at the date hereof,

or any substitute address, fax number or department or officer as the Party may
notify to the Security Trustee (or the Security Trustee may notify to the other
Parties, if a change is made by the Security Trustee) by not less than five
(5) Business Days’ notice.

 

26.3 Delivery

Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in a
correctly addressed envelope;

and, if a particular department or officer is specified as part of its address
details provided under clause 26.2 (Addresses), if addressed to that department
or officer.

 

26.4 Obligors

 

26.4.1  All formal communications under this Deed to or from the Issuer shall be
sent through the Security Trustee.

 

26.4.2  All formal communications under this Deed to or from an Obligor or a
Subordinated Shareholder Creditor (other than the Issuer) shall be sent through
the Issuer.

 

26.4.3  Each Obligor and Subordinated Shareholder Creditor (other than the
Issuer) irrevocably appoints the Issuer to act as its agent:

 

  (a) to give and receive all communications under this Deed;

 

  (b) to supply all information concerning itself to any Party; and

 

  (c) to sign all documents under or in connection with this Deed.

 

26.4.4  Any communication given to the Issuer in connection with this Deed will
be deemed to have been given also to the other Obligors and the Subordinated
Shareholder Creditors.

 

51



--------------------------------------------------------------------------------

26.4.5  The Senior Agent, the Security Trustee, the HY Note Trustee and the FRN
Trustee may assume that any communication made by the Issuer is made with the
consent of each other Obligor.

 

26.4.6  The Security Trustee agrees to notify the Senior Agent promptly of the
contents of each notice, certificate and other document received by the Security
Trustee from the Obligors or any Subordinated Shareholder Creditor.

 

26.5  Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to clause 26.2 (Addresses) above or changing its
own address, fax number or telex number, the Security Trustee shall notify the
other Parties.

 

26.6 Electronic communication

 

26.6.1  Any communication to be made between an Agent or the Security Trustee
and a Senior Finance Party, a Hedge Counterparty or the HY Note Trustee or the
FRN Trustee under or in connection with this Deed may be made by electronic mail
or other electronic means, if the relevant Agent, the Security Trustee and the
relevant Creditor:

 

  (a) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (b) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (c) notify each other of any change to their address or any other such
information supplied by them.

 

26.6.2  Any electronic communication made between the Senior Agent or the
Security Trustee and a Senior Finance Party, a Hedge Counterparty or the HY Note
Trustee or the FRN Trustee will be effective only when actually received in
readable form and in the case of any electronic communication made by a Senior
Finance Party, a Hedge Counterparty or the HY Note Trustee or the FRN Trustee to
the Senior Agent or the Security Trustee only if it is addressed in such a
manner as the relevant Agent or Security Trustee shall specify for this purpose.

 

26.7 English language

 

26.7.1  Any notice given under or in connection with this Deed must be in
English.

 

26.7.2  All other documents provided under or in connection with this Deed must
be:

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Security Trustee, accompanied
by a certified English translation and, in this case, the English translation
will prevail unless the document is a constitutional, statutory or other
official document.

 

27 Waivers, Remedies Cumulative

No failure to exercise, nor any delay in exercising, on the part of any Senior
Creditor or any HY Creditor or any FRN Creditor, any right or remedy under this
Deed or the Senior Finance Documents, the Hedge Agreement or the HY Finance
Documents or the FRN Finance Documents (as applicable) shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Deed are cumulative and not exclusive of
any rights or remedies provided by law.

 

52



--------------------------------------------------------------------------------

28 The Security Trustee

 

28.1 Appointment

Each Senior Finance Party, each Hedge Counterparty, the HY Note Trustee and the
FRN Trustee irrevocably appoints the Security Trustee to act as its agent and
trustee hereunder and with respect to (in the case of the Senior Finance Parties
and the Hedge Counterparties) the Senior Security Documents, (with respect to
the HY Note Trustee) the HY Security Documents and (with respect to the FRN Note
Trustee), the FRN Security Documents, respectively, on the terms set out in
Schedule 3 (Security Trustee).

 

28.2 Security Trustee’s acceptance

The Security Trustee accepts its appointment under clause 28.1 (Appointment)
above as trustee of the Trust Property with effect from the date of this Deed to
hold the Trust Property on trust for itself and the other Secured Parties on and
subject to the terms set out in Schedule 3 (Security Trustee) and the Security
Documents.

 

28.3 Conflict

Each Obligor and Subordinated Shareholder Creditor agrees to the terms set out
in Schedule 3 (Security Trustee). In the event of any conflict between the terms
of Schedule 3 (Security Trustee) and the Senior Facilities Agreement and/or the
HY Finance Documents and/or the FRN Finance Documents, the terms of Schedule 3
(Security Trustee) shall prevail.

 

28.4 Non-Trust Jurisdictions

It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognise or give effect to the trusts expressed to be created by this
Deed, the relationship of the Secured Creditors to the Security Trustee shall be
construed as one of principal and agent but, to the extent permissible until the
laws of such jurisdiction, all the other provisions of this Deed shall have full
force and effect between the parties hereto.

 

28.5 Senior/Junior Parallel Debt

Without prejudice to the generality of clause 28.4 (Non-Trust Jurisdictions)
other than with respect to the Hungarian Security Deposit Deeds:

 

28.5.1  For the purpose of ensuring and preserving the validity and continuity
of the Senior Security Documents and the Encumbrances created or to be pursuant
thereto, each Obligor hereby irrevocably and unconditionally undertakes with the
Security Trustee to pay, as primary obligor and not as a surety, to the Security
Trustee amounts equal to and in the currency of the Senior Obligations from time
to time due in accordance with the terms and conditions of the Senior
Obligations as and when the same shall become due, owing or incurred (such
payment undertaking and the obligations and liabilities which are the result
thereof the “Senior Parallel Debt”).

 

28.5.2  Every payment of monies made to the Security Trustee by the Company
shall be in satisfaction pro tanto of the covenant by the Company contained in
clause 28.5.1 above;

 

28.5.3  Notwithstanding any of the other provisions of this clause 28.5:

 

  (a) the total amount due and payable under the Senior Parallel Debt shall be
decreased to the extent that an Obligor shall have paid any amounts to the
Senior Creditors or any of them to reduce the Senior Obligations; and

 

  (b) the total amount due and payable under the Senior Obligations shall be
decreased to the extent that an Obligor shall have paid any amounts to the
Security Trustee in respect of the Senior Parallel Debt.

 

53



--------------------------------------------------------------------------------

28.5.4  Each Obligor and Subordinated Shareholder Creditor acknowledges that the
Security Trustee will have its own independent claim as creditor of any Senior
Obligations as a result of the Senior Parallel Debt.

 

28.5.5  In the event of a resignation of the Security Trustee or the appointment
of a new Security Trustee, the retiring Security Trustee shall assign the Senior
Parallel Debt owed to it, to the successor Security Trustee pursuant to
paragraph 19 of Schedule 3 (Security Trustee).

 

28.5.6  For the purpose of ensuring and preserving the validity and continuity
of the HY Security Documents and the Encumbrances created or to be created
pursuant thereto and the FRN Security Documents and the Encumbrances created or
to be created pursuant thereto, the Issuer, each HY Guarantor and each FRN
Guarantor hereby irrevocably and unconditionally undertakes with the Security
Trustee to pay, as primary obligor and not as a surety, to the Security Trustee
amounts equal to and in the currency of the Junior Obligations from time to time
due in accordance with the terms and conditions of the Junior Obligations as and
when the same shall become due, owing or incurred (such payment undertaking and
the obligations and liabilities which are the result thereof, the “Junior
Parallel Debt”).

 

28.5.7  Every payment of monies made to the Security Trustee by the Issuer shall
be in satisfaction pro tanto of the covenant by the Issuer contained in
clause 28.5.6 above;

 

28.5.8  Notwithstanding any of the other provisions of this clause 28.5:

 

  (a) the total amount due and payable under the Junior Parallel Debt shall be
decreased to the extent that the Issuer or, as the case may be, an HY Guarantor
or, as the case may be, an FRN Guarantor shall have paid any amounts to the HY
Creditors or any of them or (as the case may be) the FRN Creditors or any of
them to reduce the Junior Obligations; and

 

  (b) the total amount due and payable under the Junior Obligations shall be
decreased to the extent that the Issuer or, as the case may be, an HY Guarantor
or, as the case may be, an FRN Guarantor shall have paid any amounts to the
Security Trustee in respect of the Junior Parallel Debt.

 

28.5.9  The Issuer and each HY Guarantor and each FRN Guarantor and Subordinated
Shareholder Creditor acknowledges that the Security Trustee will have its own
independent claim as creditor of any Junior Obligations as a result of the
Junior Parallel Debt.

 

28.5.10  In the event of a resignation of the Security Trustee or the
appointment of a new Security Trustee, the retiring Security Trustee shall
assign the Junior Parallel Debt owed to it, to the successor Security Trustee
pursuant to paragraph 19 of Schedule 3 (Security Trustee).

 

28.6 Hungarian Security Deposit Deeds Parallel Debt

 

28.6.1  For the purpose of ensuring and preserving the validity and continuity
of the Hungarian Security Deposit Deeds and the Encumbrances created or to be
created pursuant thereto, the Issuer, each HY Guarantor and each FRN Guarantor
(in each case in relation to the Junior Obligations) and the Company and the
Obligors (in relation to the Senior Obligations) hereby irrevocably and
unconditionally undertakes with the Security Trustee to pay, as primary obligor
and not as surety, to the Security Trustee amounts equal to and in the currency
of the Junior Obligations and the Senior Obligations from time to time due in
accordance with the terms and conditions of the Senior Obligations and the
Junior Obligations as and when the same shall become due, owing or incurred
(such payment undertaking and the obligations and liabilities which are the
result thereof the “Hungarian Security Deposit Deeds Parallel Debt”).

 

28.6.2  Every payment of monies made to the Security Trustee by the Issuer, the
Company or any other Obligor shall be in satisfaction pro tanto of the covenant
by the Issuer or (as the case may be) the Company or (as the case may be) any
other Obligor contained in clause 28.6.1 above;

 

54



--------------------------------------------------------------------------------

28.6.3  Notwithstanding any of the other provisions of this clause 28.6:

 

  (a) the total amount due and payable under the Hungarian Security Deposit Deed
Parallel Debt shall be decreased to the extent that (A) the Issuer or, as the
case may be, any HY Guarantor shall have paid any amounts to the HY Creditors or
any of them or, as the case may be, (B) the Issuer, or, as the case may be, any
FRN Guarantor shall have paid any amounts to the FRN Creditors or any of them,
or, as the case may be, (C) the Issuer, or, as the case may be, the Company or,
as the case may be, any Obligor shall have paid any amounts to the Senior
Creditors to reduce the Senior Obligations or (as the case may be) Junior
Obligations; and

 

  (b) the total amount due and payable under the Senior Obligations or, as the
case may be, the Junior Obligations shall be decreased to the extent that the
Issuer, any HY Guarantor, any FRN Guarantor, the Company or any Obligor shall
have paid any amounts to the Security Trustee in respect of the Hungarian
Security Deposit Deed Parallel Debt. Any such payments applied in accordance
with the provisions of this Deed.

 

28.6.4  Each Obligor and Subordinated Shareholder Creditor acknowledge that the
Security Trustee will have its own independent claim as creditor of any Junior
Obligations or, as the case may be, any Senior Obligations as a result of the
Hungarian Security Deposit Deed Parallel Debt.

 

28.7 Acting Reasonably

The Obligors and the Subordinated Shareholder Creditors acknowledge that, in
acting under the Security Documents, the Security Trustee, save when given a
discretion to enable it to protect its own interests rather than those of the
Secured Parties, is, prior to the Senior Discharge Date, acting only upon the
instructions of the Senior Agent and, after the Senior Discharge Date, the HY
Note Trustee and the FRN Trustee, and that each provision of the Security
Documents requiring the Security Trustee to act reasonably shall mean, prior to
the Senior Discharge Date, the Senior Agent acting on instructions given
pursuant to the Senior Finance Documents and, after the Senior Discharge Date,
the HY Note Trustee and the FRN Trustee. Each of the Secured Parties shall, in
giving such instructions, act reasonably whenever the Security Trustee is
required pursuant to the provisions of the Security Documents to so act. The
Obligors shall not make any claim or demand against the Security Trustee in
respect of any alleged unreasonableness under any provision of the type
described in the preceding sentence, but any such claim or demand may be made
against the Finance Parties directly.

 

29 Counterparts

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the Counterparts were on a single copy of this
Deed.

 

30 Partial Invalidity

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

31 Governing Law

This Deed is governed by English law.

 

55



--------------------------------------------------------------------------------

32 Jurisdiction

 

32.1 Jurisdiction

 

32.1.1  The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a “Dispute”).

 

32.1.2  Subject to clause 32.1.3, the Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

32.1.3  This clause 32.1 (Jurisdiction) is for the benefit of the Senior Finance
Parties, the HY Note Trustee and the FRN Trustee only. As a result, no Senior
Finance Party or the HY Note Trustee or the FRN Trustee shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Senior Finance Parties and the HY Note Trustee
and the FRN Trustee may take concurrent proceedings in any number of
jurisdictions.

 

32.2  Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Ultimate Parent (also in its capacity as a Subordinated Shareholder
Creditor), the Issuer (in its capacity as Obligor, Subordinated Shareholder
Creditor and Issuer) and each other Obligor (in its capacity as Obligor and
Subordinated Shareholder Creditor) irrevocably appoints Law Debenture Corporate
Services Limited of Fifth floor, 100 Wood Street, London, EC2V 7EX (Attention:
J. Middleton) as its agent for service of process in relation to any proceedings
before the English courts in connection with any this Deed and agrees that
failure by a process agent to notify the relevant Obligor of the process will
not invalidate the proceedings concerned.

 

32.3 Waiver of Immunity

Each Obligor, HY Note Trustee, FRN Trustee and Subordinated Shareholder Creditor
waives generally all immunity it or its assets or revenues may otherwise have in
any jurisdiction, including immunity in respect of:

 

32.3.1  the giving of any relief by way of injunction or order for specific
performance or for the recovery of assets or revenues; and

 

32.3.2  the issue of any process against its assets or revenues for the
enforcement of a judgment or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues.

 

32.4 Waiver of trial by jury

Each Party waives any right it may have to a jury trial of any claim or cause of
action in connection with or arising out of this Deed or any transaction
contemplated by this Deed. This Deed may be filed as a written consent to trial
by court.

 

32.5 Inconvenient Forum

Each Obligor, HY Note Trustee, FRN Trustee and Subordinated Shareholder Creditor
waives any objection it may have now or hereafter to the laying of venue of any
action or proceedings in any court or jurisdiction referred to in clause 32.1
(Jurisdiction) and any claim it may have now or hereafter that any action or
proceedings brought in such courts or jurisdiction has been brought in an
inconvenient forum

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

 

56



--------------------------------------------------------------------------------

Schedule 1

The Parties

Part I

The Original Obligors

 

Company name

 

Registered Addresses

Magyar Telecom B.V.  

Telepourtboulevard 140

1043 EJ, Amsterdam

The Netherlands

Invitel Zrt.  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

V-holding Zrt.  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

Euroweb Internet Szolgátató Zrt.  

Puskás Tivadar U.8-10

2040 Budaörs

Hungary

Euroweb Romania S.A.  

102 Lipscani Street

Nouveau Centre

Corp A, 3rd floor

Bucharest

Romania

 

57



--------------------------------------------------------------------------------

Part II

The Original Subordinated Shareholder Creditors

 

Obligor name

 

Registered Addresses

Matel Holdings N.V.

 

Kaya W.F.G. Mensing 14,

Willemstad

Curaçao,

Netherlands Antilles

Magyar Telecom B.V.

 

Laan van Kronenburg 8

1183 AS Amstelveen

The Netherlands

Invitel Zrt.

 

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

V-holding Zrt.

 

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

Euroweb Internet Szolgátató Zrt.

 

Puskás Tivadar U.8-10

2040 Budaörs

Hungary

Euroweb Romania S.A.

 

102 Lipscani Street

Nouveau Centre

Corp A, 3rd floor

Bucharest

Romania

 

58



--------------------------------------------------------------------------------

Part III

The Senior Lenders

 

Name of Senior Lender

  

Address

  

Fax No./Contact

Allied Irish Banks p.l.c.   

Bankcentre

Ballsbridge

Dublin 4

  

Fax + 353 1 670 0064

Attention : Niall O’Reilly / Kingma Kozma

BNP Paribas   

37 Place du Marché

Saint Honoré

750001, Paris, France

  

Fax: +33 1 4298 1065/0979

Attention: Jean Philippe Rouane

BNP Paribas, Hungary Branch   

H-1055 Budapest

Honvéd u.20

Hungary

  

Fax: +36 1 374 6322 / +36 1 302 4499

Attention: Balazs Elek

DEXIA Crédit Local   

1 Passerelle des Reflets

Tour Dexia La Defense 2

92919 La Defense Cedex

  

Fax: +33 1 58 58 74 20

Attention: Carl Bassili

Erste Bank Hungary Rt.   

1056 Budapest

Hold u. 16.

Hungary

  

Fax: +36 1 268 4452

Attention: Gabor Dobrovoini

UniCredit Bank Hungary Zrt.   

1054, Budapest

Akadémla utca 17

Hungary

  

Fax: +36 1 301 1254

Attention: Balazs Javor

KBC Finance Ireland   

Operation

LLB Bank

91 Merrion Square

Dublin 2

Ireland

  

Fax: +353 1 678 5034

Attention: Amanda Toye/

                  Deidre Balfe

K&H Bank Nyrt   

H-1051 Budapest

Vigadó tér 1.

Hungary

  

Fax: +36 1 328 9134

Attention: Mr. György Gáldi

MKB Bank Nyrt   

H-1038 Budapest

Vaci U; 38. Hungary

  

Fax: +36 1 268 8269

Attention : Sandor Vegh / Agnes Hegedus

Natixis   

Capital House

85 King William Street

London EC4N 7BL

United Kingdom

  

Fax: + 44 20 7184 3190

Attention: Clive Carpenter /

                  Nathalie Lemarcis

OTP Bank   

Project Finance and Acquisition Directorate

1876 Budapest

Nádor u. 16

Hungary

  

Fax: +36 1 258 4225

Attention: Dr. Mikiós Nemeth/

                  Ms. Éva Révész

Calyon Bank Magyarország Zrt.   

1051 Budapest

József nádor tér 7 Hungary

  

Tel: +36 1 327 9100

Fax: +36 1 327 9150

 

59



--------------------------------------------------------------------------------

Part IV

The Original Hedge Counterparties

 

Name of Hedge Counterparty

  

Address

  

Fax No./Contact

BNP Paribas (Paris)   

75450 Paris

Cedex 09

France

  

Fax: +33 1 4298 0979/1065

Attention: Jean-Philippe Rouane

K&H Bank Nyrt.   

1051 Budapest

Vigató tér 1.

Hungary

  

Fax: +36-1-328-9573

Attention: Mr. Gábor Kéri

BNP Paribas, Hungary Branch   

1055 Budapest

Honvéd u. 10

Hungary

  

Fax: +36-1-332-4765

Attention: Mr. József Laczi

Uni Creditbank Hungary Zrt.   

1054 Budapest

Szabadság tér 5-6.

Hungary

  

Fax: +36-1-269-4667

Attention: Mr György Pórfy

 

60



--------------------------------------------------------------------------------

Part V

The New Hedge Counterparties

 

Name of Hedge Counterparty

  

Address

  

Fax No./Contact

Merrill Lynch International Bank Limited   

Treasury Building

Lower Grand Canal Street

Dublin 2

Ireland

  

Fax: 3531 605 8501

Attention: Chief Operating Officer

 

61



--------------------------------------------------------------------------------

Schedule 2

Form of Deed of Accession

THIS DEED dated [            ], [    ] is supplemental to an intercreditor deed
(the “Intercreditor Deed”) dated [            ], 2004 between, inter alia, Matel
Holdings N.V. as the Ultimate Parent and certain of its Subsidiaries as
Obligors, the Arrangers, the Senior Lenders, the Hedge Counterparties, the
Issuer, the HY Note Trustee, the FRN Trustee and [            ] as Security
Trustee.

Words and expressions defined in the Intercreditor Deed have the same meaning
when used in this Deed.

[Name of Subordinated Shareholder Creditor/New Obligor/Hedge
Counterparty/Security Trustee/Agent/HY Note Trustee/FRN Bridge Trustee/FRN Note
Trustee] hereby agrees with each other person who is or who becomes a party to
the Intercreditor Deed that with effect on and from the date hereof it will be
bound by the Intercreditor Deed as [a[n]/the] *[Subordinated Shareholder
Creditor/Obligor/Hedge Counterparty/ Security Trustee/Agent/HY Note Trustee/FRN
Bridge Trustee/FRN Note Trustee] as if it had been party originally to the
Intercreditor Deed in that capacity and that it shall perform all of the
undertakings and agreements set out in the Intercreditor Deed and given by
[a[n]/the] *[Subordinated Shareholder Creditor/Obligor/Hedge
Counterparty/Security Trustee/Agent/HY Note Trustee/FRN Bridge Trustee/FRN Note
Trustee].

[The details of Hedge Agreements and Hedging Liabilities covered by this Deed
are as follows [            ]].

[The details of Subordinated Shareholder Documents covered by this Deed are as
follows [    ]].

The address for notices of *[HY Noteholder/Obligor/Hedge Counterparty/Security
Trustee/Agent/HY Note Trustee/FRN Bridge Trustee/FRN Note Trustee] for the
purposes of clause 26 (Notices) of the Intercreditor Deed is:

[                                         ].

This document takes effect as a deed notwithstanding that the Security Trustee
only executes under hand.

This Deed is governed by English law.

[Insert appropriate execution language]

*[            ] Delete as applicable

 

Acknowledged. [Security Trustee] By:    

 

62



--------------------------------------------------------------------------------

Schedule 3

Security Trustee

 

1 Order of application

 

1.1 Order of application

Subject to the rights of any creditor with prior security or preferential claims
and subject to the proviso below, the Security Trustee agrees to apply all
proceeds of the enforcement of the security conferred by the Security Documents,
all recoveries by the Secured Creditors under guarantees of the Debt and all
amounts paid to the Security Trustee, the HY Note Trustee or the FRN Trustee
under this Deed (whether under the turnover provisions or otherwise) in the
following order:

 

First    pro rata (i) in payment of all unpaid fees, costs, charges, expenses
and liabilities (and all interest thereon as provided in the Senior Finance
Documents and the Hedge Agreements) incurred by or on behalf of the Security
Trustee and any receiver, attorney or agent in connection with carrying out its
duties and exercising its powers and discretion under the Security Documents and
the remuneration of the Security Trustee and every receiver under the Security
Documents, (ii) in payment of all reasonable unpaid fees, costs, charges,
expenses and liabilities (and all interest thereon as provided in the HY
Indenture) (the “HY Note Trustee Fees”) incurred by or on behalf of the HY Note
Trustee and any receiver, attorney or agent up to Euro 100,000 in aggregate
which HY Note Trustee Fees are incurred in connection with the enforcement or
recovery of payment in carrying out its duties and exercising its power and
discretion under the HY Indenture (excluding any payment in relation to any
unpaid costs and expenses incurred in respect of any litigation by or on behalf
of any HY Creditor against any of the Senior Creditors) and (iii) in payment of
all reasonable unpaid fees, costs, charges, expenses and liabilities (and all
interest thereon as provided in the FRN Indenture) (the “FRN Trustee Fees”)
incurred by or on behalf of the FRN Trustee and any receiver, attorney or agent
up to Euro 100,000 in aggregate which FRN Trustee Fees are incurred in
connection with the enforcement or recovery of payment in carrying out its
duties and exercising its power and discretion under the FRN Indenture
(excluding any payment in relation to any unpaid costs and expenses incurred in
respect of any litigation by or on behalf of any FRN Creditor against any of the
Senior Creditors); Second    in payment of all unpaid costs and expenses
incurred by or on behalf of any Senior Finance Party or any Hedge Counterparty
in connection with such enforcement; Third    pro rata (i) in payment to the
Senior Agent for application towards the Senior Debt and the Hedging
Liabilities, pari passu, between themselves and (ii) in payment of all
reasonable unpaid fees, costs, charges, expenses and liabilities incurred by or
on behalf of (A) to the extent not provided for under “First” above, the HY Note
Trustee and any receiver, attorney or agent (over and above the amounts set out
in sub-paragraph (ii) above) in connection with carrying out its duties and
exercising its powers and discretions under the HY Finance Documents and the
reasonable remuneration of the HY Note Trustee (excluding (a) any payment in
relation to any unpaid costs and expenses incurred in respect of any litigation
by or on behalf of any HY Creditor against any of the Senior Creditors and (b)
any payment made directly or indirectly in respect of amounts owing under any HY
Notes (including principal, interest, premium or any other amounts) to any of
the HY Noteholders) and (B) to the extent not provided for under “First” above,
the FRN Trustee and any receiver, attorney or agent (over and above the amounts
set out in sub-paragraph (iii) above) in connection with carrying out its duties
and exercising its powers and discretions under the FRN Finance Documents and
the reasonable remuneration of the FRN Trustee (excluding (a) any payment in
relation to any

 

63



--------------------------------------------------------------------------------

   unpaid costs and expenses incurred in respect of any litigation by or on
behalf of any FRN Creditor against any of the Senior Creditors and (b) any
payment made directly or indirectly in respect of amounts owing under the FRN
Bridge Facility or (as the case may be) any FRN Notes (including principal,
interest, premium or any other amounts) to any of the FRN Bridge Lenders or (as
the case may be) FRN Noteholders); Fourth    pro rata in payment to (i) the HY
Note Trustee for application towards the HY Debt and (ii) the FRN Trustee for
application towards the FRN Debt; and Fifth    in payment of the surplus (if
any) to the Obligors or other person entitled thereto.

Provided that, in respect of Security provided under the Senior Security
Documents other than the Hungarian Security Deposit Deeds, the Dutch Share
Securities, the Euroweb Romania Share Pledge and the Pledges of Receivables
granted by the Issuer and in respect of the guarantees of the Senior Debt and
the Hedging Liabilities, all recoveries in respect thereof shall be applied in
the order set out above excluding any order of application relating to (A) HY
Debt (namely, excluding sub-paragraph (ii) of the first order of application,
sub-paragraph (ii)(A) of the third order of application and the fourth order of
application in its entirety) and (B) other than in relation to any FRN Lender
Debt secured by the FRN Bridge Security Documents, FRN Debt (namely, excluding
sub-paragraph (iii) of the first order of application, sub-paragraph (ii)(B) of
the third order of application and the fourth order of application in its
entirety).

For the avoidance of doubt, no amounts paid by the Issuer in relation to HY
Issuer Debt or (as the case may be) FRN Issuer Debt shall be the subject of the
order of application referred to above other than to the extent (i) such payment
is a turnover receipt the subject of clause 8 (Turnover) or (ii) such amount is
recovered in connection with Enforcement Action under the security conferred by
the Security Documents.

The Security Trustee shall make each application as soon as is practicable after
the relevant moneys are received by, or otherwise become available to it, save
that (without prejudice to any other provision contained in any of the Security
Documents) the Security Trustee or any Receiver may credit any moneys received
by it to a suspense account for so long and in such manner as the Security
Trustee or such Receiver may from time to time determine with a view to
preserving the rights of the Secured Parties or any of them to prove for the
whole of their respective claims against any Obligor, Security Provider or any
other person liable.

The Security Trustee shall obtain a good discharge in respect of the amounts
expressed to be due to the Arranger, the Senior Agent and the Lenders under the
terms of this Deed by paying such amounts to the Senior Agent for distribution
in accordance with clause 29.2 (Distributions by the Agent) of the Senior
Facilities Agreement. The Security Trustee shall obtain a good discharge in
respect of the amounts expressed to be due to the HY Creditors or (as the case
may be) the FRN Creditors under the terms of this Deed by paying such amounts to
the HY Note Trustee or (as the case may be) the FRN Trustee.

 

2 Perpetuities

The trusts constituted or evidenced in or by the Security Documents shall remain
in full force and effect until whichever is the earlier of:

 

  (a) the expiration of a period of 80 years from the date of this Deed; and

 

  (b)

receipt by the Security Trustee, at any time when it is satisfied that all of
the Obligors and Security Providers are solvent, of confirmation in writing from
the Senior Agent, the HY Note Trustee and the FRN Trustee that there is no
longer outstanding any indebtedness (actual or contingent (other than any
contingent indebtedness which is fully cash collateralised to the satisfaction
of the relevant Secured Party), and no obligation on any Secured Party to make
available any indebtedness, which is secured or guaranteed by or under any of
the Security Documents or such later date on which all of the Security Documents
have been released in accordance with their terms,

 

64



--------------------------------------------------------------------------------

 

and the parties to this Deed declare that the perpetuity period applicable to
the Security Documents shall for the purposes of the Perpetuities and
Accumulations Act 1964 be the period of 80 years from the date of this Deed.

 

3 Powers and duties of the Security Trustee as trustee of the security

In its capacity as trustee in relation to the Security Documents, the Security
Trustee:

 

  (a) Powers generally: shall, without prejudice to any of the powers,
discretions and immunities conferred upon trustees by law (and to the extent not
inconsistent with the provisions of this Deed or any of the Security Documents),
have all the same powers and discretions as a natural person acting as the
beneficial owner of such property and/or as are conferred upon the Security
Trustee by this Deed and/or any Security Document but so that the Security
Trustee may only exercise such powers and discretions to the extent that it is
authorised to do so by the provisions of this Deed;

 

  (b) Power to invest: shall (subject to paragraph 1 (Order of application)
above) be entitled (in its own name or in the names of nominees) to invest
moneys from time to time forming part of the Trust Property or otherwise held by
it as a consequence of any enforcement of the security constituted by the
Security Documents which, in the reasonable opinion of the Security Trustee, it
would not be practicable to distribute immediately by placing the same on
deposit in the name or under the control of the Security Trustee as the Security
Trustee may think fit without being under any duty to diversify the same and the
Security Trustee shall not be responsible for any loss due to interest rate or
exchange rate fluctuations except for any loss arising from the Security
Trustee’s gross negligence or wilful misconduct;

 

  (c) Power to engage agents: may, in the conduct of its obligations under and
in respect of the Security Documents (otherwise than in relation to its right to
make any declaration, determination or decision), instead of acting personally,
employ and pay any agent (whether being any international or local lawyer,
chartered accountant or any other person) to transact or concur in transacting
any business and to do or concur in doing any acts required to be done by the
Security Trustee (including the receipt and payment of money) and on the basis
that (i) any such agent engaged in any profession or business shall be entitled
to be paid all usual professional and other charges for business transacted and
acts done by him or any partner or employee of his in connection with such
employment and (ii) the Security Trustee shall not be bound to supervise, or be
responsible for any loss incurred by reason of any act or omission of, any such
agent if the Security Trustee shall have exercised reasonable care in the
selection of such agent; and

 

  (d) Deposit of documents: may place all deeds, certificates and other
documents relating to the property and assets subject to the Security Documents
which are from time to time deposited with it pursuant to the Security Documents
in any safe deposit, safe or receptacle selected by the Security Trustee
exercising reasonable care or with any firm of solicitors selected by the
Security Trustee exercising reasonable care and may make any such arrangements
as it thinks fit for allowing the Company access to, or its solicitors or
auditors possession of, such documents when necessary or convenient and the
Security Trustee shall not be responsible for any loss incurred in connection
with any such deposit, access or possession if it has exercised reasonable care
in the selection of a safe deposit, safe, receptacle or firm of solicitors.

 

4 All enforcement action through the Security Trustee

 

4.1 None of the other Secured Parties shall have any independent power to
enforce any of the security conferred by the Security Documents or to exercise
any rights, discretions or powers or to grant any consents or releases under or
pursuant to any of the Security Documents or otherwise have direct recourse to
the security and/or guarantees constituted by any of the Security Documents
except through the Security Trustee other than to the extent set out in
clause 10.4 (Distributions).

 

65



--------------------------------------------------------------------------------

4.2 Save for the Security Trustee and as may otherwise be permitted by the
Majority Lenders none of the Finance Parties nor any person on their behalf or
appointed by any of them may sue for or institute legal proceedings to recover
any amount owing under the Senior Security Documents, nor petition or apply for
or vote in favour of any resolution for the winding-up, dissolution,
administration of or voluntary arrangement in relation to the Company or any
Obligor in respect (wholly or partly) of any such amount.

 

5 Co-operation to achieve agreed priorities of application

The other Secured Parties shall co-operate with each other and with the Security
Trustee and any Receiver under the Security Documents in realising the property
and assets subject to the Security Documents and in ensuring that the net
proceeds realised under the Security Documents after deduction of the expenses
of realisation are applied in accordance with paragraph 1 (Order of application)
above.

 

6 Indemnity from Trust Property

In respect of all liabilities, costs, claims, charges or expenses for which the
Obligors and Security Providers are liable under this Deed, the Security Trustee
and every employee, officer, agent or other person appointed by it in connection
with its appointment under the Security Documents (each an “Indemnified Party”)
shall be entitled to be indemnified out of the Trust Property in respect of all
liabilities, damages, costs, claims, charges or expenses whatsoever properly
incurred or suffered by an Indemnified Party:

 

  (a) in the execution or exercise or bona fide purported execution or exercise
of the trusts, rights, powers, authorities, discretions and duties created or
conferred by or pursuant to the Security Documents;

 

  (b) as a result of any breach by any Obligor or any Security Provider of any
of its obligations under any Security Document;

 

  (c) in respect of any Environmental Claim made or asserted against an
Indemnified Party which would not have arisen if the Security Documents had not
been executed; and

 

  (d) in respect of any matter or thing done or omitted in any way in accordance
with the terms of the Security Documents relating to the Trust Property or the
provisions of any of the Security Documents.

The rights conferred by this paragraph 6 are without prejudice to any right to
indemnity by law given to trustees generally and to any provision of the
Security Documents entitling the Security Trustee or any other person to an
indemnity in respect of, and/or reimbursement of, any liabilities, damages,
costs, claims, charges or expenses incurred or suffered by it in connection with
any of the Security Documents or the performance of any duties under any of the
Security Documents. Nothing contained in this paragraph 6 shall entitle the
Security Trustee or any other person to be indemnified in respect of any
liabilities, damages, costs, claims, charges or expenses to the extent that the
same arise from such person’s own gross negligence or wilful misconduct.

Any third party referred to in this paragraph 6 as an Indemnified Party may
enjoy the benefit and enforce the terms of this paragraph 6 in accordance with
the provisions of the Contracts (Rights of Third Parties) Act 1999.

The Security Trustee may refrain from taking any step (or further step) to
protect or enforce the rights of any Secured Party under this Deed or any
Security Document until it has been indemnified and/or secured to its
satisfaction against all losses (including legal fees) which it would or might
sustain or incur as a result.

 

66



--------------------------------------------------------------------------------

7 Secured Parties to provide information

The Secured Parties shall provide the Security Trustee with such written
information as it may reasonably require for the purposes of carrying out its
duties and obligations under the Security Documents and, in particular, with
such necessary directions in writing so as to enable the Security Trustee to
make the calculations and applications contemplated by paragraph 1 (Order of
application) of this Schedule above and to apply amounts received under, and the
proceeds of realisation of, the Security Documents on and after the Enforcement
Date as contemplated by the Security Documents, clause 29.5 (Partial payments)
of the Senior Facilities Agreement and paragraph 1 (Order of application) of
this Schedule above.

 

8 Limit on Security Trustee’s responsibility

The Security Trustee shall not have any responsibility to any Secured Party:

 

8.1 to ascertain whether all deeds and documents which should have been
deposited with it under or pursuant to any Security Document have been so
deposited; or

 

8.2 to investigate or make any enquiry into the title of any Obligor to the
Secured Assets; or

 

8.3 for the failure to register any Security Document in accordance with the
requirements of any applicable law or regulation (other than as a result of
gross negligence on the part of the Security Trustee); or

 

8.4 for the failure to register any Security Document in accordance with the
provisions of the documents of title of any Obligor to any of the Secured Assets
(other than as a result of gross negligence on the part of the Security
Trustee); or

 

8.5 for the failure to take or require any Obligor to take any steps to render
any Security Document effective as regards Secured Assets outside England or
Wales or to secure the creation of any ancillary charge under the laws of the
jurisdiction concerned; or

 

8.6 for the execution, genuineness, validity, enforceability or sufficiency of
any Finance Document or any other document; or

 

8.7 for the collectability of amounts payable under any Finance Document; or

 

8.8 for the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document; or

 

8.9 to obtain any licence, consent or other authority for the creation of any
security; or

 

8.10 for any failure, omission or defect in perfecting or protecting the
Security constituted by any Security Document or any Security created hereby; or

 

8.11 to hold any title deeds, share certificates, Security Documents or any
other documents in connection with the property charged by any Security Document
or any other such security in its own possession or to take any steps to protect
or preserve the same. The Security Trustee may permit the relevant Obligor or
any lawyer or firm of lawyers to retain all such title deeds, share certificates
and other documents in its possession if it reasonably considers that it is
appropriate in all the circumstances; or

 

8.12 on account of the failure of any Obligor or Security Provider to perform
any of its obligations under any of the Security Documents; or

 

8.13 for the financial condition of any Obligor or Security Provider.

 

67



--------------------------------------------------------------------------------

9 Further Exoneration of the Security Trustee

 

9.1 Neither the Security Trustee nor any of its personnel or agents shall be:

 

9.1.1 responsible for the adequacy, accuracy or completeness of any
representation, warranty, statement or information in this deed or the Security
Documents or any notice or other document delivered under this deed or the
Security Documents;

 

9.1.2 responsible for the execution, delivery, validity, legality, adequacy,
enforceability or admissibility in evidence of this deed or any Security
Document;

 

9.1.3 obliged to enquire as to the occurrence or continuation of any Default or
as to the accuracy or completeness of any representation or warranty made by any
person;

 

9.1.4 responsible for any failure of any Obligor or any Secured Party duly and
punctually to observe and perform their respective obligations under this deed
or any Security Document;

 

9.1.5 responsible for the consequences of relying on the advice of any
professional advisers selected by any of them in connection with this deed or
any Security Document;

 

9.1.6 liable for acting (or refraining from acting) in what it believes in good
faith to be in the best interests of the Secured Parties in circumstances where
it has been unable, or it is not practicable, to obtain instructions in
accordance with this deed; or

 

9.1.7 liable for anything done or not done by it under or in connection with
this deed or any Security Document, save in the case of its own negligence or
wilful misconduct.

 

10 Retention of deeds and documents; power to grant access

The Security Trustee shall be entitled to place all deeds, certificates and
other documents relating to the Secured Assets deposited with it under or
pursuant to the Security Documents or any of them in any safe deposit, safe or
receptacle selected by the Security Trustee or with any solicitor or firm of
solicitors and may make any such arrangements as it thinks fit for allowing the
Obligor concerned access to, or its solicitors or auditors possession of, such
documents when necessary or convenient and the Security Trustee shall not be
responsible for any loss incurred in connection with any such deposit, access or
possession (other than as a result of gross negligence or wilful misconduct on
the part of the Security Trustee).

 

11 No mortgagee in possession

Nothing in any of the Security Documents shall oblige the Security Trustee to
become a mortgagee in possession.

 

12 Assistance to the Security Trustee

 

12.1 The Security Trustee may, in relation to any Security Document, engage and
pay for the services of any international or local lawyer, accountant, banker,
broker or other person engaged in any profession or business whose advice,
services or opinion may to it seem necessary, expedient or desirable provided
that the Security Trustee must advise the Senior Agent, the HY Note Trustee and
the FRN Trustee accordingly.

 

12.2 Without affecting its liability as set out in clause 8 of this schedule,
the Security Trustee may whenever it thinks fit delegate by power of attorney or
otherwise to any person or persons or fluctuating body of persons all or any of
the rights, powers and discretions vested in it by any of the Security Documents
and such delegation may be made upon such terms and subject to such conditions
(including power to sub-delegate) and subject to such regulations as the
Security Trustee may think fit. The Security Trustee is not and shall not be
bound to supervise the proceedings of any such delegate or sub-delegate.

 

68



--------------------------------------------------------------------------------

12.3 The Security Trustee is and shall be entitled at any time to appoint (and
subsequently to dismiss) such other person or persons as it thinks fit to become
additional security trustees in respect of any of the Security Documents to
assist it in carrying out its duties under the same and each such additional
security trustee is and shall be entitled to the same rights and subject to the
same obligations under the same as the Security Trustee.

 

12.4 Each person from time to time acting as security trustee under this Deed
may by deed appoint any other person (including for the avoidance of doubt any
such other person incorporated or carrying on business in any part of the world
whether or not such other person is the sole co-security trustee under this Deed
of such security trustee) as its attorney for any period of time or without
limitation and to do anything such security trustee could itself do under or in
connection with the Security Documents.

 

13 Appointment

 

13.1 Each Senior Finance Party, Hedge Counterparty, HY Note Trustee and FRN
Trustee irrevocably authorises the Security Trustee on its behalf to:

 

  (a) enter into any and each Security Document; and

 

  (b) perform such duties and exercise such rights and powers under this Deed
and the Security Documents as are specifically delegated to the Security Trustee
by the terms thereof, together with such rights, powers and discretions as are
reasonably incidental thereto.

 

13.2 The Security Trustee shall have only those duties which are expressly
specified in this Deed and/or the Security Documents. The Security Trustee’s
duties under this Deed and/or the Security Documents are of a mechanical and
administrative nature.

 

14 Directions

 

14.1 Save as expressly set out in this Deed in the absence of any right or power
and as to any matter not expressly provided for by this Deed or any of the other
Finance Documents the Security Trustee, prior to the Senior Discharge Date,
shall act in accordance with the instructions of the Majority Lenders and, after
the Senior Discharge Date, shall act in accordance with the instructions of the
HY Note Trustee and/or the FRN Trustee and shall have no liability to any party
hereto in so doing. Any such instructions shall be binding on all the Senior
Finance Parties, all the Hedge Counterparties, the HY Creditors, the FRN
Creditors, the HY Note Trustee and the FRN Trustee.

 

14.2 In the absence of any such instructions and/or any relevant contrary
requirement contained in this Deed, the Security Trustee may act or refrain from
acting with respect to any right, power or discretion and as to any matter not
expressly provided for in this Deed or the other Senior Finance Documents or the
HY Security Documents as it shall see fit and the Security Trustee will not be
liable for any action taken or not taken in by it under or in connection with
any Finance Document.

 

15 Relationship

 

15.1 The relationship between (i) each Senior Finance Party, each Hedge
Counterparty, the HY Note Trustee, the FRN Trustee and (ii) the Security Trustee
is that of principal and agent save only that the benefits of the Security
Documents are held by the Security Trustee as agent and trustee for the Senior
Finance Parties, the Hedge Counterparties, the HY Note Trustee or the FRN
Trustee (as the case may be) (to the extent that any amount is or is capable of
being secured thereby).

 

15.2 The Security Trustee shall not be liable to any Party for any breach by any
other Party of this Deed or any other Senior Finance Document, any Hedge
Agreement, any HY Finance Document or any FRN Finance Document.

 

69



--------------------------------------------------------------------------------

16 Reliance

The Security Trustee may rely on any certificate given by the Senior Agent or
any Hedge Counterparty or the HY Note Trustee or the FRN Trustee or the Issuer
as to the identity of, and amounts owing to, any Senior Finance Party, such
Hedge Counterparty or any Subordinated Shareholder Creditor, as the case may be,
under any of the Senior Finance Documents, the Hedge Agreements, the HY Finance
Documents, the FRN Finance Documents or the Subordinated Shareholder Documents,
as the case may be, and shall be protected in so relying.

 

17 Information

 

17.1 The Security Trustee has no duty, unless the Deed provides otherwise:

 

  (a) to provide any Party with any credit or other information (other than,
(i) if requested by a Senior Finance Party or Hedge Counterparty information in
the Security Trustee’s possession specifically concerning the Senior Security
Documents or (ii) if requested by the HY Note Trustee, information in the
Security Trustee’s possession specifically concerning Security Documents
relating to the HY Debt or (iii) if requested by the FRN Trustee, information in
the Security Trustee’s possession specifically concerning Security Documents
relating to the FRN Debt) relating to the business, assets or financial
condition of any Obligor whenever coming into its possession; or

 

  (b) unless specifically requested to do so by a Senior Finance Party, a Hedge
Counterparty, the HY Note Trustee or the FRN Trustee in accordance with this
Deed or any of the Security Documents, to request any certificates or other
documents from any Obligor.

 

17.2 The Security Trustee need not disclose any information if such disclosure
would or might in the reasonable opinion of the Security Trustee constitute a
breach of any law or regulation or be otherwise actionable at the suit of any
person.

 

18 Indemnity

 

18.1 Each Senior Finance Party and each Hedge Counterparty agrees to indemnify
the Security Trustee on demand (to the extent not reimbursed by any Obligor and
without prejudice to the liability of any Obligor under any Finance Document)
for any and all liabilities, judgments, costs or expenses of any kind whatsoever
(including legal fees) which may be incurred by or asserted against the Security
Trustee in any way relating to or arising out of its acting as Security Trustee
for the Senior Creditors, under this Deed and/or the Senior Security Documents
or in the performance of its duties, obligations and responsibilities under the
Senior Finance Documents or this Deed, except to the extent arising directly
from the Security Trustee’s gross negligence or wilful misconduct. Such
indemnification by each Senior Finance Party and Hedge Counterparty shall be pro
rata to its entitlement in or to the Senior Debt and Hedge Liabilities.

 

18.2 The HY Note Trustee agrees to indemnify the Security Trustee on demand (to
the extent not reimbursed by any Obligor and without prejudice to the liability
of any Obligor under any HY Finance Document) for any and all liabilities,
judgments, costs or expenses of any kind whatsoever (including legal fees) which
may be incurred by or asserted against the Security Trustee in any way relating
to or arising out of its acting as Security Trustee for the HY Note Trustee
under this Deed and/or the HY Security Documents or in the performance of its
duties, obligations and responsibilities under the HY Finance Documents or this
Deed, except to the extent arising directly from the Security Trustee’s gross
negligence or wilful misconduct.

 

18.3 It is expressly understood and agreed by the parties to this Deed that this
Deed is executed and delivered by the HY Note Trustee not individually or
personally but solely in its capacity as trustee in the exercise of the powers
and authority conferred and vested in it under the HY Finance Documents for and
on behalf of the noteholders for which it acts as trustee and it shall have no
liability for acting for itself or in any capacity other than as trustee and
nothing in this Deed shall impose any obligation to pay any amount out of its
personal assets.

 

70



--------------------------------------------------------------------------------

18.4 The FRN Trustee agrees to indemnify the Security Trustee on demand (to the
extent not reimbursed by any Obligor and without prejudice to the liability of
any Obligor under any FRN Finance Document) for any and all liabilities,
judgments, costs or expenses of any kind whatsoever (including legal fees) which
may be incurred by or asserted against the Security Trustee in any way relating
to or arising out of its acting as Security Trustee for the FRN Trustee under
this Deed and/or the FRN Security Documents or in the performance of its duties,
obligations and responsibilities under the FRN Finance Documents or this Deed,
except to the extent arising directly from the Security Trustee’s gross
negligence or wilful misconduct.

 

18.5 It is expressly understood and agreed by the parties to this Deed that this
Deed is executed and delivered by the FRN Note Trustee not individually or
personally but solely in its capacity as trustee in the exercise of the powers
and authority conferred and vested in it under the FRN Finance Documents for and
on behalf of the noteholders for which it acts as trustee and it shall have no
liability for acting for itself or in any capacity other than as trustee and
nothing in this Deed shall impose any obligation to pay any amount out of its
personal assets.

 

19 Resignation

 

19.1 Up to (and including) the Senior Discharge Date, the Security Trustee may
resign by giving notice to the Senior Agent, the HY Note Trustee and the FRN
Trustee and may be removed by the Majority Lenders giving notice to that effect
to the Security Trustee and the Issuer. After the Senior Discharge Date, the
Security Trustee may resign by giving notice to the HY Note Trustee and the FRN
Trustee and may be removed by the HY Note Trustee and/or the FRN Trustee giving
notice to that effect to the Security Trustee and the Issuer. Up to (and
including) the Senior Discharge Date, the Majority Lenders may appoint a
successor Security Trustee, and after the Senior Discharge Date, the HY Note
Trustee and the FRN Trustee (acting together) may appoint a successor Security
Trustee, in each case, which successor shall be a reputable and experienced
bank.

 

19.2 If within 30 days after such notice of resignation or removal being given,
no successor Security Trustee shall have been appointed by the Majority Lenders,
the HY Note Trustee or the FRN Trustee (as the case may be) and have accepted
such appointment, the retiring Security Trustee, after consultation with the
Senior Agent up to (and including) the Senior Discharge Date, and after
consultation with the HY Note Trustee and the FRN Trustee following the Senior
Discharge Date, shall have the right to appoint a successor Security Trustee, in
each case, which successor shall be a reputable and experienced bank.

 

19.3 Subject as otherwise provided in clauses 19.4 and 19.5 of this
Schedule below, the resignation or removal of the retiring Security Trustee and
the appointment of any successor Security Trustee shall both become effective
upon the successor Security Trustee notifying the Senior Agent, the Hedge
Counterparties, the HY Note Trustee and the FRN Trustee (and after the Senior
Discharge Date, the HY Note Trustee and the FRN Trustee) in writing that it
accepts such appointment and executing and delivering to the Senior Agent (and
after the Senior Discharge Date, to the HY Note Trustee and the FRN Trustee) a
duly completed Deed of Accession, whereupon the successor Security Trustee shall
succeed to the position of the retiring Security Trustee and the term “Security
Trustee” in all of the Senior Finance Documents, the HY Finance Documents and
the FRN Finance Documents shall include such successor Security Trustee where
appropriate. The provisions of this Schedule 3 (Security Trustee) shall continue
to benefit a retiring Security Trustee in respect of any action taken or omitted
by it while it was a Security Trustee.

 

19.4 The resignation or removal of a Security Trustee shall not become effective
until the Senior Agent (until the Senior Discharge Date), the HY Note Trustee
(until the HY Discharge Date) and the FRN Trustee (until the FRN Discharge Date)
is satisfied (on the basis of such legal advice as they may require) that all of
the Senior Security Documents, the HY Security Documents and the FRN Security
Documents (as the case may be) or replacements therefore provide for perfected
and enforceable security in favour of the successor Security Trustee, the Senior
Finance Parties and the Hedge Counterparties or the HY Creditors or the FRN
Creditors (as the case may be).

 

71



--------------------------------------------------------------------------------

19.5 The Obligors shall take such action as the Senior Agent, the HY Note
Trustee or the FRN Trustee may consider necessary, and the Security Trustee at
the request of the Senior Agent, the HY Note Trustee or the FRN Trustee (and at
the cost of the Company) shall take such action as may be practicable, in order
that the Senior Security Documents, the HY Security or the FRN Security
Documents (as the case may be) or replacements therefore shall provide for
perfected and enforceable security in favour of any successor Security Trustee,
the Senior Finance Parties, the Hedge Counterparties, the HY Creditors or the
FRN Creditors (as the case may be), including making available to the successor
Security Trustee such documents and records as the successor Security Trustee
shall reasonably request.

 

20 Conflict with Security Documents

If there is any conflict between the provisions of this Deed and any Security
Documents with regard to instructions to or other matters affecting the Security
Trustee, this Deed will prevail.

 

21 Remuneration

The Security Trustee shall be entitled to such remuneration as it may from time
to time agree with the Issuer and have approved by the Senior Agent. The
Security Trustee shall not by virtue of receiving any such remuneration or other
payment be deprived of any rights, powers, privileges or immunities which a
gratuitous trustee would have had in relation to this Deed or any of the
Security Documents.

 

22 Default

 

22.1 The Security Trustee is not obliged to monitor or enquire as to whether or
not a Default has occurred and will not be deemed to have knowledge of the
occurrence of a Default unless the Security Trustee has actual knowledge
thereof. If the Security Trustee receives notice from a party to this Deed,
describing a Default or stating that the occurrence of some event is a Default,
it shall promptly notify the Senior Agent, the HY Note Trustee and the FRN
Trustee.

 

22.2 The Security Trustee may require the receipt of security satisfactory to
it, whether by way of payment in advance or otherwise, against any liability or
loss which it may suffer or incur in taking any proceedings or action arising
out of or in connection with any Finance Document before it commences such
proceeding or takes such action.

 

23 Exoneration

 

23.1 Without limiting paragraph 23.2 below, the Security Trustee will not be
liable for any action taken or not taken by it under or in connection with any
Finance Document, except to the extent caused by its gross negligence or wilful
misconduct.

 

23.2 No party to this Deed may take any proceedings against any officer,
employee or agent of the Security Trustee in respect of any claim it might have
against the Security Trustee or in respect of any act or omission of any kind
(including gross negligence or wilful misconduct) by that officer, employee or
agent in relation to any Finance Document.

 

24 Reliance

The Security Trustee may:

 

24.1 accept as sufficient evidence, a certificate signed or purported to be
signed on behalf of the Senior Agent to the effect that any particular dealing,
transaction, step or thing is, in the opinion of the Senior Agent suitable or
expedient or as to any other fact or matter upon which the Security Trustee may
require to be satisfied and the Security Trustee shall be in no way bound to
call for further evidence or to be responsible for any loss that may be
occasioned by acting on any such certificate;

 

72



--------------------------------------------------------------------------------

24.2 assume that the identity of the Senior Agent is as notified to it at the
date of this Deed subject to any Deed of Accession amending the same;

 

24.3 rely on any notice or document believed by it to be genuine and correct and
to have been signed by, or with the authority of, the proper person;

 

24.4 rely on any statement made by a director, partner or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify; and

 

24.5 engage, pay for an rely on legal or other professional advisers selected by
it (including those in the Security Trustee’s employment and those representing
a party to this Deed other than the Security Trustee).

 

25 Other Capacity and Business

The Security Trustee may from time to time be a Creditor or act in any other
capacity and shall in any such event be entitled, notwithstanding that it is
also Security Trustee, to take or refrain from taking any action which it would
be entitled to take if it were not the Security Trustee and shall not be
precluded, by virtue of its position as a Creditor or acting in any other
capacity, from exercising any of its discretions, powers and duties as a
Security Trustee. The Security Trustee may enter into any financial or business
contracts or any other transaction or arrangement with any Obligor or any other
person and shall be in no way accountable to such Obligor or any other person
for any profits or benefits arising from any such contract or transaction.

 

26 Unlawful Acts

Notwithstanding any other provision of any Finance Document to the contrary, the
Security Trustee is not obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or regulation or
a breach of a fiduciary duty or duty of confidentiality.

 

27 Certificates of amounts due

In determining the amount of any payment to be made to any person pursuant to
paragraph 1 of Schedule 3 (Security Trustee) the Security Trustee shall act in
accordance with the information given to it by the Senior Agent (in the case of
Hedge Liabilities and Senior Debt), the HY Note Trustee (in connection with HY
Debt) and the FRN Trustee (in connection with the FRN Debt). The Facility Agent
shall call for a certificate from each person entitled, or which the Senior
Agent believes may be entitled, to receive any amount pursuant to paragraph 1 of
Schedule 3 (Security Trustee) (in each case, other than the Lenders), such
certificate to be dated a date specified by the Senior Agent (not being earlier
than 21 days prior to the proposed date of payment), as to:

 

27.1 whether all amounts due to the relevant person have been paid and
discharged in full;

 

27.2 the amount owing to the relevant person and the identity of that person,
and details thereof;

 

27.3 the currency in which any amount owing is denominated;

 

27.4 the nature of any amount owing and the date or dates on which it is payable
or repayable; and

 

27.5 such other matters as the Senior Agent and/or the Security Trustee may deem
necessary or desirable to enable the Security Trustee to make a distribution.

 

73



--------------------------------------------------------------------------------

Schedule 4

Funding Loans

Part I

HY Funding Loans

A loan will only qualify as a Funding Loan for the purposes of this deed if it
satisfies the following criteria:

 

(a) the borrower is the Company;

 

(b) the lender is the Issuer;

 

(c) it pays interest (including gross up amounts, if any) in cash in amounts
sufficient (but no more than sufficient) to enable payments of interest
(including gross up amounts, if any) under the HY Notes, together with an
additional margin of no more than 0.22 per cent. (which shall be classified as
interest) and such amounts are paid no earlier than 5 Business Days prior to the
due date of the correspondent payment under the HY Notes;

 

(d) it provides for repayments of principal no earlier than the final maturity
date of the HY Notes;

 

(e) it does not benefit from any Encumbrance granted by any member of the Group;

 

(f) it does not benefit from any guarantee, indemnity or similar undertaking
given by any member of the Group;

 

(g) it is in a maximum principal amount not exceeding the principal amount of
the HY Notes; and

 

(h) it is expressed to be subject to (and does not contain any provisions which
conflict with the terms of) this deed.

 

74



--------------------------------------------------------------------------------

Part II

FRN Funding Loans

A loan will only qualify as an FRN Funding Loan for the purposes of this deed if
it satisfies the following criteria:

 

(a) the borrower is a member of the Borrower Group or an HTCC Operating Company;

 

(b) the lender is the Issuer;

 

(c) it pays interest (including gross up amounts, if any) in cash in amounts
sufficient (but no more than sufficient) to enable payments of interest
(including gross up amounts, if any) or the equivalent outstanding principal
amount of the FRN Bridge Facility or (as the case may be) the FRN Notes,
together with an additional margin of no more than 0.22 per cent. (which shall
be classified as interest) and such amounts are paid no earlier than 5 Business
Days prior to the due date of the correspondent payment under the FRN Bridge
Facility or the FRN Notes (as applicable);

 

(d) it provides for repayments of principal no earlier than the final maturity
date of the HY Notes;

 

(e) it does not benefit from any Encumbrance granted by any member of the Group;

 

(f) it does not benefit from any guarantee, indemnity or similar undertaking
given by any member of the Group;

 

(g) it is in a maximum principal amount not exceeding the principal amount of
the FRN Bridge Facility or (as the case may be) the FRN Notes; and

 

(h) it is expressed to be subject to (and does not contain any provisions which
conflict with the terms of) this deed.

 

75